                     EXHIBIT 1




__________________________________

                       Karen Cahoon
                   November 27, 2018
__________________________________

           Grace Webster, deceased, et al.
                                vs.

     Edward Orton, Jr. Ceramic Foundation,
     Metropolitan Life Insurance Company




Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 1 of 230
                 UNITED STATES DISTRICT COURT

         FOR THE EASTERN DISTRICT OF NORTH CAROLINA

                       NORTHERN DIVISION

                     File No.: 2:17-CV-63-D


   ______________________________________
                                         )
   KAREN CAHOON, AS EXECUTRIX OF THE     )
   ESTATE OF GRACE WEBSTER, DECEASED,    )
                                         )
                        Plaintiff,       )
                                         )
   v.                                    )
                                         )
   EDWARD ORTON, JR. CERAMIC FOUNDATION, )
   METROPOLITAN LIFE INSURANCE COMPANY, )
                                         )
                        Defendants.      )
   ______________________________________)




                  DEPOSITION OF KAREN CAHOON




   DATE:    November 27, 2018



   TIME:    8:55 a.m. - 1:32 p.m.


   PLACE:   Fairfield Inn & Suites
            1640 City Center Boulevard
            Elizabeth City, NC 27909




Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 2 of 230
                                                                       Page 2


 1                        A P P E A R A N C E S

 2

 3      For Plaintiff:

 4
                SIMMONS HANLY CONROY
 5              BY: DREW SEALEY
                Attorney at Law
 6              One Court Street
                Alton, Illinois 62002
 7              (618) 259-2222

 8
        For Edward Orton, Jr Ceramic Foundation:
 9
                DEAN & GIBSON, PLLC
10              BY: AMY C. DRAYTON
                Attorney at Law
11              301 S. McDowell Street
                Suite 900
12              Charlotte, NC 28204
                (704) 372-2700
13

14      Also Present:

15              NANCY MYERS
                Attorney at Law
16              Appearing Telephonically

17

18                            -----oOo-----

19

20

21

22

23

24

25



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 3 of 230
                                                                       Page 3


 1                               I N D E X

 2

 3                                                           PAGE

 4      KAREN CAHOON

 5               Examination by Mr. Sealey              4,201,205

 6               Examination by Ms. Drayton                58,203

 7

 8                            -----oOo-----

 9

10                           E X H I B I T S

11

12      NUMBER    DESCRIPTION                                PAGE

13        1       Notice                                       4

14        2       Photographs                                  4

15        3       Report                                       4

16

17                            -----oOo-----

18

19

20

21

22

23

24

25



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 4 of 230
                                                                       Page 4


 1                      (Marked as Cahoon Deposition Exhibit

 2               Numbers 1, 2 and 3 for the record.)

 3                              -----oOo-----

 4                              KAREN CAHOON,

 5               Called as a witness, having been first duly

 6      sworn, was examined and testified as follows:

 7                              EXAMINATION

 8      BY MR. SEALEY:

 9               Q      Good morning, Karen.      This is, again,

10      an awkward setup as we are sitting here.         I'm

11      looking at your ear.

12               A      Oh, let me turn around.

13               Q      Okay.    Can you, please, state your

14      full name for the record?

15               A      My full name is Karen Grace Saxe

16      Cahoon.

17               Q      And, Karen, what's your date of

18      birth?

19               A      November 21, 1958.

20               Q      Okay.    And, Karen, have you ever

21      given a deposition before?

22               A      No, I have not.

23               Q      Okay.    Well, let me go over a couple

24      of ground rules for you that will apply and Nancy

25      may -- I'm sorry, Amy may have some things to add



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 5 of 230
                                                                       Page 5


 1      here later, but everything that you're saying is

 2      being taken down by the court reporter.

 3                A        Okay.

 4                Q        So, please, try to make sure to use

 5      verbal answers and not shakes of the head or uh-uhs

 6      or uh-uhs because those look the same when read

 7      back on a transcript.       If at any time we need to

 8      take a break, please, let me know, let Amy know,

 9      and we'll be happy to do that.        If at any time you

10      don't understand a question that's being asked,

11      please ask us to repeat it or rephrase it.          I'm

12      sure there will be poor questions asked at least on

13      my end.       So make sure to ask us to repeat it or

14      rephrase it.      And if at any period of time we're

15      asking you give us the size of something, if you

16      could do your best to estimate it as -- maybe even

17      make a comparison, but using hand gestures and

18      things like that, can't be taken down on the

19      written transcript, okay?

20                A        Okay.

21              Q         And a couple of housekeeping issues.

22      We've marked as Exhibit 1 the notice for today's

23      deposition, the amended notice of today's

24      deposition here at the Fairfield Inn in Elizabeth

25      City, North Carolina.      And also just as a



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 6 of 230
                                                                       Page 6


 1      housekeeping issue, Amy and I have established that

 2      her appearance here today on behalf of Orton is not

 3      a waiver of any personal jurisdiction motion that's

 4      pending or any affirmative defenses.

 5                      MS. DRAYTON:     Thank you.

 6      BY MR. SEALEY:

 7               Q      Karen, what is your current address?

 8               A      1827 Weeksville Road, Elizabeth City,

 9      North Carolina.

10               Q      Okay.    And you are the daughter of

11      Grace Holly Webster?

12               A      That is correct.

13               Q      Okay.    And she went by the name

14      Holly?

15               A      That is correct.

16               Q      So if I refer to your mother as

17      Holly, or if I slip up and call her Grace, we'll be

18      talking about the same person; is that correct?

19               A      That is true.

20               Q      Okay.    And you're actually Holly's

21      adopted daughter; is that correct?

22               A      That is correct.

23               Q      How old were you when you were

24      adopted?

25               A      I was adopted at birth.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 7 of 230
                                                                       Page 7


 1              Q       Okay.    And what was your father's

 2      name?

 3              A       Victor Lee Saxe, and that's S-a-x-e.

 4              Q       Okay.    And is Victor still living?

 5              A       He is not.

 6              Q       Do you have any other siblings?

 7              A       I have a stepsister --

 8              Q       Okay.

 9              A       -- from my mother's second marriage.

10              Q       Okay.

11              A       I have a stepbrother from that same

12      marriage.

13              Q       Okay.

14              A       They are children of his from his

15      first wife.

16              Q       Okay.

17              A       And I have a half sister --

18              Q       Okay.

19              A       -- from Victor's second wife.

20              Q       Okay.    Was Victor's marriage to your

21      mother his first marriage?

22              A       To best of my knowledge, yes.

23              Q       Okay.    Okay.   I guess my question is

24      that half sister came after you were adopted?

25              A       That is correct.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 8 of 230
                                                                       Page 8


 1               Q       Okay.   When were Victor and your

 2      mother divorced, if you know?

 3               A       I was around two.

 4               Q       Okay.   So you don't really have a

 5      memory of ever living with Victor; is that correct?

 6               A       No.

 7               Q       That's correct?

 8               A       That is correct.

 9               Q       Okay.   And then your mother remarried

10      at some point?

11               A       She remarried to William Paul

12      Bunnell.

13               Q      How do you spell Bunnell?

14               A       B-u-n-n-e-l-l.

15               Q      Okay.

16               A       And that was somewhere in second

17      grade.

18               Q      Okay.    So you would have been eight,

19      nine, ten?

20               A       I started at six in first grade.

21               Q      So seven or eight?

22               A       Maybe seven or eightish.

23               Q      Okay.    Okay.   And so William had two

24      children from a prior relationship?

25               A       Correct.



                        PohlmanUSA Court Reporting
                    (877) 421-0099       PohlmanUSA.com
     Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 9 of 230
                                                                    Page 9


 1           Q       Okay.   So other than Victor's

 2   daughter after he left the family, and William's

 3   two children from a previous relationship, you

 4   don't have any other siblings?

 5           A       That is correct.

 6           Q       So growing up from the age of two

 7   until your mother remarried William Paul Bunnell it

 8   was just the two of you?

 9           A       That is correct.

10           Q       Tell me about your relationship with

11   your mom.

12           A       It was very close.     We were alone for

13   a while.    It was -- you know, it was us.       We -- we

14   were very, very close.      We did everything together.

15   She was a very giving person.       The fact that I was

16   adopted was never a secret.       It was always

17   something that I knew.      There was never any point

18   in time that I ever felt unworthy, unwanted or

19   unloved.    Even when she married Bunnell, our

20   relationship stayed strong.       We were close.    We

21   went everywhere together.      We did things together.

22   As I was growing up and ended up getting married,

23   my husband and I -- this was the first time I left

24   home was when I was 18, and I did not go off to

25   college.    I went to the local university here in



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 10 of 230
                                                                Page 10


 1   Elizabeth City.    So there's never been any period

 2   of time that we were apart.

 3           Q       Go ahead.

 4           A       When we first marred, we lived across

 5   town, but I was still over there all the time.

 6                   So did that pretty much cover what

 7   you wanted?

 8           Q       Did -- and when did your mother pass

 9   away?

10           A       She passed away July of 2016.

11           Q       And do you know what from?

12           A       She was diagnosed with advanced

13   mesothelioma in March of 2016.

14           Q       Okay.

15           A       And she -- her health drastically

16   changed and declined.     It was difficult for her to

17   eat, difficult for her to drink, and she --

18   according to the death certificate, it was a

19   myocardial infarction or heart attack, but it

20   was -- I feel brought on by all of the symptoms

21   that she was having that were related to this

22   illness.

23           Q       Did any of her doctors, to your

24   knowledge, ever tell you guys what caused her

25   mesothelioma?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 11 of 230
                                                                Page 11


 1            A      Only that she had to have been

 2   exposed to asbestos.

 3            Q      Let's talk about that.      What

 4   primarily did your mother do for a living?

 5            A      She was a ceramic teacher.

 6            Q      And do you know approximately when

 7   she got into ceramics?

 8            A      The first house that I lived in, we

 9   left somewhere around -- when I was around the age

10   of ten.

11            Q      Okay.

12            A      And --

13            Q      Sorry.   That would have been about

14   1968?

15            A      Yes.

16            Q      Okay.

17            A      We moved to a new home.

18            Q      Okay.

19            A      And it was right after that, that

20   they began to remodel the garage area of that

21   house.

22            Q      Okay.

23            A      And turned it into a ceramic studio

24   for her.

25            Q      Who is they?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 12 of 230
                                                                Page 12


 1           A       I'm sorry, her and Bunnell.

 2           Q       Okay.     And is that approximately the

 3   time they were married?

 4           A       Got to go back a little bit further

 5   because they married somewhere when I was in the

 6   second or third grades so--

 7           Q       Okay.     So maybe '65, '66?

 8           A       Yeah, maybe so.

 9           Q       Okay.     What was the address of that

10   home that they moved -- that you all moved to in

11   1968?

12           A       Oh, 17 something Weeksville Road.

13           Q       Okay.

14           A       The address changed multiple times

15   because Elizabeth City has been trying -- at that

16   time was establishing 9-1-1 districts and, you

17   know, changing addresses.

18           Q       That --

19           A       It was a route number and then it

20   went to the Weeksville Road number.

21           Q       Okay.

22           A       It's just down the road from where I

23   live currently.

24           Q       Okay.   Is that home still standing,

25   to your knowledge?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 13 of 230
                                                                Page 13


 1            A      No, it is not.

 2            Q      How long did your mother stay in that

 3   home?

 4            A      She stayed in that home until my

 5   husband built her home on the farm next to our

 6   home, and I believe that was around '91 or '92.

 7            Q      So approximately from 1968 until

 8   approximately 1991 or '92 your mother lived at that

 9   Weeksville Road address in Elizabeth City?

10            A      Correct.

11            Q      Okay.   Sorry.    We kind of digressed

12   there.   You were talking about how when they moved

13   to that home your stepfather and mother had the

14   garage converted?

15            A      (Nods head.)

16            Q      And what was it converted into?

17            A      A ceramic studio.

18            Q      Okay.

19            A      The front part was where she had all

20   of her tables where people would sit.

21            Q      Okay.

22            A      And the back was a -- just a little

23   narrow place maybe five feet wide by maybe 10 feet

24   long.

25            Q      Okay.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 14 of 230
                                                                 Page 14


 1             A       And that's where she would have her

 2   students place their ceramics that they were

 3   working on on shelves so that they could be fired

 4   in the kilns that were also back there.

 5             Q       Okay.

 6             A       And there were two kilns.

 7             Q       Okay.    Are you aware, or do you

 8   recall any involvement on behalf of mother in

 9   ceramics prior to moving to that address, or is

10   that kind of your first memory of ceramics?

11             A       No.     She was actively involved taking

12   classes --

13            Q        Okay.

14             A       -- learning how to do ceramics --

15            Q        Okay.

16             A       -- at a local ceramic studio.     I say

17   local.       It was based in Newland, which is still a

18   part of Pasquotank County, probably 20 minutes

19   away.

20            Q        Do you recall the name of that

21   studio?

22             A       Stu-doodle, S-t-u dash d-o-o-d-l-e.

23            Q        So she was taking it -- classes at

24   Stu-doodle, and then ultimately she became a

25   teacher of ceramics?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 15 of 230
                                                                Page 15


 1           A       She got her own little --

 2           Q       Certificate of --

 3           A       -- certificate of, you know, being a

 4   teacher of ceramics.

 5           Q       Okay.

 6           A       And she began giving classes.

 7           Q       Okay.    When she was taking those

 8   classes at Stu-doodle, did you ever participate in

 9   any of the classes?

10           A       I did.    I did.

11           Q       When is the first time you can recall

12   participating in those classes with your mother?

13           A       I really don't have an accurate time

14   for that.

15           Q       Okay.

16           A       I mean, I can say that I remember it

17   was right around the time that, you know, we were

18   in the process of moving.

19           Q       Okay.

20           A       I just can't give you an accurate

21   date.

22           Q       Sure.

23                   Okay.    So sometime in the late '60s

24   or perhaps early '70s?

25           A       Correct.    That would be reasonable.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 16 of 230
                                                                Page 16


 1           Q       Okay.   How often would you estimate

 2   that you would perform ceramics with your mother?

 3           A       Once the studio was up and working at

 4   the house -- I won't say all the time, but I will

 5   say that it was extremely frequent.        I was in and

 6   out of there.     I would paint things and have things

 7   fired, and I would have -- my friends came over.

 8   They were also participants.

 9           Q       Okay.

10           A       I would say if you wanted to look at

11   it on a seven day week, reasonably at least five

12   days a week with her.

13           Q       Okay.   And you said once that studio

14   was up and running.     Do you remember how long it

15   took to get that garage converted to get the studio

16   up and running?

17           A       No, I do not.

18           Q       Okay.   Is it reasonable that maybe

19   sometime still in the late '60s or early '70s that

20   studio was up and running?

21           A       I would say yes.     It was -- to me, it

22   seem like it happened quickly --

23           Q       Okay.

24           A       -- in a short amount of time.

25           Q       You indicated then that your mother



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 17 of 230
                                                                Page 17


 1   started teaching ceramic classes?

 2           A       Correct.

 3           Q       Do you know who she was teaching for?

 4           A       She taught for College of the

 5   Albamarle --

 6           Q       Okay.

 7           A       -- through their adult continuing

 8   education program.      Ceramic classes were offered

 9   through the college, but they were conducted at our

10   residence, at her studio.      That's where they did

11   it.

12           Q       Okay.   So all of your mother's

13   teachings took place in the studio that you alluded

14   to, the converted garage?

15           A       Yes.    Yes.

16                   And then she had -- she had like open

17   classes where anyone could come and work.         She just

18   had hours --

19           Q       Like for the community?

20           A       Yeah.

21           Q       Okay.   So essentially what you guys

22   were doing at Stu-doodle, could now be -- you could

23   come do it at your mother's studio?

24           A       That is correct.

25           Q       Okay.   Do you remember approximately



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 18 of 230
                                                                Page 18


 1   when she began teaching for the College of the

 2   Albamarle?   I am going to screw that up a million

 3   times.

 4            A       No.    I really can't give you a date

 5   on that one.

 6            Q       Okay.   Did -- do you know how long

 7   she continued to teach for them?       Like did she

 8   ultimately retire?

 9            A       Other than me saying it was a long

10   time.

11            Q      Okay.

12            A       That's really all I can -- I really

13   don't have a specific date for that because she

14   continued to have these classes all the time, you

15   know.

16            Q      Okay.    Even her outside teaching for

17   the College of the Albamarle?

18            A       Yes.    Yes.

19                    That was like supplemental --

20            Q      Okay.

21            A       -- to her other community based

22   classes.

23            Q      Okay.    Do you know how many days a

24   week she was teaching classes for the College of

25   the Albamarle?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 19 of 230
                                                                  Page 19


 1           A       I cannot say for sure.      I do know

 2   that she had classes two or three times a week in

 3   the morning and some of them were in the evening as

 4   well.

 5           Q       Okay.

 6           A       May be the same time two or three

 7   times a week in the evening as well as during the

 8   day.

 9           Q       Okay.   So you believe she taught

10   between four and six classes a week for the College

11   of the Albamarle, and then she also had these other

12   classes or sort of open --

13           A       To the best of my memory, yes.

14           Q       Okay.   I want to talk to you a little

15   bit more specifically about the ceramics work.          Do

16   you know what a pyrometric cone is?

17           A       I do.

18           Q       Okay.   Can you explain that to the

19   ladies and gentlemen of the jury?

20           A       The pyrometric cones are -- they're

21   small, may be no more than an inch long.         They are

22   triangular shaped, wider base, more narrow at the

23   top.

24           Q       Okay.

25           A       These cones were used in the firing



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 20 of 230
                                                                Page 20


 1   process with the kilns.      The cone would be placed

 2   in the kiln prior to the firing.       It sat on a --

 3   what looked like -- would be like a two prong

 4   device --

 5           Q       Okay.

 6           A       -- with a third device over top of

 7   it.   So that top device would open.       You'd slip the

 8   cone onto the two prongs.

 9           Q       Okay.

10           A       And then the top piece would rest on

11   top of the cone.

12           Q       Okay.

13           A       So the cone was kind of nestled into

14   this carrier case.      I mean, just little --

15           Q       So these three prongs themselves

16   almost form like a triangle?

17           A       Similar.    Yes.

18           Q       Okay.

19           A       And then when the kiln -- I'm sorry.

20   Go ahead.

21           Q       I was going to say so what was the

22   purpose of setting the pyrometric cone on those?

23           A       The pyrometric cones were designed to

24   help regulate the temperature within the kiln.

25           Q       Okay.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 21 of 230
                                                                Page 21


 1            A      When the kiln was firing at very high

 2   temperatures, that cone would react to the

 3   temperatures.    At some point in the firing process,

 4   that cone would bend or break on that platform.

 5            Q      Okay.

 6            A      And that would trigger the kiln to

 7   shut off.

 8            Q      Okay.

 9            A      That it had reached its correct

10   temperature inside the kiln.

11            Q      Okay.   Do you know who made -- excuse

12   me -- you almost lost me there.       Do you know who

13   made the pyrometric cones that your mother used?

14            A      She used Orton, O-r-t-o-n, cones.

15            Q      How do you know that?

16            A      I was with her when she purchased

17   them.    I was constantly looking at them.

18            Q      Okay.

19            A      I fired with them.

20            Q      Okay.   Are you aware if your mother

21   used any other sort of pyrometric cone, any other

22   brand?

23            A      I do not believe she ever did.

24            Q      How do those Orton cones come

25   packaged?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 22 of 230
                                                                Page 22


 1           A       They were in a box.

 2           Q       Okay.

 3           A       I'm terrible with sizes.

 4           Q       Yeah.    You're kind of gesturing with

 5   your hands there.

 6           A       I know.    I know.   That's what I'm

 7   doing here.    I would say that they were maybe --

 8   maybe an inch tall, and maybe a -- two inches --

 9   two inch by two inch.      Between two and three

10   inches.

11           Q       Okay.

12           A       Pretty much square.

13           Q       Was there a name on the box?

14           A       Yes.

15           Q       What did it say?

16           A       Orton.

17           Q       Okay.    Do you recall any logos on

18   those boxes?

19           A       I really don't.      The writing on the

20   box for Orton was large and everything else was,

21   you know, much smaller.      So if you looked at the

22   box, it was the name Orton that was predominant.

23           Q       Okay.    What about the cones

24   themselves?    What did they look like?      You describe

25   them as a triangular shape, about an inch long.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 23 of 230
                                                                Page 23


 1   Did they have a particular color?

 2            A      It seems like most of them were like

 3   a reddish, brownish coloring.

 4            Q      Okay.   Do you know what those cones

 5   themselves were made of?

 6            A      No, I do not.

 7            Q      Were the cones just sitting in these

 8   boxes themselves, or were they packaged in any sort

 9   of material?

10            A      They were packaged in vermiculite.

11            Q      Do you know approximately how many

12   cones were in a box?

13            A      I believe it was 50.

14            Q      Did you ever observe your mother

15   removing these cones to be used in the kilns?

16            A      Absolutely.

17            Q      Okay.   Did you yourself also remove

18   cones?

19            A      Yes, I did.

20            Q      Can you describe that process to me

21   of removing cones from this vermiculite material?

22            A      You would open the box, and stick

23   your hands in the box with the vermiculite, move it

24   around, find yourself a cone, and lift it out.

25            Q      Okay.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 24 of 230
                                                                Page 24


 1           A       Or she would not want to play with

 2   digging around in the box, and she many times would

 3   take the box and dump it out in like a tray --

 4           Q       Okay.

 5           A       -- or a larger bowl so it was just

 6   easier to put her hands on it.

 7           Q       Okay.   When you would be fishing

 8   around in that vermiculite material, could you see

 9   visible dust generated from that?

10           A       Oh, yeah.

11           Q       When your mother would dump the

12   material out onto a tray, could you see visible

13   dust generated from that?

14           A       Yes.

15           Q       I want to talk to you a little more

16   about the studio itself.      You've indicated that you

17   aren't very good at sizes so this might be an

18   exercise in futility.      But you indicated that there

19   was sort of a -- maybe a classroom portion and an

20   area where the actual kilns were themselves?

21           A       Correct.

22           Q       Okay.   Do you recall how many kilns

23   your mother had at any given time?

24           A       Two.

25           Q       Was it always two?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 25 of 230
                                                                 Page 25


 1           A       To best of my knowledge, yes.

 2           Q       Okay.   Can you tell me approximately

 3   how big is the classroom area?       And I'm using

 4   classroom area.    Is that a good term or should --

 5           A       Yes, that would be fine.

 6           Q       Okay.

 7           A       She had tables like these.       A little

 8   wider than this.     So what is this?

 9           Q       So about two feet?

10           A       Yeah, about two feet.      Somewhere

11   between two and three foot.       And they were in like

12   a circular pattern around this garage or in this

13   garage area that's converted.

14           Q       Okay.

15           A       So she could -- so the chairs were on

16   the outside of the table area, and she could be on

17   the inside.

18           Q       Okay.

19           A       So she had access to the students

20   that were doing their ceramics.       If they asked her

21   questions, she could easily move from one to the

22   other without having to walk around behind chairs.

23           Q       So the tables were situated as such

24   that it created a circle and your mother would

25   stand in the middle and essentially students could



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 26 of 230
                                                                Page 26


 1   be looking across at another student?

 2           A       Correct.

 3           Q       Through your mother?

 4           A       Correct.

 5           Q       Okay.   This area where the kilns were

 6   located, was it -- you talked about it as kind of

 7   being a back room.      Was it isolated from this

 8   teaching area?

 9           A       Yes, it was.

10           Q       Did it have four walls?

11           A       Essentially, yes.

12           Q       Okay.   Was there a door leading to

13   that area?

14           A       Yes, there was a door.

15           Q       Okay.   You described it as

16   approximately five foot by ten foot?

17           A       Yes.

18           Q       Okay.   There were shelves?

19           A       Yes.    When you were standing in the

20   ten foot area --

21           Q       Okay.

22           A       -- look towards the end --

23           Q       Okay.

24           A       -- the kilns were located in the

25   upper right-hand corner --



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 27 of 230
                                                                Page 27


 1           Q       Okay.

 2           A       -- side by side.

 3           Q       Okay.

 4           A       There was a workbench --

 5           Q       Okay.

 6           A       -- along that sidewall on the right.

 7   Over on the left were shelves where students would

 8   place their ceramic pieces to be fired.

 9           Q       Okay.

10           A       So she moved from the shelf to the

11   kilns, to the shelf, to the kilns, and it was right

12   there in that small space.

13           Q       Okay.   Do you recall where these

14   Orton Pyrometric Cones were stored?

15           A       On that workbench.

16           Q       Okay.   In that back area?

17           A       In that back area on that workbench

18   area.

19           Q       Okay.   Did that work area have a door

20   that opened and closed?

21           A       It had a door on the opposite end

22   that went out to the backyard.

23           Q       Okay.   Did that room have any

24   windows?

25           A       No.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 28 of 230
                                                                Page 28


 1           Q       Was there any sort of ventilation or

 2   exhaust fan?

 3           A       No.

 4           Q       You talked about your mother fishing

 5   around for these Orton cones and then also dumping

 6   them out onto a tray or into a larger bowl.         Was

 7   all of that done in this small five by ten area?

 8           A       Yes.

 9           Q       You talked about your mother teaching

10   potentially two to three classes during the day --

11   during the week, and then two or three classes at

12   night during the week.      Do you know approximately

13   how many students were in each class?

14           A       All I can remember, truly, is that it

15   was full of people.

16           Q       Okay.    Did you ever attend any of

17   those classes with her?

18           A       I did.

19           Q       How often would you attend those

20   classes that your mother taught?

21           A       Quite often.

22                   You know, I'd go out there and work

23   on a piece and go back in the house.        Go out there

24   and see what was going on, sit down, do a little

25   something and go in the house.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 29 of 230
                                                                Page 29


 1            Q      So you had free reign to come and go

 2   as you pleased?

 3            A      Correct.

 4            Q      You describe the pouring out of these

 5   Orton cones and the vermiculite that they were

 6   packed in.   Would your mother have to clean up any

 7   of that packaging material after she had removed

 8   any of the cones?

 9            A      If she poured it out, she emptied a

10   box.   She usually left it there --

11            Q      Okay.

12            A      -- or whatever she poured it into

13   until all of the cones were used.

14            Q      Okay.   And once all of the cones were

15   used, how would she clean up that vermiculite

16   material?

17            A      Take the tray or the bowl and just

18   using her hand brush it off (demonstrating).

19            Q      Okay.

20            A      Scrape it out.     Dump it in the trash.

21   A lot of times pieces of it would end up on the

22   floor.

23            Q      Okay.   You were kind of just

24   gesturing with your hands.      So she would sweep it

25   off with her hands and kind of rub her hands



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 30 of 230
                                                                Page 30


 1   together?

 2            A      Oh, yeah.    Yes.

 3            Q      Okay.

 4            A      You know, making that motion of

 5   wiping off her hands (demonstrating), or wiping off

 6   the countertop, the table with her hand brushing it

 7   off.

 8            Q      Okay.   When you observed your mother

 9   do that, did that create visible dust?

10            A      Yes.

11            Q      When any of that vermiculite material

12   was swept onto the floor and had to be cleaned up,

13   what would your mother use to clean it up off the

14   floor?

15            A      She would use a broom and small dust

16   pan and get down.

17            Q      Okay.

18            A      You know, next to the floor and sweep

19   it in there.

20            Q      Did that create visible dust?

21            A      Yes.

22            Q      And then the process of actually

23   pouring that material into a trash, did you ever

24   observe that process?

25            A      Yes.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 31 of 230
                                                                Page 31


 1             Q     Did that create visible dust?

 2             A     Yes.

 3             Q     How often would you say you observed

 4   your mother in those dusty conditions?

 5             A     I'm not sure how to put a number on

 6   that because if she was firing, which seemed to be

 7   almost all the time, then her being in those

 8   conditions goes hand and hand with that.         So I

 9   don't know how to put a number on that.

10           Q       Okay.    That's fair.

11                   So your recollection is if she wasn't

12   in that classroom teaching, she was back there

13   firing?

14             A     Yes.

15           Q       Was anyone else allowed to fire those

16   kilns other than your mother?

17             A     I was.

18           Q       Anyone else?

19             A     No.

20           Q       So any time those kilns had to be

21   fired it was either you or your mother doing that

22   work; is that correct?

23             A     Correct.

24           Q       That back area that you described,

25   would you say it was poorly ventilated or not



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 32 of 230
                                                                Page 32


 1   ventilated at all?

 2            A      There were no fans or anything like

 3   that.    So I would say poorly.

 4            Q      And that vermiculite material that

 5   your mother would dump out can sit there for hours

 6   or days?

 7            A      Absolutely.    More like days.

 8            Q      You indicated that you would go with

 9   your mother from time to time to purchase some

10   ceramic supplies.      Is that accurate?

11            A      That is correct.

12            Q      Okay.   Where would you go purchase

13   ceramic supplies?

14            A      Stu-doodle in Newland.

15            Q      Okay.   Is that where these Orton

16   Pyrometric Cones were purchased?

17            A      Yes.

18            Q      To your knowledge, is that the only

19   place that your mother ever purchased pyrometric

20   cones?

21            A      To my knowledge, yes.

22            Q      Did your mother shop at any other

23   ceramic supply stores?

24            A      There was a ceramic studio located up

25   in Virginia on Witchduck Road.       I remember that.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 33 of 230
                                                                Page 33


 1           Q       Okay.

 2           A       And we would go up there.       Primarily,

 3   I remember us purchasing molds --

 4           Q       Okay.

 5           A       -- and greenware.

 6           Q       Okay.   So it's your testimony your

 7   mother would never purchase Orton Pyrometric Cones

 8   from that location?

 9           A       Not to my knowledge.

10           Q       On how many occasions do you believe

11   you were with your mother when you observed her

12   purchasing Orton Pyrometric Cones from Stu-doodle?

13           A       I would estimate 50 to 75 percent of

14   the time.

15           Q       And when your mother would purchase

16   pyrometric cones, would you be able to tell me how

17   often she would purchase those from Stu-doodle?

18           A       She would make weekly or biweekly

19   trips to Stu-doodle.

20           Q       Okay.

21           A       And I would say that her Orton cone

22   purchases would be at least monthly.

23           Q       Okay.   And based on your observation,

24   would you know how many boxes she would buy at a

25   given time when she would purchase Orton cones?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 34 of 230
                                                                Page 34


 1           A       I don't remember there being huge

 2   quantities.

 3           Q       Okay.

 4           A       So let's say maybe one or two boxes

 5   at a time.

 6           Q       Okay.   Would you know how --

 7   approximately how long a box of Orton cones would

 8   last for your mother in her studio?

 9           A       She would be close to running out of

10   cones by the time she would go purchase some more.

11           Q       Okay.

12           A       She never let herself run out of

13   them.

14           Q       Okay.   So she kept sort of a supply,

15   but would replenish regularly?

16           A       Right, replenish regularly.

17           Q       We talked about -- you describe the

18   packaging of the Orton cones.       Did you ever notice

19   if the material that the Orton cones were packaged

20   in ever changed?

21           A       While I was helping her, no, I did

22   not.

23           Q       Okay.

24           A       However, when I took the photographs

25   of the boxes that we had, I noticed that some of



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 35 of 230
                                                                Page 35


 1   them were packaged in foam.

 2           Q       Okay.    Why don't we talk about that.

 3   I've marked here what's -- an exhibit that's been

 4   marked Cahoon Number 2.

 5           A       Okay.

 6           Q       Can you thumb through those quickly?

 7   And can you tell me, first of all, what is Exhibit

 8   2?

 9           A       These are a series of photographs

10   that I have taken.

11           Q       Okay.

12           A       And they were taken at the -- taken

13   from the residence that she lived at from '92 until

14   her death.

15           Q       Okay.

16           A       And that property is at Afton Farms,

17   and it is the same property that I live at, and the

18   house number 1827 Weeksville Road.

19           Q       Okay.    So you took those photographs?

20           A       I did.

21           Q       Okay.    And can you tell me

22   approximately when those photographs were taken?

23           A       I believe it was in January of this

24   year.

25           Q       Okay.    And that's 2018?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 36 of 230
                                                                 Page 36


 1           A       Yes.

 2           Q       Okay.    And you indicated that these

 3   materials were located at her residence.         Where in

 4   her residence were these materials located?

 5           A       There was an old building that we

 6   turned into a shop area.

 7           Q       Okay.

 8           A       And this is where she continued

 9   ceramics in the early '90s.

10           Q       Okay.

11           A       And this building was not attached to

12   the home.

13           Q       Okay.

14           A       But her portion of it -- it was

15   divided up in sections.      Her portions of it

16   consisted of three rooms.      She had an office, a

17   classroom and then this work room.

18           Q       Okay.    And is that building still

19   standing?

20           A       It is.

21           Q       Okay.    So if you could pick -- just

22   tell us what is depicted there in page 1 of Exhibit

23   2?

24           A       Okay.    On page 1 this is an overall

25   photograph of the work room --



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 37 of 230
                                                                Page 37


 1            Q      Okay.

 2            A      -- showing the molds that she used in

 3   her ceramics, the trays that she would use.

 4            Q      Okay.   When you talked about your

 5   mother dumping out this vermiculite packing and

 6   these cones from Orton boxes, would it be on one of

 7   those trays that's depicted there in the middle

 8   of --

 9            A      Yes.    At some point I remember her

10   using those trays to do that.

11            Q      Okay.   What's depicted there on page

12   2.

13            A      On page 2, this is another shot of

14   the molds --

15            Q      Okay.

16            A      -- and her inventory.

17            Q      Okay.   And page 3.

18            A      Page 3 is a shelf that is right next

19   to where the location -- right next to where the

20   kilns are located.

21            Q      Okay.

22            A      This --

23            Q      And there is like a plastic tub?

24            A      Yep.    The sterilite box was on that

25   shelf.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 38 of 230
                                                                Page 38


 1            Q      Okay.

 2            A      So -- and just miscellaneous things

 3   in and around the area because it became basically

 4   a storeroom of junk after she stopped doing

 5   ceramics.

 6            Q      Do you know a date or a time

 7   approximately when your mother stopped performing

 8   ceramics work?

 9            A      Other than into at least until 2000,

10   but I really -- I would be guessing --

11            Q      Okay.   Fair enough.

12            A      -- if I go any further than that.

13            Q      Okay.   The fourth page of the exhibit

14   there.

15            A      Yes.    On this page, this shows the

16   two kilns.

17            Q      Okay.   So there's --

18            A      A small one and the larger one is in

19   the back.

20            Q      They are covered by some other

21   materials on top?

22            A      They are covered by just stuff.

23            Q      Okay.   Okay.

24            A      This picture shows that --

25            Q      This is page 5.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 39 of 230
                                                                  Page 39


 1           A       Page 5, the same sterilite box.        And

 2   as you can see, they are full of Orton cones.

 3           Q       And is that how you found the box

 4   when you went into your mother's storeroom?

 5           A       Yes.    Yes.

 6           Q       Okay.   And then page 6 it looks like

 7   all of those Orton cones were laid out?

 8           A       Yes.

 9                   I was in -- I was packaging these up

10   for shipping to the -- excuse me, shipping to the

11   testing lab.

12           Q       Okay.

13           A       So I was trying to be very

14   meticulous --

15           Q       Sure.

16           A       -- in laying them out and showing

17   what was there.

18           Q       And how many boxes were depicted in

19   that picture?    Eighteen?

20           A       There's 18 boxes.     And there were

21   three little plastic bags.

22           Q       Okay.   Is that all of the cones that

23   you found on -- in your mother's property?

24           A       Yes.

25           Q       Okay.   And you just indicated that it



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 40 of 230
                                                                Page 40


 1   wasn't until you found these boxes and opened them

 2   that you noticed that some of the cones were

 3   actually packaged in styrofoam?

 4             A     In a foam.    And I really didn't

 5   remember that.

 6             Q     Okay.   You don't ever remember, in

 7   your experience, removing cones from styrofoam?

 8             A     No.

 9             Q     Okay.

10             A     I always was using these -- this

11   packaging technique.

12           Q       Are these Orton cones and associated

13   vermiculite depicted in these pictures, is that

14   what the material that you can recall working

15   with --

16             A     Yes.

17           Q       -- when you performed ceramics with

18   your mother?

19             A     Yes.

20           Q       And, again, these are just more

21   pictures of different boxes that are open?

22             A     Yeah.   They were just the same boxes,

23   and I just took the pictures, an up close

24   photograph showing the cones.       These happen to be

25   number 22 cones.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 41 of 230
                                                                Page 41


 1           Q       Okay.   Do you know why there's a

 2   designation number 22, and I see a box here in the

 3   middle, one that says 05?

 4           A       Those were the numbers on the cones,

 5   and those numbers represented the firing

 6   temperatures.

 7           Q       Okay.

 8           A       So these cones were designed to

 9   react -- excuse me, at different temperatures.          And

10   when I say react --

11           Q       Are you okay?     Do you want to take a

12   quick break?

13           A       I am so sorry.

14           Q       Do you want to take a quick break, or

15   are you okay?

16           A       I'm okay.

17           Q       Okay.

18           A       If you all don't mind me hacking and

19   coughing here.

20           Q       I think we are all going through it.

21           A       The -- when I say the cones react to

22   them, when the cones are placed in the kiln in that

23   three prong holder that is there, the cone will

24   begin to melt, break, bend when the temperature has

25   reached a certain point.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 42 of 230
                                                                Page 42


 1           Q       Okay.

 2           A        So each of these different numbered

 3   cones would react at different temperatures.

 4           Q       I see.

 5                   So not all cones are created equally?

 6           A        No, they are not.

 7           Q       Okay.    And I see that in this picture

 8   it looks like some of the cones have different

 9   colors.     Was that associated with the numbers, to

10   your knowledge?

11           A        You know, I really don't remember.

12   Off the top of my head when you asked me earlier

13   what did they look like, I was stuck on the darker

14   color --

15           Q       Okay.

16           A        -- but in these I can -- you know,

17   you can see that they are different colors.

18           Q       Okay.    But you don't associate a

19   particular color with a particular number

20   designation?

21           A        No, I really don't.

22           Q       Okay.    Fair enough.

23           A        This box I took a picture of

24   because --

25           Q       That's page -- wait one second.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 43 of 230
                                                                Page 43


 1   That's page 10 of Exhibit 1 (sic)?

 2           A       Page 10.    I took this picture because

 3   it specifically said that it came from Stu-doodle.

 4           Q       Okay.    The place where you can recall

 5   purchasing all of these cones with your mother?

 6           A       Yes.

 7           Q       Okay.

 8           A       This is the box that I shipped them

 9   in.   I packaged in this box, plastic tub.

10           Q       Okay.    That's page 11.    And these are

11   more pictures of the same?

12           A       More pictures of that where I put the

13   lid on it.

14           Q       So pages 11 through pretty much the

15   end of this document depict you packaging this up

16   for shipment?

17           A       Correct.

18                   At each point that I did anything to

19   it, I took a picture of, signed my name all around

20   the box.

21           Q       And here there is a picture that says

22   at the top -- or you can read to me what it says.

23           A       I can.    This is MVA Scientific

24   Consultants Chain of Custody Form.

25           Q       Okay.    And is that a form that you



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 44 of 230
                                                                Page 44


 1   enclosed with these Orton cones?

 2           A       It is.

 3           Q       Okay.

 4           A       It is.    And the envelope that I

 5   enclosed with it.

 6           Q       And what's the date on that form?

 7           A       1/23/2018.

 8           Q       Okay.    So was that approximately when

 9   these pictures were taken?

10           A       Yes.

11           Q       Okay.    And they were sent to MVA on

12   that same day --

13           A       Yes.

14           Q       -- or thereabouts?

15           A       Or thereabouts.

16           Q       Okay.

17           A       When I put it in the envelope, I

18   signed the back of it.

19           Q       Okay.

20           A       I've never done anything for a chain

21   of custody.    I may have gone overkill on this, but

22   I made sure that there was -- you know, I made sure

23   that I tried to do everything I was supposed to do

24   with it.

25           Q       Okay.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 45 of 230
                                                                Page 45


 1            A      Then I boxed that box in another one,

 2   and packaged it, closed it, taped it, initialled

 3   it.

 4            Q      Probably no such thing as overkill

 5   when it comes to chain of custody.

 6            A      Well, I don't know.

 7            Q      Okay.

 8            A      And then that was the final product

 9   when it had the mailing address on it.

10           Q       Okay.   Thank you.

11                   I'm also handing you what's been

12   marked as Plaintiff's Exhibit -- or Cahoon Number

13   3.    And have you ever seen this before, this

14   document?

15            A      I have.

16           Q       Okay.   And do you know what Exhibit 3

17   is?

18            A      Exhibit 3 is the report of the

19   results from the boxes that I sent where it was

20   being analyzed for asbestos.

21           Q       Okay.   And can you turn to page 3 of

22   that report?

23            A      Yes.

24           Q       And about halfway down the page under

25   conclusions can you read that first sentence for



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 46 of 230
                                                                Page 46


 1   me?

 2           A       It says, "Nine of the fourteen

 3   vermiculite packed Orton Pyrometric Cones boxes

 4   contained fibers consistent with Libby amphibole

 5   mineral fibers."

 6           Q       Is that something you would have

 7   liked to have known when you and your mother were

 8   working with ceramics throughout her lifetime?

 9           A       Yes.

10           Q       Can we turn to page 6 of that

11   document?

12           A       Okay.

13           Q       And you see in the middle, can you

14   read what the middle picture shows me on page 6?

15           A       In the middle it says, "Warning.

16   Keep out of reach of children" -- exclamation

17   point, "cone numbers 022, 021 and 020, contain lead

18   compounds which may be harmful if swallowed."

19           Q       That warning doesn't include anything

20   about asbestos, correct?

21           A       No, it does not.

22           Q       Okay.   And then below in picture

23   three, can you read what that says?

24           A       It says, "Important notice to

25   purchaser.   Orton Pyrometric Cones will be replaced



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 47 of 230
                                                                Page 47


 1   if defective in manufacture, labeling or packaging.

 2   Except for such replacement the sale of Orton

 3   Pyrometric Cones is without other warranty or

 4   liability.   User shall determine the suitability of

 5   this product for the intended use, and assume all

 6   risk and liability in connection therewith."

 7           Q        Based on your recollection, are those

 8   the same warnings and notices to purchaser on all

 9   of these boxes of Orton cones?

10           A        As far as I know, yes.

11           Q       Okay.   Did you expect that there was

12   any risk or liability in connection with the use of

13   Orton cones throughout you and your mother's work

14   with ceramics?

15           A        Absolutely not.

16           Q       If there was a risk of harm or

17   liability, would you expect them to inform you of

18   such?

19           A        I would have expected that would have

20   been the responsibility of Orton.

21           Q       Throughout that entire period of time

22   from approximately the late 1960s to early 1970s

23   until your mother ceased performing ceramics work

24   in sometime maybe in the late '90s or around 2000,

25   did you ever see any warnings about the hazards of



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 48 of 230
                                                                Page 48


 1   asbestos on any of the packaging?

 2           A       Not to my recollection.

 3           Q       Okay.   During that same period of

 4   time from the late '60s or early 1970s until your

 5   mother stopped performing ceramics work, did you

 6   have any idea that these materials were hazardous

 7   to your health or to her health?

 8           A       No.

 9           Q       Tell me about how you learned that

10   your mother had mesothelioma.

11           A       In late winter, early spring she

12   was -- she complained that -- of -- okay.         Late

13   winter, early spring 2015, she complained that she

14   was having problems catching her breath, and I said

15   well, let's go to the doctor.       She said, well, you

16   know, I think it's up here in my sinuses,

17   indicating her face around her nose.        And she said

18   I'd like to go to an ENT.      So that is what we did.

19   The ENT, ear, nose and throat checked her, and said

20   there are no issues that are related to me.

21           Q       Okay.

22           A       So then we went to a pulmonologist.

23   He examined her.      He said you probably -- not

24   probably.   He said you have COPD, and I'm going to

25   put you on oxygen, and that is what happened.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 49 of 230
                                                                Page 49


 1           Q       Okay.

 2           A       So through summer of 2015 she was on

 3   oxygen 24/7.    She had a floor concentrator unit in

 4   the home, and she had small portable containers

 5   that she used away from the home.        As we moved into

 6   the fall of 2015, she was noticeably going

 7   downhill.   And what I mean by that is there was a

 8   significant weight loss.      There was a significant

 9   lack of energy, and she was beginning to complain

10   about not wanting to eat.      And her reasoning behind

11   that was she could only eat a little bit before she

12   would feel very full.

13           Q       Okay.

14           A       So in -- all through this time we

15   have been going back and forth to the pulmonologist

16   on regular visits.      You know, checking her out, and

17   keeping her on the oxygen, and no change in any of

18   his treatments, diagnosis or anything.

19           Q       Okay.

20           A       As we moved into December --

21   November, December of 2015, she -- I became more

22   concerned because I could really see her decline

23   related to the weight and the not eating and the

24   general lethargy.       So I said let's go see the

25   primary.    We went to the primary.      She told the



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 50 of 230
                                                                Page 50


 1   primary -- first time I had heard it was that she

 2   was having pains over here on her side

 3   (indicating).    So at that point the primary wanted

 4   a CAT scan, thinking that, you know, there could be

 5   a problem.    Did a CAT scan, and that CAT scan

 6   showed a significant amount of fluid in the lung.

 7   While they weren't doing the CAT scan of the lung,

 8   they captured the bottom portion of that lung, and

 9   saw that was full of fluid.       So her recommendation

10   was go back to the pulmonologist.        So in January of

11   2016 we went back to the pulmonologist.         Am I going

12   where you need me to go?

13           Q       You're fine.

14           A       Okay.   At that time the pulmonologist

15   on two separate occasions had her come to radiology

16   at Albamarle Hospital where he performed a pleural

17   effusion, which he stuck a needle in her lungs both

18   times and withdrew fluid.      After that, her lung

19   quickly filled up again.       Same symptoms.    Same

20   issues.     And he recommended a thoracic surgeon at

21   Chesapeake Hospital in Virginia.

22           Q       Okay.

23           A       We went there.     She looked at all of

24   the radiographs and reports that we took with us.

25   She said that she would recommend doing surgery to



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 51 of 230
                                                                Page 51


 1   remove all the fluid.     For her to go inside the

 2   lung -- go inside lung cavity --

 3           Q       Okay.

 4           A       -- and treat the lung, do whatever

 5   she had to do in the lung, and see what they had

 6   going on in there.

 7           Q       Okay.

 8           A       That surgery took place in March.

 9   And when the surgery -- the surgery took much

10   longer than originally had been -- that it had

11   originally said that it would.       And that was

12   because the lung itself was -- had been under

13   pressure of liquid that it had caused the lung to

14   kind of roll up in a ball.

15           Q       Okay.

16           A       And it had also developed a hard

17   outer crust to it.      And the way the surgeon

18   explained it to me is that she had to go into the

19   lung and peel that outer layer, that hard layer off

20   of the lung so it could basically unfurl and

21   situate itself in the lung cavity like it was

22   supposed to, which they managed to do that.         And

23   she said she has -- they had -- had a tube into

24   drain the fluid and stuff.

25           Q       Okay.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 52 of 230
                                                                Page 52


 1           A       She said we took some samples, and

 2   when we get those back, I'll let you know what's

 3   going on.   So one to two days later, she came and

 4   said it's mesothelioma.

 5           Q       And that was March of 2016?

 6           A       March of 2016, yes.

 7           Q       After your mother was diagnosed, did

 8   she undergo any treatment?

 9           A       No, she did not.

10                   It was late stage mesothelioma, and

11   her health had deteriorated so quickly that to have

12   undergone any type of treatment, she felt -- it was

13   ultimately her decision, but we all felt that it

14   would have been not in her best interest.

15           Q       Sure.

16                   During that period when she was in

17   decline, did she have to rely more on you and your

18   husband to help care for her?

19           A       Absolutely.

20                   She could no longer -- she could move

21   around a little bit in the house with a walker, but

22   she could not stand for any period of time to fix

23   her meals, to prepare her meals because it's kind

24   of hard to prepare your meal and then truck off

25   with your walker.       So, yes, that became three meals



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 53 of 230
                                                                  Page 53


 1   a day, and either I or my husband took care of

 2   that.   My husband's sister lived two hours away,

 3   and she would come frequently and spend the weekend

 4   with mom or spend two or three days with mom just

 5   to help out.

 6           Q       How was her health prior to this

 7   diagnosis?   Like what types of things did she like

 8   to do that she was no longer able to do as her

 9   health declined?

10           A       She was a very active -- she was a

11   very active senior citizen.       She worked at the

12   Senior Citizen Center here in Elizabeth City.          She

13   taught what was called a mixed media arts class

14   once a week.

15           Q       Okay.

16           A       It didn't have anything to do with

17   ceramics.    It was just painting.

18           Q       Okay.

19           A       She had a circle of friends that she

20   actively played cards with every week.         They went

21   out to eat during the day.      She was out and about

22   at the farm.    She was -- every day she would play

23   with, keep, ride around in the golf cart, walk

24   outside with her great grandchild, who was born in

25   2013, and all of those things came to an immediate



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 54 of 230
                                                                 Page 54


 1   stop probably fall of 2015 even prior to the

 2   surgery to get her to go places, she didn't want to

 3   go.   She was very self conscious of the oxygen and

 4   toting that around, and she had very little energy

 5   to get out and go do.

 6           Q       Okay.   I don't want to jump around on

 7   you too much here, but we've talked a lot today

 8   about your mother's work with ceramics, and how she

 9   was teaching for the College of the Albamarle.          I

10   do have a copy of your mother's Social Security

11   records, and those indicate that she was teaching

12   for the College of the Albamarle from approximately

13   1974 until 1993.

14           A       Okay.

15           Q       Does that sound about accurate?

16           A       Yes.

17           Q       Okay.   You have no reason to disagree

18   with those dates in terms of when she taught?

19           A       Oh, no, not at all.

20           Q       Okay.   And then it also lists a

21   series of self-employment off and on from really

22   back to 1952 all the way until '88.        That may speak

23   to some of the work that she was doing on the side

24   in terms of offering ceramics classes?

25           A       Yes.    Because, you know, while she



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 55 of 230
                                                                Page 55


 1   was doing this over here for COA, she was also

 2   teaching and offering classes and doing those kinds

 3   of things on her own.

 4           Q       Right.

 5           A       So I feel like that's probably where

 6   the self-employment records came from.

 7           Q       Okay.    Is it fair to say in your

 8   experience that your mother from the time she began

 9   ceramics until she retired was using these Orton

10   cones on a daily or nearly daily basis?

11           A       Yes.

12           Q       Did you ever have any expectation

13   that these materials could cause cancer?

14           A       No.

15           Q       What is it that you miss most about

16   your mother?

17           A       Whew.    That's -- that's an emotional

18   question for me.      As I stated before, she was --

19   she and I were always close.       We either lived

20   together, lived a few miles apart or lived side by

21   side my entire lifetime.      You know, she was a

22   companion.     You know, she was my mother and I

23   dearly loved her.

24                   My son actually started -- these

25   houses are side by side, but my son lived in



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 56 of 230
                                                                Page 56


 1   Pasquotank County, but he went to school in

 2   Currituck County when he started junior high

 3   because that's where I taught.       And it was right

 4   around that time that, you know, I've got this big

 5   growing boy that lives in my house, and he had bunk

 6   beds, but at his granny's, he had a king size bed.

 7   So, you know, it was at -- probably at 14, you

 8   know, he is trying to propose to his mother, if I

 9   have no problem getting up with you and going to

10   school in the mornings, can I please live with

11   granny?     Sure.   So, you know, we're on the same

12   complex --

13           Q       Right --

14           A       -- but Nick moved in with his granny.

15           Q       So he was very close to her?

16           A       He was very close to her.

17                   And after he graduated high school,

18   and he had a friend who he was beginning working in

19   Currituck and had to find a place to live, and that

20   kind of thing, and mom opens her door to Andy.          And

21   Andy lives with her for probably six months, you

22   know, they are at the house.       All of Nick's friends

23   that he played softball with, that he hung around

24   with, they all called her granny.        They were in and

25   out of that house just like it was their own.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 57 of 230
                                                                  Page 57


 1                   To this day, my son is -- has a very

 2   difficult time with the fact that he has lost her.

 3   Very hard.   I have a five and a half year old who I

 4   have kept pretty much since he was born for his mom

 5   and dad when they both work.       And Cameron just

 6   yesterday riding down the road he pipes up from the

 7   back, Nana -- of who I am.

 8           Q       Right.

 9           A       Says, I really miss granny.

10           Q       And that was her great grandchild?

11           A       That was her great grandchild.

12                   I have pictures of them sitting at

13   her organ and her playing the organ with him.          So,

14   you know, even though this little guy is, you know,

15   five and a half, he is very much aware that his

16   granny is gone.    And, you know, it's been -- it's

17   been two years, and he's not forgotten.         And he

18   floors all of us with these things that he pipes up

19   about his granny.     And he's also very much aware

20   that his daddy is not dealing with it well.         And it

21   was just the other night that he told his mommy, he

22   said, I really miss granny, but don't tell daddy

23   because he'll get upset.      So, you know, my husband

24   lost both of his parents, and he had my mother

25   longer than he had his own mother, and she accepted



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 58 of 230
                                                                Page 58


 1   him as her own.    My stepsister -- of the one that I

 2   am closest with, my stepsister, she would come and

 3   visit, and visit her father and come in for a week

 4   here or a week there, she ended up moving in with

 5   us when she started college, and when her dad

 6   divorced my mother and left, she stayed.

 7           Q       Okay.

 8           A       And to this day -- as a matter of

 9   fact, she just left this weekend to go back home to

10   Warren County.    So she was quiet.      She was

11   artistic, but she had the biggest heart and would

12   do anyone -- would do anything for anyone, and I

13   just miss her.

14           Q       Okay.

15           A       I just miss her.

16                   MR. SEALEY:    Thank you, Karen.

17           That's all the questions I have.

18                   Why don't we go off the record and

19           take a little break.

20                   (Off the record from 10:14 a.m. to

21           10:28 a.m.)

22                           EXAMINATION

23   BY MS. DRAYTON:

24           Q       Mrs. Cahoon, we met just a few

25   moments ago.    I'm Amy Drayton.      I represent Orton



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 59 of 230
                                                                Page 59


 1   that we have been talking about in this case.

 2           A       Okay.

 3           Q       I'm going to have very much the same

 4   ground rules that Drew did.       I will just ask that

 5   if I ask you any question that you don't

 6   understand, if you could ask me to rephrase it or

 7   repeat it, and I'll be happy to do so.

 8           A       Okay.

 9           Q       If you are able to respond or answer

10   my question, than I will assume that you understood

11   it.   Is that fair enough?

12           A       That's fair enough.

13           Q       I will say at the outset that your

14   mother sounds like a wonderful lady, and I agree

15   with Nancy that I hate we are here under these

16   circumstances --

17           A       Thank you.

18           Q       -- and that I know it's sometimes

19   difficult to talk about.      So please let me know if

20   you need to take a break at any point.

21           A       Okay.

22           Q       I may be jumping around on you

23   because Drew has covered a lot of stuff, and I just

24   have a few notes here and there.       Just for your

25   sense, I'm going to ask you some historical



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 60 of 230
                                                                Page 60


 1   questions to you.       So this is not a test by any

 2   means, but just trying to get some background

 3   information on from you.

 4           A       Okay.

 5           Q       And I will probably call your mom Ms.

 6   Webster.

 7           A       That will be fine.

 8           Q       Okay.    Perfect.

 9                   Can you tell me where she is

10   originally from?

11           A       Here.

12           Q       Okay.

13           A       Elizabeth City.

14           Q       Okay.    And born and raised here in

15   Elizabeth City her entire life?

16           A       Yes.

17           Q       Okay.    And what were her parents'

18   name?

19           A       My -- her father was James Holland,

20   H-o-l-l-a-n-d, Webster.       And her mother was Grace

21   Jenkins Webster.

22           Q       Okay.    And how many brothers and

23   sisters did she have?

24           A       One sister.

25           Q       Okay.    Was she older or younger?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 61 of 230
                                                                 Page 61


 1            A      Younger.    Approximately 11 to 12

 2   years younger.

 3            Q      Okay.   Did they both have the same

 4   parents?

 5            A      Yes.

 6            Q      Okay.   And what did her parents --

 7   Ms. Webster's parents do for a living?

 8            A      My grandfather, her father, was the

 9   owner of the theaters here in Elizabeth City.          He

10   raised and raced pigeons.      He raised and raced

11   standard bred horses, which are the ones that race

12   around the track pulling a small cart called a

13   sulky.

14            Q      Okay.

15            A      And my grandfather had his fingers in

16   other things that -- those are the primary things.

17            Q      Okay.   Did they also live on a farm?

18   I know you referenced a farm.

19            A      No, they did not.

20            Q      Okay.

21            A      They lived in -- inside the city

22   limits of Elizabeth City.

23            Q      Okay.   And did -- this may be

24   confusing, but Mrs. Grace Webster, your

25   grandmother, maternal grandmother, did she work



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 62 of 230
                                                                Page 62


 1   outside the home?

 2            A      No.     She -- well, she did in that she

 3   took tickets at the theaters.

 4            Q      Okay.

 5            A      She took the money and the tickets in

 6   the ticket booth.

 7            Q      Okay.    And how long did your mom live

 8   with her parents in the family home?

 9            A      She went through school.       She

10   graduated high school.      I know she went one year at

11   Mary Washington College, and she would have lived

12   with them until she married Victor.

13            Q      Okay.    Do you know about when that

14   was?

15            A      I'd have to go back and look up

16   dates.

17            Q      Okay.

18            A      I don't.

19            Q      Do you know how old Ms. Webster was

20   when she married Victor?

21            A      I do not recall.

22            Q      Okay.    And did they live here in

23   Elizabeth City?

24            A      They lived here in Elizabeth City.

25   They also lived in Florida, in Tampa at one point.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 63 of 230
                                                                Page 63


 1           Q       Okay.   I will ask you about that in

 2   just a moment.    Let me go back to Ms. Webster's

 3   parents and growing up.      What was her sister's

 4   name?

 5           A       Gene.

 6           Q       Okay.   Just J-e-a-n?

 7           A       G-e-n-e.

 8           Q       Okay.   And Gene was l1 years -- 11 or

 9   12 years younger than your mother; is that right?

10           A       Correct.

11           Q       Did anyone else live in the home with

12   them other than just the four of them?

13           A       Not to my knowledge.

14           Q       Okay.   And you said that your mom

15   went to Mary Washington College for one year?

16           A       Yeah.

17           Q       Okay.   And what was she studying

18   or --

19           A       No --

20           Q       No clue?

21           A       (Nods head.)

22           Q       Okay.   Okay.   Was that her highest

23   level of education?

24           A       Yes.

25           Q       Did she ever serve in the military?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 64 of 230
                                                                Page 64


 1           A       No, she did not.

 2           Q       Okay.   Did Victor ever serve in the

 3   military?

 4           A       He did.

 5           Q       Okay.   And when was that?      Was that

 6   prior to their marriage?

 7           A       It seems like -- I'm guessing.        So

 8   I'm going to say I'm not sure.       It just seems like

 9   that's a yes to that answer -- a yes to that

10   question that he was, but I can't say that with 100

11   percent.

12           Q       Okay.

13           A       Not sure.

14           Q       Okay.   Obviously, we are here in

15   Elizabeth City very close to Norfolk.        A lot of

16   military homes.    Did he ever serve in the Navy?

17   Was he in Norfolk or was --

18           A       He was in the Navy, but at that time

19   I believe he served here at the naval blimp

20   station.

21           Q       Okay.   And when you say here at the

22   naval blimp station, in Elizabeth City?

23           A       Yes.

24           Q       Okay.   And was that while they were

25   married?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 65 of 230
                                                                Page 65


 1            A       Yes.

 2            Q      Okay.   And --

 3            A       I believe so.    I'm sorry.

 4            Q      And I should apologize to you.        I

 5   don't mean to cut you off, and I know that makes it

 6   easier for the court reporter.       I'm sure you can

 7   anticipate my questions and I can anticipate your

 8   answers.     I certainly don't mean to cut you off

 9   there.

10                   How long were they married?

11            A       He left when I was two.

12            Q      Okay.

13            A       I don't have any memory of that.

14            Q      Okay.

15            A       And it was not really a topic for a

16   whole lot of conversation because he was

17   unfaithful, and it was a sore subject for my mom

18   therefore --

19            Q      It was just not discussed?

20            A       That's exactly right.

21            Q      Sure.

22                   Do you know how old your mom was --

23   when you were born, how old was your mom?

24            A       I'd have to do the -- I was born in

25   '58.   She was born in '29 so --



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 66 of 230
                                                                Page 66


 1           Q       Okay.   There we go.     So almost 30?

 2   Is that close?     Is that right?

 3                   MR. SEALEY:    Twenty-nine, yeah.

 4   BY MS. DRAYTON:

 5           Q       Okay.   Thirty.

 6                   And you're not sure how long Victor

 7   served in the Navy?

 8           A       No, I'm not.

 9           Q       Okay.

10           A       I know he did.     That was --

11           Q       And do you know any other occupations

12   that Victor had?

13           A       Yes.

14           Q       Okay.

15           A       As I was growing up, when I went to

16   visit him, he was -- he sold real estate.         That's

17   the only -- that's the only profession or job that

18   I know he did from personal contact other than he

19   was in the Navy, and I was told that.

20           Q       Okay.   And when you said you visited

21   him, how often would you visit him?

22           A       Maybe for one to two weeks in the

23   summer.

24           Q       And where did he live?

25           A       He lived -- initially, when I started



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 67 of 230
                                                                Page 67


 1   going, he was in Wrightstown, New Jersey.         And then

 2   he moved to Hilton Head, South Carolina, and he

 3   moved to Hilton Head after I was married in '77.

 4   And then after a few years at Hilton Head, he moved

 5   to Emerald Island.      And then after that, he

 6   re-married for a third time, and I really don't

 7   know if he lived in Charleston for any length of

 8   time, but he ended up in Murrells Inlet, South

 9   Carolina, which is right near Myrtle Beach.

10           Q       Okay.   And you mentioned that Victor

11   and your mom lived in Florida -- in Tampa for some

12   period of time?

13           A        (Nods head.)

14           Q       When was that?

15           A        Prior to me.

16           Q       And what took them to Tampa?

17           A        Honestly, I don't know.

18           Q       Okay.   You don't know if it's the

19   military or --

20           A        I honestly do not know.

21           Q       Okay.   And do you know how long they

22   lived there?

23           A        I honestly do not know.

24           Q       Okay.   Do you know if she was working

25   when she was in Florida or in Tampa?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 68 of 230
                                                                Page 68


 1           A       No.

 2           Q       And I should clarify.      Is that a no

 3   you don't know?    It's another poor question on my

 4   part.

 5           A       It's no, that I do not know if she's

 6   working or not.

 7                   And I apologize because I just don't

 8   know the answers to this.

 9           Q       Sure.

10           A       It was not something that I talked to

11   her about.

12           Q       Sure.

13                   And I want to make sure I understood

14   in terms of your brothers and sisters.         When your

15   mom and Victor married, he had prior children?

16           A       (Nods head.)

17           Q       No, he did not have any children?

18           A       He had another -- he had a child with

19   his second wife.

20           Q       Okay.   After he was married to your

21   mom?

22           A       Yes.

23           Q       Okay.   And what was his or her name?

24           A       Her name is Vicky, Victoria Saxe,

25   S-a-x-e.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 69 of 230
                                                                 Page 69


 1            Q      And how old is she approximately?

 2            A      I'd say -- I'm 60.     So I'm going to

 3   say that Vicky is in her 40s.       I'm not close with

 4   her.

 5            Q      Sure.

 6                   And does she live in North Carolina?

 7            A      No.     She lives in Colorado.

 8            Q      Okay.    And when you were born, was

 9   your mom working?

10            A      Maybe she was doing things for my

11   grandfather, but other than that, I would say no.

12            Q      Okay.    And in terms of her second

13   marriage, that was when you were approximately

14   eight to nine years old, I believe you said?

15            A      Yes, second gradish.

16            Q      Okay.    And up until -- sorry, I

17   didn't want to interrupt you.

18            A      I was just clearing my throat.        I'm

19   sorry.

20            Q      I didn't want to -- if you were still

21   finishing an answer there.

22                   Up until the time you were in second

23   grade, did your mom work outside the home?

24            A      Not that I recall.

25            Q      Okay.    Okay.   And she married -- her



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 70 of 230
                                                                Page 70


 1   second marriage, what was his name again?

 2           A        William P, it was Paul, Bunnell,

 3   B-u-n-n-e-l-l.

 4           Q        Okay.   And Mr. Bunnell, did he bring

 5   two children to the marriage?

 6           A        He did, but they did not live with

 7   us.

 8           Q        Were they over the age of 18 or --

 9           A        No.    They were both younger.

10           Q       Okay.

11           A        The -- the stepsister -- the

12   stepsister is five years older than me.         She is 65.

13   The stepbrother is maybe a year younger than I am.

14           Q       Okay.    And what did Mr. Bunnell do

15   for an occupation?

16           A        He was an educator.     He was a

17   principal.

18           Q       Okay.    And where was he principal

19   approximately?

20           A        Here in Elizabeth City.     He was -- he

21   worked in two elementary schools here for a long

22   time, and then he -- like he taught over in Camden,

23   which is a county next door.       And he also taught at

24   Lawrence Academy, which is -- I'm not exactly sure

25   where it's at, but it's within a two-hour ride from



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 71 of 230
                                                                Page 71


 1   here.

 2            Q      Okay.   And I'm -- when did they

 3   divorce approximately?

 4            A      It was after 1977, that was when I

 5   got married.    So I'm going to say '79, and that's a

 6   guess.

 7            Q      Okay.   And Mr. Bunnell and your mom

 8   never had children together?

 9            A      No.

10            Q      Okay.   And was your mom ever married

11   after Mr. Bunnell to anyone else?

12            A      No.

13            Q      Okay.   In terms of Mr. Bunnell's --

14   so he lived with you up until you were 18, or you

15   lived in that same household; is that right?

16            A      Yes.

17            Q      And where was that located?

18            A      That was on Weeksville Road, but it's

19   not the same house that -- where she, you know,

20   lived out her life.     It was right down the road, a

21   half mile.   It had multiple addresses, but it had a

22   route number.    That one I can remember like Route

23   4, Box 6.

24            Q      And how long was that your family

25   home?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 72 of 230
                                                                Page 72


 1           A       From approximately from the time that

 2   I was 10 until the time I got married and moved

 3   out, 18.

 4           Q       Okay.   And in that home, the

 5   Weeksville Road home, was there a studio in that

 6   home?

 7           A       That is the one that I described

 8   previously that the garage had been converted into

 9   a studio, and the pouring room with the kilns was

10   in that back section approximately an area of five

11   by ten.

12           Q       Okay.   I'm going to ask you a few

13   more questions about that in just a minute.         In

14   terms of Mr. Bunnell, also, did he have any -- do

15   any work, part-time work outside of the home other

16   than being an educator?

17           A       He did not have any part-time work.

18   He enjoyed pigeons with my grandfather.         So he

19   played with pigeons.

20           Q       Okay.   And with respect to your mom's

21   employment, I think we've talked about those

22   primarily and I've seen the Social Security

23   records.    Did she ever have any other employment

24   other than to the College of the Albamarle?         I'm

25   not going to say that correctly either.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 73 of 230
                                                                Page 73


 1           A        It's pretty close.

 2           Q       Or COA.     Maybe that's an easier way

 3   to reference it.

 4           A        Right.

 5           Q       Or her self-employment there at the

 6   studio.     Did she ever have any other form of

 7   employment?

 8           A        I know she did some substitute

 9   teaching for Elizabeth City, Pasquotank School

10   System.     That was prior to her doing any kind of --

11   the ceramics.     I know that she worked for my

12   grandfather in a variety of taking tickets for the

13   theaters, probably doing some recordkeeping or

14   bookkeeping for some of the various ventures that

15   he had, and that would have occurred in his office

16   uptown.

17           Q       Okay.     And what was the name of the

18   theater or his business?

19           A        Caroline Amusements was one, but

20   Afton Farms was the horse, a portion of it.         The

21   pigeons, I'm not quite sure what the official name

22   of that was.

23           Q       Okay.     And Afton Farms is that where

24   you live now?

25           A        That is where I live, yes.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 74 of 230
                                                                Page 74


 1           Q       And is that a family farm you

 2   inherited?

 3           A       When my grandfather built that, he

 4   bought the property, and that's where he raised the

 5   standard bred, bred and raised the standardbreds,

 6   the horses.    And when he passed -- prior to him

 7   passing away, he had given my husband and I the

 8   farmhouse on the property that we in turn remodeled

 9   and live in currently.      He -- when he passed away,

10   the property was divided between my mother and her

11   sister, Gene, along with various other properties.

12           Q       Okay.   And is that the same property

13   where she later lived next door to you?

14           A       Yes.

15           Q       Okay.   Did her sister, Gene, also

16   live there on the property?

17           A       No.

18           Q       Okay.   And let me go back and ask

19   about your grandparents.      Do you know how old they

20   were when they died?

21           A       I'm trying to use a reference here.

22   I'm -- I'm very bad with dates.       I'm really -- I'm

23   really not very good with them.

24           Q       Sure.

25                   How old were you?     We can use that as



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 75 of 230
                                                                 Page 75


 1   a reference.

 2           A       I want to say my grandfather passed

 3   away somewhere around '84 -- '84, '85, and my

 4   grandmother maybe around ten years later.

 5           Q       Okay.   And what was your

 6   grandfather's cause of death?

 7           A       He fell and had a brain -- a blood

 8   clot, and they did surgery from that, and he never

 9   really recovered, and he passed away at home.          So

10   that was the -- that was the start of the decline.

11   So the exact cause of death written on a death

12   certificate, I can't tell you that.

13           Q       Okay.   What about your grandmother?

14           A       She had a stroke, and approximately

15   within the year we lost her.       The stroke seem to be

16   sometime in the summer, and then I think we lost

17   her in the beginning of that following year.

18           Q       Okay.

19           A       She never recovered from the stroke.

20           Q       Okay.   And were either of them

21   smokers?

22           A       My grandmother, no.      My grandfather,

23   yes.

24           Q       Okay.   And would you say that he

25   smoked his whole life or the entire time you knew



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 76 of 230
                                                                Page 76


 1   him?

 2             A      No, it wasn't -- it wasn't his whole

 3   life.     I only remember him smoking when I was very

 4   young.

 5             Q      Okay.    Did either of them have

 6   cancer?

 7             A      My grandfather had part of a lung

 8   removed.      When?   I couldn't tell you the age.

 9             Q      Okay.    Do you know if he was older

10   than 50 or older than 60?       How old he was when he

11   had --

12             A      No.     I'm hesitant to answer that

13   because I really don't know.

14            Q       Okay.    And was that related to

15   cancer?

16             A      I'm assuming so.    But again, I'm

17   making an assumption.       I'm not sure.

18            Q       Okay.

19             A      All I remember is I was small so --

20            Q       Sure.    You were young -- younger when

21   he passed away?

22             A      Yes.

23            Q       Okay.    And what about Victor?    Do you

24   know if he was a smoker?

25             A      I really don't because I wasn't



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 77 of 230
                                                                Page 77


 1   around Victor that much.

 2            Q      Okay.    And what about Mr. Bunnell?

 3            A      Yes, he was.

 4            Q      And did he smoke when you lived with

 5   him in the home?

 6            A      Yes, he did.

 7            Q      Okay.    Did he smoke his entire life?

 8            A      I couldn't say that.      I don't know.

 9            Q      Okay.    Because they divorced in '77,

10   right?

11            A      Uh-huh.

12            Q      But up until '77 he was -- or smoked;

13   is that correct?

14            A      Yes.

15            Q      Okay.    Sorry.   I'm looking down

16   sometimes when you're nodding your head, and I'm

17   bad about coming back to that.

18                   In terms of the family home where

19   your mom and dad -- excuse me, where your mom lived

20   and was raised, was that on -- it was not on a

21   farm?

22            A      (Nods head.)

23            Q      But --

24            A      Residential.

25            Q      Okay.    But they owned the Afton Farms



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 78 of 230
                                                                Page 78


 1   different location where the farm was?

 2           A       (Nods head.)

 3                   MR. SEALEY:     You need to give a

 4           verbal response.

 5                   MS. DRAYTON:    I'm sorry, what did you

 6           say?

 7                   MR. SEALEY:     I'm just saying you need

 8           to give a verbal response.         You're just

 9           nodding your head.

10                   THE DEPONENT:     Sorry.

11                   MS. DRAYTON:    Right.     Right.   I'm bad

12           about that as well because I can see you.

13           And, I'm sorry, my ears are stuffed up too

14           so I'm not hearing as well.

15   BY MS. DRAYTON:

16           Q       With respect to the family home

17   growing up, do you know if it was ever remodeled?

18           A       Not to my knowledge.

19           Q       Okay.   And did she live in the same

20   home her entire life until she was 18?

21           A       It was two homes.

22           Q       Okay.

23           A       Both residential.     She lived -- I

24   don't know -- I don't know when they moved from

25   this one to this one.     I don't know.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 79 of 230
                                                                Page 79


 1           Q       Okay.

 2           A       I know that for my lifetime, the home

 3   that she lived in until she was 18 is the one that

 4   I remember.

 5           Q       Okay.

 6           A       I have no knowledge of the other one.

 7           Q       Okay.   Did you give me the address of

 8   that one, if you know?

 9           A       Fairfax Avenue.

10           Q       And I believe you said that was in

11   the city limits, right?

12           A       In the city limits.

13           Q       Okay.   And I apologize I'm jumping

14   around from topic to topic here.

15           A       That's okay.

16           Q       With respect to Gene, Ms. Webster's

17   sister, when did she pass away?

18           A       She is still alive.

19           Q       She is still alive?

20           A       Yes.

21           Q       Okay.   And where does she live?

22           A       She lived somewhere at the beach.

23           Q       And when you say the beach, here in

24   North Carolina or --

25           A       Yes.    In the Outer Banks.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 80 of 230
                                                                Page 80


 1           Q       In the Outer Banks.

 2                   Okay.    And what is her last name, or

 3   her full name, if you know?

 4           A       I'm not sure what she's going by; I

 5   think she is going by the last name of Webster now.

 6           Q       Okay.

 7           A       Gene Webster.

 8           Q       Okay.    Do you know if she's ever had

 9   cancer?

10           A       No.     No, she has never had cancer.

11           Q       Okay.    Do you stay in contact with

12   her?

13           A       (Nods head.)

14           Q       No?   And you're shaking your head no?

15           A       No.

16           Q       Okay.    When is the last time you

17   talked to her, or had any contact with her?

18           A       At mom's funeral.

19           Q       Okay.    Did Gene ever smoke that you

20   know of?

21           A       I don't know.

22           Q       Okay.    And did your grandfather, did

23   he ever serve in the military, your mom's father?

24           A       I don't believe he did.

25           Q       What about your -- her mother, your



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 81 of 230
                                                                Page 81


 1   maternal grandmother?     Did she ever --

 2           A       No, she did not.

 3           Q       Okay.   Do you know of your mom ever

 4   working in any type of factory or plant or

 5   industrial?

 6           A       No, she did not.

 7           Q       What about Mr. Bunnell?      Did he ever

 8   work in any type of factory, plant or --

 9           A       Not to my knowledge.

10           Q       Okay.   And that's the same for both

11   of your grandparents.     Did they ever work --

12           A       Not to my knowledge.

13           Q       Okay.   And for Victor?

14           A       Not to my knowledge.

15           Q       Okay.   Did your mom ever work on any

16   vehicles, or do any car repair work?

17           A       No.

18           Q       Okay.   Was she a smoker?

19                   MR. SEALEY:    Object.

20                   THE DEPONENT:     Yes.

21   BY MS. DRAYTON:

22           Q       Okay.   When did your mom smoke?

23           A       In the time period that I was growing

24   up during that time period and then she quit for a

25   long time and then she stopped again -- or started



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 82 of 230
                                                                Page 82


 1   again, and then she quit again, but I can't put any

 2   dates on those.

 3           Q       Okay.   And when you say when you were

 4   growing up.    So when you were living there in the

 5   home with your mom, you would say she was smoking

 6   during that time?

 7           A       My recollection would be -- it would

 8   be after I -- after when I was 10 years old when we

 9   were living on Weeksville Road.

10           Q       Okay.   So about '77 or '78?      That's

11   about when you were 10?

12           A       Yeah.   To the best of my

13   recollection, yes.

14                   MR. SEALEY:    That's '67, '68.

15                   MS. DRAYTON:    Okay.    I'm sorry.

16                   THE DEPONENT:     That's all right.

17                   MR. SEALEY:    I just want to make sure

18           it's clear.

19   BY MS. DRAYTON:

20           Q       Okay.   You were born in '67?

21           A       '58.

22           Q       I'm sorry.    I'm sorry.

23           A       That's okay.

24           Q       I'm trying to make you younger.

25                   MR. SEALEY:    Forty-eight.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 83 of 230
                                                                Page 83


 1           A       There's too many numbers.       There's

 2   way too many numbers going through here.

 3           Q       And I'm all foggy headed so I'm

 4   trying to make you younger.

 5                   The -- do you know what type or brand

 6   of cigarettes that she smoked?

 7           A       What did she smoke?      I can see it.    I

 8   want to say Salem.

 9           Q       Okay.   When you say you can see it,

10   do you want to describe the package?

11           A       The green and the white.       I think

12   it's Salem.

13           Q       Green and white.

14                   Okay.   And when she was a smoker, is

15   that what you remember her smoking that same brand

16   or same type of cigarette?

17           A       To the best of my knowledge, yes.

18           Q       Okay.   And when you were growing up,

19   about how much did she smoke?

20                   MR. SEALEY:    Objection to relevance.

21                   THE DEPONENT:     She was one of those

22           that would take a couple of puffs and put it

23           in the ashtray and it would burn itself out.

24           She'd go off and do something else.        So

25           chain smoke no.     I don't know.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 84 of 230
                                                                Page 84


 1   BY MS. DRAYTON:

 2            Q        Okay.   And you said that she quit for

 3   a period of time and then she started back up

 4   again.       Do you have a frame of reference as to when

 5   that was?

 6            A         When I hit teenager.

 7            Q        Okay.   When the gray hair comes out

 8   as we all hear.

 9                     And she started smoking again when

10   you were a teenager?

11            A         Oh, yeah.

12            Q        Okay.   And then did she quit again,

13   or did she continue to --

14            A         She quit again when I outgrew a

15   teenager.

16            Q        Okay.   And then did she start back up

17   again after?

18            A         No.

19            Q        Okay.   In terms of your mom's hobbies

20   or things that she liked to do, what are some of

21   those?   Obviously, she's an artist but --

22            A         That's pretty much it.

23            Q        Okay.

24            A         She her whole world was painting and

25   ceramics, and all forms of different kinds of



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 85 of 230
                                                                Page 85


 1   paints and painting, tole painting and canvas

 2   painting and that's it.

 3            Q        Okay.    I heard you reference an organ

 4   or a picture of an organ?

 5            A        Uh-huh.

 6            Q        Did she play musical instruments?

 7            A        She did.

 8            Q        Did she have an organ in her home?

 9            A        She did.

10            Q        Okay.    And is that something she

11   learned growing up?

12            A        She did.

13            Q        Okay.    Did she play for her church or

14   some place --

15            A        I don't know that she played for

16   church, but she was quite accomplished.

17            Q        Okay.    And did she go to school or

18   special classes to learn?

19            A        No.     Not that I know of.

20            Q        Okay.    You just grew up knowing that

21   she could play the organ?

22            A        Oh, yeah, she could play, piano,

23   organ.       I know she was in her high school band and

24   she played clarinet so --

25            Q        Okay.    Any other type of hobby such



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 86 of 230
                                                                Page 86


 1   as that?

 2           A       No, there really wasn't.

 3           Q       Okay.

 4           A       They were all centered around the

 5   artistic stuff.

 6           Q       Okay.    And with respect to the farm

 7   or the animals, the horse breeding or the pigeons,

 8   was she involved --

 9           A       No.

10           Q       And I'll ask because it sounds like

11   there is two different portions in her life when

12   she was growing up with her father and then maybe

13   with your family with the farm.

14           A       Right.

15           Q       Was she ever involved --

16           A       No.

17           Q       -- with anything on the farm?

18           A       No.

19           Q       Okay.    Is that because you're smiling

20   because she didn't enjoy the animals or that just

21   wasn't her --

22           A       That was pretty much it.       That was

23   not her thing.

24           Q       Okay.    And I know I asked you in

25   terms of auto repair work, and I believe you said,



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 87 of 230
                                                                 Page 87


 1   no, she never did any of that herself?

 2           A       No, she did not.

 3           Q       Okay.    Did Mr. Bunnell do any of that

 4   himself?    Would he work on the family cars at home

 5   or --

 6           A       No.

 7           Q       In anyway outside of the home?

 8           A       Not that I have any memory of.

 9           Q       Okay.    With respect to the first

10   home -- I want to make sure I'm referencing where

11   you live with Mr. Bunnell.      And I don't want to --

12   I'm not sure of the address of that one.         That's

13   not the Route 4, Box 6 or is that --

14           A       No.     We had three homes.    One was in

15   South William Circle, which is residential in city

16   limits.

17           Q       Okay.

18           A       Then the Route 4, which was actually

19   on Weeksville Road.      So I lived with Bunnell at

20   William Circle, which was just a little, small

21   house for several years, second gradish until

22   tenish.     And then we moved to the Route 4 home, and

23   he was there until he left and they subsequently

24   divorced.

25           Q       Okay.    And then the third home would



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 88 of 230
                                                                Page 88


 1   be your current home on the farm --

 2            A      On the farm.

 3            Q      -- where your mom lived next door?

 4            A      Yes.

 5            Q      Okay.    And I'm just going to call

 6   that -- would that be Afton Farms?

 7            A      That will be fine.

 8            Q      Okay.    Just so we can understand.

 9                   At the South William Circle home, was

10   that house ever remodeled while your mom was living

11   there?

12            A      No, not to my knowledge.

13            Q      Okay.    And you said that was a small

14   home?

15            A      Yeah.

16            Q      Okay.    Then you, your mom, Mr.

17   Bunnell moved to the Route 4 home on Weeksville

18   Road.    Was that home ever remodeled?

19            A      No.     Other than the garage area where

20   the ceramic studio was put in.

21            Q      Okay.    But inside the actual

22   residence in terms of --

23            A      No.

24            Q      -- taking down walls --

25            A      No.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 89 of 230
                                                                Page 89


 1           Q       -- putting up new walls --

 2           A       Nope.

 3           Q       -- you don't remember any of that?

 4           A       It wasn't done.

 5           Q       Okay.   Let me ask you about the

 6   garage area.    Was that a two-car garage?

 7           A       One.

 8           Q       A one-car garage.

 9                   Okay.   And how was that remolded?

10   What was done to it to remodel it or turn into the

11   studio that you've already described?

12           A       Basically put that wall there at the

13   back of it so that she had that little pouring room

14   area.

15           Q       Okay.   And was that just -- or how

16   big was the wall that was put in?

17           A       Floor to ceiling.

18           Q       Okay.

19           A       We took out the garage doors and put

20   in, you know, glass doors, a solid wall and a

21   sliding glass door there.

22           Q       Okay.   And was the -- did the garage

23   have any heating or air at all?       Was it any type of

24   HVAC system installed or --

25           A       I'm trying to remember.      I think she



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 90 of 230
                                                                Page 90


 1   had one of those little space heaters that she

 2   plunged into the wall.

 3           Q       Okay.

 4           A       I vaguely remember that.

 5           Q       Okay.   Was it insulated?      Were all

 6   the walls around the garage insulated?

 7           A       No.

 8           Q       Okay.

 9           A       Not to my knowledge.      I mean, I don't

10   recall that, but I really don't think so.

11           Q       Okay.   And in terms of the remodel,

12   is that something Mr. Bunnell and your mom did on

13   their own on their spare time, or did they hire

14   contractors to come in and do it?

15           A       I think somebody came in and did it.

16           Q       Okay.

17           A       But again, you know, I was in school,

18   you know, so I -- I just don't remember all of

19   that -- those details.

20           Q       And what about what year did you --

21   was that garage converted?

22           A       Early '70s is the best that I can do.

23           Q       Okay.   And in the early '70s was your

24   mom taking classes at that point for ceramics, or

25   what was she doing for an occupation?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 91 of 230
                                                                Page 91


 1           A       She was a housewife.

 2           Q       Okay.

 3           A       She did not work outside the home

 4   other than, you know, learning how to do the

 5   ceramics probably in the late '60s, and then

 6   beginning to start wanting to do ceramics on her

 7   own there in the early '70s.

 8           Q       Okay.   And do you know about how long

 9   she took classes for the ceramics classes?

10           A       You mean for her?

11           Q       Yes.

12           A       I'm not sure.

13           Q       Sure.

14                   I should ask -- I can ask both ways.

15   Did she take -- what got her into ceramic, I should

16   say?

17           A       Hundred percent I don't know, but I

18   would assume she with some friends, you know, were

19   interested in taking classes over at Stu-doodle and

20   that got her started.

21           Q       And then how long did she take

22   classes before she became a certified teacher or

23   instructor?

24           A       Not a clue.

25           Q       Okay.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 92 of 230
                                                                Page 92


 1           A       Not a clue.

 2           Q       Okay.   And I can't remember when you

 3   said she first started teaching at the college --

 4   COA?

 5           A       The exact date of it I don't know,

 6   but I think it was on her Social Security record.

 7           Q       Okay.   And other than teaching for

 8   COA, was she teaching ceramic classes for anyone

 9   else?

10           A       Not that I can recall other than her

11   own self.

12           Q       Okay.   And the COA classes, did she

13   have those or hold those in the garage -- in the

14   converted garage at the Route 4 address?

15           A       Yes, that's where she was doing those

16   COA classes and stuff.

17           Q       Okay.   And how long between the time

18   she lived at the Route 4 address until she moved to

19   Afton Farms where you were living?

20           A       I started there when I was tenish.

21           Q       Okay.

22           A       And then early '90s, I think her

23   house was finished '91, '92.

24           Q       Okay.   And when you say her house was

25   finished, who built her house?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 93 of 230
                                                                 Page 93


 1            A      My husband.

 2            Q      Okay.    Did he convert her home from

 3   another structure or --

 4            A      Built from the ground up.

 5            Q      Okay.    Let me go back to the

 6   converted garage.       Was it attached or detached?

 7            A      Attached.

 8            Q      Okay.    And other than the space

 9   heater for heat, obviously, do you know if there

10   was anything in there for air-conditioning or a

11   window unit?

12            A      No ventilation system that I know of.

13            Q      Okay.

14            A      I'm sure of that.     And as far as

15   air-conditioner, I'm not sure.

16            Q      Okay.    So there was a door that led

17   directly from the garage into the home; is that

18   right?

19            A      There was a door that closed off the

20   studio portion to the back work room area where the

21   kilns were, the little five by ten area.         And then

22   from that five by ten area, there was a door that

23   went into the house.

24            Q      Okay.    Okay.   So the back room led

25   directly into the house?



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 94 of 230
                                                                Page 94


 1           A       Uh-huh.   Into a -- through a door.

 2           Q       And in the Route 4 home or in that

 3   studio, you described the table as circular and

 4   narrow?

 5           A       Yeah.   It seems like they were

 6   circular or maybe like horseshoeish.        It was

 7   designed in a such a manner that the people sat on

 8   the outside of the circle and she was on the inside

 9   of a circle or oval.

10           Q       Okay.   And, again, this was a one-car

11   garage that was converted; is that right?

12           A       Yes.

13           Q       Okay.   The -- do you remember how

14   many tables were in there?

15           A       No, I don't.

16           Q       Okay.   And do you remember the

17   average number of students that were in each class?

18           A       It was basically full all the time of

19   people.

20           Q       Okay.

21           A       And it was also seasonal.       So, you

22   know, you do ceramics for Christmas, all your

23   different holidays.     So the numbers vary, and it

24   was, you know, at people's convenience, discretion.

25           Q       Okay.   And was she only teaching



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 95 of 230
                                                                Page 95


 1   ceramics, or was she teaching other arts?

 2            A       At that point, she was teaching only

 3   ceramics.

 4            Q       Okay.   And you said at that point.

 5   Did that change?

 6            A       It did.   As she got older, she

 7   started to do the tole painting and those kind of

 8   things.      You know, working at the mixed media arts

 9   at the Senior Center.

10            Q       Okay.   And what is tole painting?

11            A       Tole painting is painting on wood.

12   Think of some of your like folk art painting

13   things, wood and just different free hand painting

14   on those.

15            Q       Okay.   Did she -- as part of the

16   ceramics, tell me some of the things -- or what was

17   the -- what would she make?       What types of

18   ceramics?     What was the range of the types of

19   forms?

20            A       All right.   First of all, these were

21   ceramics that did not come from you sitting down

22   with a chunk of clay and doing something or working

23   on a wheel.     That was not the kind of ceramics that

24   she did.     The kind of ceramics that she did was in

25   those exhibit photos, those are molds, and you take



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 96 of 230
                                                                  Page 96


 1   the mold, you pour a liquid clayish material, which

 2   is called slip into those molds.        You let it adhere

 3   to the mold to a certain thickens and you dump out

 4   the access, and you put the mold to the side and

 5   you let it dry.      Then you open it up, and whatever

 6   it was -- say it was Santa Claus, you open up the

 7   mold all around it.       You end up with a greenware

 8   Santa Clause.      Very soft.   Very fragile.    Easy to

 9   break.       You clean up around the little seams.     You

10   sand it.      You make it look nice and clean it up,

11   and then it goes to the kilns to be fired.         And

12   when it's fired, it comes out as a product called

13   bisque, b-i-s-q-u-e, I think that is the way that

14   is spelled.      And then it's -- it's hard and then

15   you can manipulate it.       You can paint it.    Lots of

16   different painting techniques you can use.         Some

17   techniques you paint the bisque directly and it's

18   done.    Other techniques you put other types of

19   paints on them like glazes, and then they would

20   have to be refired.

21            Q        Okay.   Did she only do ceramics, or

22   did she make other things that were fired in the

23   kilns such as jewelry, or could jewelry be fired?

24            A        Not jewelry, but there are things --

25   well, okay.      Let me clarify that.    She did some



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 97 of 230
                                                                Page 97


 1   porcelain work.    There were molds for like -- I

 2   don't even know what you would call them, like

 3   cameos.     That's what I'm trying to think of.

 4           Q       Okay.

 5           A       So like she would pour the cameo mold

 6   and fire it to the porcelain, and then she would

 7   paint that and she might stick a hole in it and put

 8   a chain on it.    So your thoughts about jewelry

 9   would be along that line, not things like you and I

10   are wearing.

11           Q       Okay.    But I noticed your jewelry.      I

12   am just curious if that was anything that --

13           A       No.

14           Q       -- she could make, or if her art

15   extended into that --

16           A       No.

17           Q       -- and those types of things.

18                   Okay.    With respect to the

19   ceramics -- and I know you reference that it's not

20   a clay from a wheel, but it was a liquid type clay?

21           A       Yes.    It's called slip.

22           Q       Okay.    When you say slip, is that

23   just the type of clay?      That's not a brand, for

24   example?

25           A       No.     I think it's a type.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 98 of 230
                                                                Page 98


 1           Q       Okay.   What types of slip or clay did

 2   she use?

 3           A       Not a clue.

 4           Q       Okay.

 5           A       It just usually came in a -- in a big

 6   container.

 7           Q       Can you describe that container for

 8   me?

 9           A       No, I can't.

10           Q       Okay.

11           A       Sometimes in a bucket.      Sometimes in

12   a box with a bag in it.      That's about the best I

13   can do.

14           Q       Okay.   And were they like one pound

15   bags like flour or sugar or like five pounds like

16   paint containers?

17           A       Maybe like -- maybe like five pounds.

18           Q       Okay.

19           A       And then you could get it in like

20   five gallon containers or buckets.

21           Q       Okay.   And you don't know what kind

22   or type.    Do you remember if it was -- what color

23   it was in terms of gray, red or --

24           A       It's kind of -- it's kind of a muddy

25   looking mixture.



                     PohlmanUSA Court Reporting
                 (877) 421-0099      PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 99 of 230
                                                                 Page 99


 1           Q       Okay.

 2           A       It looks like mud, wet mud.

 3           Q       Okay.    And who supplied -- or where

 4   would she get those?

 5           A       She would get that at Stu-doodle as

 6   well.

 7           Q       Okay.    Did she have any other

 8   suppliers?    I am going to say art supplies, or

 9   where she would purchase other art supplies from?

10   Any other locations?

11           A       Not that I can -- not that I can say.

12           Q       Okay.    You referenced the one in

13   Virginia, I believe it was.       I don't remember where

14   you said that was located.

15           A       All I know is we got off on Witchduck

16   Road.

17           Q       Okay.

18           A       And I remember that because it's

19   just -- it's a funny name.

20           Q       And about how far away is that?

21           A       An hour.

22           Q       Okay.    And is it just on the other

23   side of the Virginia line?       Is it further on into

24   Virginia?

25           A       A little further into Virginia.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 100 of 230
                                                                Page 100


 1           Q       Okay.    Was that in terms of

 2   Chesapeake or more toward Norfolk, or do you have

 3   any directional --

 4           A       Probably Virginia Beach.

 5           Q       Okay.

 6           A       You would turn and go towards

 7   Virginia Beach, but I don't know enough about that

 8   area.   I know how to go where I need to go and

 9   that's that.

10           Q       All right.

11           A       Like I said, I remember that name

12   simply because it was a funny name.

13           Q       Sure.    Sure.

14                   How often would you guys go to

15   Virginia Beach?

16           A       Oh, not that often.      Maybe every two

17   or three months.

18           Q       And would you go for other reasons?

19   For example, to go to the beach or --

20           A       Primarily -- okay.      I'm sorry.

21           Q       Go ahead.

22           A       When we went to the ceramic place on

23   Witchduck, it was to -- for her to purchase molds

24   because they sold a lot of molds, and they also

25   sold a lot of greenware, the ceramics that they had



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 101 of 230
                                                                Page 101


 1   poured from their molds, ones that she didn't have.

 2           Q       Okay.

 3           A       So she would go and buy greenware

 4   from other places so that she had a large inventory

 5   for her students to choose pieces from.

 6           Q       Okay.    I'm going to come back and ask

 7   you about that one.

 8           A       Okay.

 9           Q       And I apologize for just jumping

10   around here.

11                   So you would go maybe every two to

12   three months to the ceramic store?        I don't know if

13   you would call it that, or art supply store or --

14           A       Yeah, a ceramic store.

15           Q       Ceramic store?

16           A       It was a ceramic store.

17           Q       Okay.    Off of Witchduck Road.

18                   Would you go to Virginia or that

19   general area for other reasons?        For example, to go

20   to the beach or --

21           A       Oh, no.

22           Q       -- or for social --

23           A       No.     I mean, not really.

24           Q       Okay.    Did you have family, for

25   example --



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 102 of 230
                                                                Page 102


 1            A      No.

 2            Q      -- that you would visit in or around

 3   there?

 4            A      No.

 5            Q      Okay.    I'm going to go back to the

 6   slip material.     Again, this is just a generic name

 7   for the clay that you're referencing?

 8            A      Yeah.

 9            Q      Okay.    Is that -- when you call it

10   slip, is that in the powder form, or is that after

11   it's been mixed?

12            A      It's in a liquid form.

13            Q      It's in a liquid form?

14            A      Yes.

15            Q      So in the powder form, would that be

16   called -- is that just clay or --

17            A      I don't know what you would call it

18   in a powder form.       The only thing that I'm aware of

19   is that you can buy the big square mounds of clay,

20   which people put on a wheel --

21            Q      Okay.

22            A      -- and form their own stuff, or that

23   slip in that liquid form.

24            Q      Okay.    Did your mom ever do any of

25   the -- what you called the square mounds?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 103 of 230
                                                                Page 103


 1           A       No, she did not.

 2           Q       Did she ever work on the wheel for

 3   molding?

 4           A       Nope.    Never did.

 5           Q       She primarily used the slip material?

 6           A       That's all she used.

 7           Q       Okay.

 8           A       She either pour her own with the slip

 9   or she bought greenware from, you know, Stu-doodle

10   or that place in Virginia.

11           Q       Okay.    Do you know if you still have

12   any of that in her storage or -- I don't know if

13   you call it a studio or her storage facility?

14           A       I don't recall seeing any of that.

15           Q       Okay.    When you say you can't recall

16   seeing any of that, is there another similar clay

17   product that you remember seeing?

18           A       No.

19           Q       Okay.

20           A       I don't recall seeing any slip

21   anywhere.

22           Q       Okay.    And I guess it wouldn't be

23   slip if it's in a liquid form because once you put

24   it into a liquid form you would have to use it.

25           A       Yeah.    By this time it would be



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 104 of 230
                                                                Page 104


 1   probably no good, hard.

 2           Q       Right.    Dried out?

 3           A       Yeah.

 4           Q       Right.    Right.

 5                   Okay.    What about in terms of the

 6   buckets or bags of clay?

 7           A       No.

 8           Q       Do you know if she has these?

 9           A       No.     She didn't -- she didn't -- she

10   did not buy any of those clay box squares.

11           Q       Okay.

12           A       She had no use for them.

13           Q       Okay.    What about the buckets, the

14   containers of clay or the bags, the five pound --

15           A       The buckets of slip.

16           Q       Right.

17                   Were there any of those that were

18   still in the studio or storage building?

19           A       Not to my knowledge.

20           Q       Okay.    I want to ask you about --

21   well, other than the clay that was turned into the

22   slip material, was there any other type of clay

23   product that she used for the molds?

24           A       Uh-uh.

25                   MR. SEALEY:     Object to the form and



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 105 of 230
                                                                Page 105


 1            the characterization of the slip.

 2   BY MS. DRAYTON:

 3            Q       The powered clay, would you call it

 4   powdered clay?

 5            A       No.

 6            Q       Okay.   Describe it for me.

 7            A       Are you talking about the slip?

 8            Q       Before it became a slip.      Before it

 9   was --

10            A       She didn't mix it.     It came --

11            Q       Okay.   Premixed.

12            A       -- premixed.

13            Q       Okay.

14            A       It came already in a five gallon

15   bucket usable.

16            Q       Okay.

17            A       Liquid mud.

18            Q       And once -- then once it was opened,

19   could you reseal it or did it have to be used?

20            A       Yeah.   It was like any five gallon

21   bucket.      You could press it and tighten the lid on

22   it.

23            Q       Okay.   Tell me about the greenware

24   you were describing.      Is that a type of ceramic

25   or --



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 106 of 230
                                                                Page 106


 1           A       It's part -- it's in the process in

 2   the -- creating -- how do I say this?         You pour the

 3   liquid slip into these molds.       It hardens.     You

 4   take it out, and it is fragile when it comes out.

 5   It's easily broken -- just -- and it's called

 6   greenware.

 7           Q       Okay.

 8           A       And then you take that greenware and

 9   you fire it in the kilns and it gets harder, and it

10   is then called bisque.

11           Q       Okay.    Can you mold the greenware, or

12   it's already in a mold form?

13           A       Whatever the mold was that you poured

14   it into, that's what it's going to come out looking

15   like.

16           Q       Okay.    The -- I know you mentioned

17   the glazes.    Would you put on the glaze after the

18   product had already been fired in the kiln once?

19           A       Once, yes.

20           Q       And then you would glaze?

21           A       And then it would be fired again.

22           Q       Okay.

23           A       And glaze is just a simple term for

24   the type of paint you are using.

25           Q       Okay.    Other than glaze, is there any



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 107 of 230
                                                                 Page 107


 1   other material or product that you would put on a

 2   mold?

 3           A       Or on a piece of bisque?

 4           Q       On a piece of bisque, right.        Any

 5   other stains, paints, things I may be familiar

 6   with?

 7           A       Yes.    There are -- there's all

 8   different types of paints that you can use in

 9   ceramics.    Some of them you use on a product and

10   when you finish painting it, it's done.         Those they

11   typically refer to as stains.       And then the glazes

12   are the ones that would have to be fired again.

13           Q       Okay.    Do you recall any type --

14   specific types of brands or types of glazes?          For

15   example, you know --

16           A       The one that sticks out, I know Gare,

17   G-a-r-e, and Duncan, D-u-n-c-a-n.        Those are the

18   only two types of paints that I can recall.          It

19   seemed to be, you know, frequently she had those

20   around.

21           Q       Were those paints or were those

22   glazes, or are you using that interchangeably?

23           A       Both.

24           Q       Okay.

25           A       Both.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 108 of 230
                                                                Page 108


 1            Q      Okay.    That's who made both those

 2   types.

 3                   The porcelain mold, was that a

 4   different product to make porcelains in terms of

 5   the --

 6            A      The slip -- the slip that you used to

 7   pour porcelain was different than the slip that you

 8   used to pour greenware.

 9            Q      Tell me about the slip you would use

10   for the porcelain.

11            A      I couldn't tell you about it.

12            Q      Okay.

13            A      I mean, you use this over here for

14   the -- pouring the greenware, and this over here

15   was a little different.      It seems to have a little

16   bit of a pinkish hue to it, whereas this over here

17   was a little more grayish.

18            Q      Okay.

19            A      That's the extent of what I can tell

20   you their differences.

21            Q      And when you say the pinkish hue,

22   that was in porcelain versus the grayish was the

23   regular slip for the regular molds?

24            A      Yep.

25            Q      Okay.    Did the porcelain slip also



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 109 of 230
                                                                Page 109


 1   come in five gallon buckets, or what form did it

 2   come in?

 3           A       It came in some form of a liquid

 4   container, but I rarely poured or worked with

 5   anything that was porcelain.       So my experience with

 6   the porcelain stuff is extremely small.

 7           Q       Okay.    Meaning you just didn't do a

 8   lot yourself?

 9           A       I did not.

10           Q       You didn't make a lot of those

11   products yourself?

12           A       I didn't -- I wasn't interested in

13   porcelain at all.

14           Q       Okay.

15           A       So, therefore, I didn't paint

16   anything that was porcelain.       And the pouring of

17   those molds that you -- she didn't -- you didn't do

18   big things.    I'm talking like little cameo brooches

19   or little arms and legs and heads to make dolls

20   from.   Those were small.      So I don't believe there

21   were large buckets of porcelain.

22           Q       Okay.    Are there any other products

23   in the ceramics, or used on the ceramics that we

24   haven't talked about or --

25           A       I don't think so.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 110 of 230
                                                                Page 110


 1            Q      -- you remember using?

 2            A      Not that I can recall.

 3            Q      Okay.    I'm going to ask you just

 4   generally in terms of that process.        I know you've

 5   already described the kilns.       In the Route 4

 6   address, there were two in the back room; is that

 7   right?

 8            A      Yes.

 9            Q      Okay.    Do you know what make or model

10   those were?    Do you remember seeing the names on

11   them?

12            A      Not that I can remember.

13            Q      Okay.    Were those the same two kilns

14   that moved over to the Afton Farms address?

15            A      Yes, they were.

16            Q      Did she only ever own two kilns in

17   her lifetime?

18            A      Yes.

19            Q      Okay.    Did either of those ever burn

20   out or stopped working?

21            A      They were working the last time they

22   were used.

23            Q      Okay.    Can you -- again, I'm not

24   familiar with kilns or this process.         So you may

25   have to educate me, and my questions may not make



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 111 of 230
                                                                Page 111


 1   sense, but in terms of the size, can you describe

 2   each of the kilns if they were different in size,

 3   shape and those kinds of things?

 4            A      Both round.     One was smaller than the

 5   other, maybe half the size of it.

 6            Q      Okay.    And I wanted to ask in the

 7   pictures.    Do you remember if they were in the

 8   pictures?

 9            A      Yes, they were in the pictures.

10            Q      Okay.    And I'm just going to show

11   you -- this one has been marked as Exhibit 2.          Can

12   you flip to the picture of the kiln if they are

13   both shown on there or just one?        I don't want to

14   get those out of order.      Maybe we should number

15   those.

16            A      There it is.

17            Q      Okay.    And for the record you're

18   showing in the photograph -- it looks like there is

19   maybe a sun -- I don't know if that is a Sunkist

20   container in the bottom right corner?

21            A      This is a -- this is a cooler.

22            Q      A cooler.    Okay.

23            A      This is the large kiln here

24   (indicating).

25            Q      Okay.    And you're pointing to the top



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 112 of 230
                                                                Page 112


 1   of the --

 2            A      You can only see the top portion of

 3   the kiln here.     There's other things in front of

 4   it.   This big cooler mainly.

 5            Q      Okay.

 6            A      But this is the top of the kiln.        You

 7   can see this red portion right here.         Compare it to

 8   this red portion here.      This is the control panel,

 9   and this is the lid that lifts up.        And this one

10   here is the smaller one so you can kind of get a

11   general comparison.

12            Q      Okay.    And the red portion that you

13   just pointed to, that's the control?

14            A      Uh-huh.    That's where you turn it on.

15   That is also where the little button is that you

16   push that allows you to set the pyrometric cone in

17   it, and then you -- once you have the cone set, you

18   release it and then it's locked into that.

19            Q      And on that same photograph -- I'm

20   sorry, I was going to ask while you have that

21   handy.   I believe that you talked about being able

22   to look into the kiln and see the cone; is that

23   right?   Can you look in and see it through a window

24   or viewing?

25            A      While it's firing, no.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 113 of 230
                                                                Page 113


 1             Q     Okay.

 2             A     You have to lean over into the kiln.

 3   You're holding a button.       I did it right hand

 4   pushing the button on the outside, whereas my left

 5   hand has the cone in it and I'm leaning over and

 6   I'm fixing it in that little prong like structure.

 7   And once I get it in there, I release my right hand

 8   and it sets.    Then I stand up and close the lid and

 9   then you can turn it on.

10           Q       Okay.    So all that is before you

11   fire --

12             A     Correct.

13           Q       Before you first fire it?

14             A     Correct.

15           Q       You don't have it on with the door

16   open; is that right?

17             A     Oh, no.    No.   No.   No.

18           Q       Okay.    And when you're saying you are

19   using your right hand, if you look in the one

20   photograph with the red panel I am going to call

21   it, your right hand is on this red panel to push a

22   button; is that right?

23             A     Yes.

24           Q       Can you tell me where that button is?

25   Is it towards the bottom, in the middle?         It looks



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 114 of 230
                                                                Page 114


 1   like there is lot of different --

 2           A        Can you see this plate here

 3   (indicating)?

 4           Q        Yes.    Yes.   In the center?

 5           A        Yes.    It's right there in that little

 6   plate area.

 7           Q        Okay.    And then is the handle right

 8   at the top?    You can't see the smaller one.        It

 9   looks like there's a piece of -- a wood square --

10           A        Right.

11           Q       -- on top of it.      The handle is right

12   above the red?

13           A        But you can see on this one --

14           Q       Yes, ma'am.

15           A        -- that there's a handle there.

16           Q       Okay.

17           A        And that's what you would raise the

18   lid up so you can do what you need to do inside as

19   far as loading the kiln versus taking things out of

20   the kiln.

21           Q       Okay.     And where would you put the

22   pyrometric cones?       Inside of it?

23           A        Inside.

24           Q       Okay.     Is it next to -- I was

25   thinking you can see the cones through a window or



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 115 of 230
                                                                 Page 115


 1   viewing panel from the outside?

 2           A       It may be that there are some that

 3   you can see that with.

 4           Q       Okay.

 5           A       We never -- we never -- we don't

 6   have -- we didn't have that kind of a kiln.          Now,

 7   you see these little things right here?

 8           Q       Okay.

 9           A       Okay.    Those could be moved to allow

10   hot air out of them.

11           Q       Okay.

12           A       Maybe -- maybe for lack of a better

13   word it would be like a little vent holes.

14           Q       Okay.

15           A       Maybe that's what you're thinking

16   about as far as being able to see the cone, but I'm

17   telling you these things are very hot, very high

18   temperatures.     And once the cone melted, it

19   triggered the cut off switch by itself.         So there

20   was no need to be lifting the lid.        You couldn't --

21   you didn't lift the lid to be looking inside and

22   seeing what the cone was doing.        You relied on the

23   cone doing its job.

24           Q       Okay.    That was my next question in

25   terms of how you knew the cone was melted, but it



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 116 of 230
                                                                Page 116


 1   actually triggered the switch?

 2           A       It shuts off.

 3           Q       Automatically?

 4           A       Uh-huh.

 5           Q       Again, I'm just not familiar with the

 6   kilns themselves.       Are they set on timers or you

 7   set them at a temperature in terms of running?            How

 8   does that work?

 9           A       To best of my knowledge, you put the

10   cone in and you cut it on, and it ramps up, gets

11   hot.   And when it melts that cone, it flips a

12   switch and it cuts itself off.          That has always

13   been my basic understanding of how they worked.

14           Q       Okay.    And I know this may be

15   difficult to gauge because every mold is different,

16   but about -- on average, how long is the kiln

17   running or firing?      Is it -- I have no clue, an

18   hour, six hours --

19           A       Oh, no.     No.   No.

20           Q       Okay.

21           A       I would say on average you would

22   start it today, and then it would be tomorrow that

23   you would be able to take things out of it because,

24   you know, these things inside are hundreds of

25   degrees, and they've got to cool.         If you open that



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 117 of 230
                                                                 Page 117


 1   thing up, they -- they crack and break.         They have

 2   to cool off.    So I'm going to say a 24-hour period

 3   give or take.

 4           Q       Okay.    And in the smaller size kiln,

 5   how many products or molds could you fit in one to

 6   be fired at one time?

 7           A       Pieces of greenware.      Pieces of

 8   bisque.     Okay.   It really depends on the size of

 9   the -- of the piece.

10           Q       Okay.

11           A       Of course, if you have smaller

12   pieces, you can get more in there.        If you're doing

13   large pieces, like ginger jars that would be used

14   for lamps and things like that, you know, they're

15   about this tall.       Some of the Christmas trees, the

16   ceramic Christmas trees that you see with the

17   little plastic bulbs in them.

18           Q       Yes.

19           A       You know, they are upwards to this

20   size.   So if you were going to do a Christmas tree,

21   one large Christmas tree, that's all you'd get in

22   that small one.

23           Q       Okay.    What about the -- but if

24   you -- well, let me go back to the small one.          If

25   you are doing several small pieces, could you



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 118 of 230
                                                                Page 118


 1   put -- fit five?     I don't know what --

 2           A       It's hard to say --

 3           Q       Okay.

 4           A       -- because, again, a small piece

 5   could be something an inch tall or four or five

 6   inches in comparison to like that Christmas tree --

 7           Q       Right.

 8           A       -- being a foot or more taller.        You

 9   had to build shelves in it for these pieces to sit

10   on.   So if it weren't so long ago, I could probably

11   give you a more accurate number as far as loading

12   the kiln, but really all I can say is that it just

13   depends on the size of the pieces that you're

14   firing.

15           Q       Okay.

16           A       They can't touch each other so --

17           Q       But it would be somewhat like an oven

18   in terms of having shelves or you can put layers?

19           A       Yes.    Yes.

20           Q       Okay.    When you are looking inside

21   the kiln, is it just shelving, or what was -- what

22   does the inside look like?

23           A       Technically, it is an empty oven.

24   It's an empty round oven.       And you have shelves,

25   little shelving units that go with these kilns and



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 119 of 230
                                                                Page 119


 1   these little pedestals that they sit on.

 2           Q       In terms of -- is it -- well, the

 3   inside of the kiln is it smooth like the inside of

 4   your oven?    Is it rough like a cement type rough

 5   texture or what would -- how would you describe

 6   that?

 7           A       It's -- it's like -- I don't know,

 8   like brick inside maybe.

 9           Q       Okay.    Like -- sort of like the brick

10   on your home?

11           A       Yeah.

12           Q       Kind of?

13           A       No.

14           Q       Okay.

15           A       I wouldn't compare it to your home

16   because it seems to be more porous, but I really

17   don't know what it's called.

18           Q       And was it just brick on the bottom

19   and on the sides just surrounded in this one brick

20   material?

21           A       Yeah.    Inside the kiln, you know.

22           Q       Okay.    And was that -- over time did

23   that come apart or was it --

24           A       No.     Whatever that was, it was there.

25           Q       Okay.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 120 of 230
                                                                Page 120


 1           A       It's still there.

 2           Q       And, again, forgive me for just a

 3   lack of knowledge on kilns, but did they ever have

 4   to be refurbished, worked on?

 5           A       Not that I have any knowledge of, no.

 6           Q       Okay.    Or repaired in some way?

 7           A       Uh-uh.

 8           Q       You have no clue of what that would

 9   be?

10           A       No.

11           Q       Okay.    I want to go back to -- and

12   you may not have to look at the picture, but you

13   were showing me those sort of triangle -- I don't

14   know if you call them vents or windows or what you

15   described those on.      Were there only two of those

16   on each kiln?

17           A       I couldn't say.

18           Q       Okay.

19           A       You know, I hadn't even -- you know,

20   wasn't even thinking that -- it took me a minute to

21   look at it and going, oh, yeah, you know, but you

22   wouldn't -- number one, you can't touch the kiln.

23   I mean, this is way hotter than an oven.         And you

24   would not -- it's there so that you could probably

25   push it open a little bit to vent --



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 121 of 230
                                                                 Page 121


 1           Q       Okay.

 2           A       -- the heat, but she didn't -- she

 3   didn't do that.     She -- their primary purpose, what

 4   they are there for -- she just didn't do it.          She

 5   waited for the kilns to cool off, you know.

 6           Q       Okay.    And when you say you can't

 7   touch it, do you mean from the outside?

 8           A       Yeah, from the outside.       Yeah, you

 9   don't touch it.

10           Q       Okay.

11           A       Once they're on, you just stay away

12   from it.

13           Q       Okay.    And the reddish -- I'm not

14   sure what we can call that, control panel, is that

15   any type of vent there?      I can't -- it's hard to

16   see in the photograph.      Is it like a --

17           A       No.     I don't believe there was any

18   kind of venting there.      I think it's just that they

19   had -- that was an easy product to pull out and

20   stick there.    No, I really don't know.

21           Q       Okay.    But in terms of like exhaust,

22   or do you remember warm air or air coming out of

23   that piece of equipment --

24           A       No.

25           Q       -- that red panel?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 122 of 230
                                                                Page 122


 1           A        No.    No.   There was no blower of air

 2   on these at all.

 3           Q        Okay.   That was my other question.

 4   Was there any type of exhaust unit?

 5           A        No.

 6           Q        Okay.   And they weren't -- neither

 7   one of the kilns was -- had any type of exhaust

 8   connection that would go to the outside?

 9           A        No.

10           Q       Sort of -- and I'll compare that

11   maybe to your stovetop.       You have a vent --

12           A        No.

13           Q       -- above your stovetop that goes to

14   the outside?

15           A        Nope.

16           Q       Okay.    Were there any types of vents

17   like a stovetop vent in her studio?

18           A        No, there were not.

19           Q       Okay.    And I probably should be

20   clarifying.    Was that for both locations either the

21   Route 4 or at the --

22           A        Yes, both locations.

23           Q       Okay.    At the Afton Farms neither one

24   had the vents?

25           A        No, they did not.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 123 of 230
                                                                Page 123


 1           Q        Okay.   And do you remember where your

 2   mom purchased these, or how she acquired the kilns?

 3   Were they gifted to her?

 4           A        No, they were not gifted.      They were

 5   bought new, but what process she went through to

 6   buy that I can't tell you.

 7           Q        Okay.   And do you have a

 8   recollection -- and, again, you may use a frame of

 9   reference as to how old you were, or where you were

10   in school in terms of when those were purchased?

11           A        They would have been purchased in the

12   early '70s when she first started doing her own.

13           Q       Okay.    Did she purchase both at the

14   same time, or did she buy, for example, the small

15   one first?

16           A        I'm not sure.

17           Q       Okay.    And in terms of -- and I

18   should go back and ask.      Is Mr. William -- I don't

19   want to pronounce his name wrong incorrectly.

20           A        Bunnell.

21           Q       Bunnell.    Is he still living?

22           A        No.

23           Q       Okay.    Did anyone else work with her

24   in the studio other than yourself regularly on a

25   regular basis?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 124 of 230
                                                                Page 124


 1           A       No.

 2           Q       Other than yourself or Mr. Bunnell,

 3   is there anyone that would know or remember when

 4   she purchased those kilns?

 5           A       No.

 6           Q       Is that anything that Gene did with

 7   her?

 8           A       No.

 9           Q       And Gene never worked on any ceramics

10   with her?

11           A       (Nods head.)

12                   MR. SEALEY:     Verbal answer.

13                   THE DEPONENT:     Uh?

14                   MR. SEALEY:     Verbal answer.

15                   THE DEPONENT:     Oh, no.    Sorry.

16   BY MS. DRAYTON:

17           Q       Sorry.    I'm bad about it myself.

18           A       You just need to stick me or poke me.

19           Q       And I -- and forgive me if I've asked

20   or if you went over some of these with Drew.          I

21   just didn't have my notes or I don't remember.            In

22   terms of on the average number of times that she

23   would fire the kilns, was that every day, once a

24   week?   How often was that?

25           A       I would say probably every day.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 125 of 230
                                                                Page 125


 1           Q       Okay.    And was that every day during

 2   a school year, calendar year, or was that

 3   throughout the entire year including summer?

 4           A       I mean, she had ceramic classes going

 5   all the time.     And, you know, she had lots of

 6   students cleaning greenware and painting and doing

 7   those things.     So in order for everything to be

 8   ready for them the next time they came to class,

 9   she was firing a lot.

10           Q       And would -- when you say the kilns

11   are being fired every day, do you mean both were

12   being fired probably at the same time every day?

13           A       At times, yes.

14           Q       Okay.

15           A       And then I'm sure there were probably

16   times when it was just one of them going, but, you

17   know, I remember both of them going.

18           Q       Okay.

19           A       And the smaller one could really be

20   fired more often because with it being smaller, it

21   ramps up faster and it cools down faster than that

22   big one.

23           Q       Okay.    So, for example, when you

24   talked about the average time one piece would take

25   in the firing of the kiln --



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 126 of 230
                                                                 Page 126


 1           A         Right.

 2           Q         -- it would be about 24 hours.      You

 3   think that might be less for the smaller one?

 4           A         I think that it would be less for the

 5   smaller one.

 6           Q         And I think you said you don't know,

 7   but I just want to make sure.        Do you have a

 8   recollection of where she would have purchased

 9   those kilns --

10           A         I don't.

11           Q       -- or anyone she would purchase them

12   from?

13           A         I don't.

14           Q       Okay.      Is that anything the school

15   would have purchased for her?

16           A         Oh, no.

17           Q       Okay.

18           A         No.   No.

19           Q       Okay.      And you're quick to say, oh,

20   no.   Do you --

21           A         And the reason why I say that is

22   because the way the continuing education classes

23   worked, COA got their tuition money and they didn't

24   provide them with anything and they didn't provide

25   her with anything.      That was their at -- whatever



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 127 of 230
                                                                Page 127


 1   they purchased.

 2           Q       Okay.

 3           A       The students purchased.       Their own

 4   greenware and paints and things like that.          It was

 5   like an opportunity to do it.

 6           Q       Okay.    Did they purchase -- did the

 7   students purchase supplies from her or did they

 8   purchase them from --

 9           A       They bought them from her.

10           Q       Okay.    And where did she purchase

11   most of those supplies?

12           A       Stu-doodle.

13           Q       And I want to go back and ask a

14   couple of things with respect to the molds.          I

15   think that you described once they would be fired

16   and you would bring them out and they were dry,

17   would you -- what would you do with them next other

18   than painting them?      Would they be sanded or

19   further molded or --

20           A       Okay.    Going back to this exhibit on

21   page 2.     This is a picture of the molds, okay.        The

22   liquid slip was poured into these molds together

23   and they were opened after they were dried, and you

24   take out the piece.      That piece, of course, where

25   the mold would come together would be like a seam



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 128 of 230
                                                                Page 128


 1   line.   So you always had the seams wherever the

 2   mold was together in pieces.       Sometimes it was two

 3   pieces.     Sometimes it was three or multiple pieces.

 4   And then you take small little tools, the little

 5   metal tools like little shavers and you just shave

 6   that seam line off.      And take a small thing like a

 7   modified piece of sandpaper and kind of buff those

 8   edges and then they were fired.

 9           Q       And fired a second time basically?

10           A       First time.

11           Q       Okay.

12           A       That's the first time.

13           Q       Okay.    That's the first time.

14           A       That's the first time.

15           Q       So obviously before you could shave

16   or sand them, were they dry before you -- were they

17   dry?

18           A       The mold -- the slip would have to

19   dry.

20           Q       Okay.

21           A       Okay.    And then it was fired.

22           Q       Okay.    After you shaved it?

23           A       Cleaned it up.

24           Q       Okay.    Was that a dusty process?

25           A       Not really.     I mean, it wasn't that



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 129 of 230
                                                                Page 129


 1   bad.

 2           Q       Okay.    Even with the sandpaper and

 3   using the --

 4           A       It's just -- you're just kind of

 5   doing that (demonstrating) just very lightly, going

 6   over it.    You know, you are not going to manhandle

 7   these pieces because they'll break.        They're very

 8   fragile until they've been fired the first time.

 9           Q       Okay.    And then after fired the first

10   time, would you then go work on the seams again?

11           A       No.     You can't do anything with them

12   at that point.

13           Q       Okay.

14           A       And then you paint.

15           Q       Okay.    Are there any products that

16   have to be fired twice?

17           A       If you use a type of paint that has

18   to be fired twice, yes.

19           Q       And in between those firings would

20   they have to be manipulated in some way?

21           A       No.

22           Q       Okay.    What's the purpose of firing

23   them twice?

24           A       Well, it depends on the paint.        Say,

25   for instance, you have poured a mug, just like a



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 130 of 230
                                                                Page 130


 1   coffee mug, you poured a mug.       If you're going to

 2   use it as a mug, if you're going to put it in water

 3   and wash it, then it would have to have a second

 4   firing because the kind of glaze paint that you

 5   would use on it seals it and makes it so that you

 6   can use it in that manner.

 7            Q      Okay.

 8            A      So that would be one scenario.

 9            Q      When you're firing it twice?

10            A      Uh-huh.

11            Q      Okay.    Were there any other kilns in

12   other locations that she would use?

13            A      Nope.

14            Q      For example, when she was taking

15   classes at Stu-doodle before she owned her own,

16   would she use those kilns?

17            A      No.

18            Q      Okay.

19            A      No.     If anything was to be fired over

20   there, they would -- they would do it.

21            Q      Okay.

22            A      Just like she did her own at her

23   place.

24            Q      Okay.    She wasn't actually the one

25   firing it?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 131 of 230
                                                                Page 131


 1             A     No.

 2             Q     Okay.    In the Route 4 address, the

 3   back room that was the five by ten room, there were

 4   two kilns in the home, and what else was in the

 5   back room?

 6             A     A workbench next to the kilns that

 7   had her cones that she used, shelves on the

 8   opposite wall that held the products that she

 9   was -- that were either waiting to be fired or that

10   had been fired, and there was a small sink and

11   that's it.

12           Q       And in that back room was there one

13   door that led to the main studio, and then one door

14   that led back into the house?

15             A     And one door that went outside.

16           Q       Okay.    So three doors all together?

17             A     (Nods head.)

18           Q       Was there any type of heating or

19   air-conditioning in that -- in the back room

20   itself?

21             A     No.

22           Q       Okay.    Did she ever have fans?

23             A     No.

24           Q       Okay.    While I'm on the topic with

25   respect to the current studio.        I'll say the



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 132 of 230
                                                                Page 132


 1   current.    My understanding is that it still exists;

 2   is that right?

 3           A       It does.

 4           Q       Okay.    And these photographs that

 5   were taken in January, is it still -- January of

 6   this year.    Is it still in the same condition --

 7           A       Yes.

 8           Q       -- almost 12 months later?

 9           A       Yes.

10           Q       Okay.    Can you describe those rooms

11   for me or this building?

12           A       The one that's on Afton Farms?        That

13   was her last location.      This one that I took

14   pictures of?

15           Q       Yes.

16           A       Okay.    When you -- it's a long

17   rectangle building.

18           Q       Okay.

19           A       So when you walk into the building,

20   when -- when it was her studio -- and the first two

21   rooms, when it was her studio, it looked this way.

22   The way they look today is a different way.

23           Q       Okay.

24           A       So which one do you want me to

25   describe?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 133 of 230
                                                                Page 133


 1           Q       Sure.    When it was her studio.

 2           A       You would walk in that door.        To that

 3   right was a room that she called her office, things

 4   that she had painted.      She had up there on the

 5   walls products that she had for sale, paints,

 6   brushes, those kinds of things and her desk was

 7   that room.    Then you walked to the next -- down the

 8   hall.   The next room was the classroom for lack of

 9   a better word.      The tables in that room were set up

10   with -- in a U-shape.      They were probably this

11   width here (indicating).       That's what, four foot?

12                   MR. SEALEY:     The two tables combined?

13                   THE DEPONENT:     The two tables

14           combined.

15   BY MS. DRAYTON:

16           Q       Okay.

17           A       Okay.    And chairs were on both sides

18   of the table.

19           Q       And when you say a U-shape, there

20   were two tables?     So we are sitting at two smaller

21   tables that are together.       I believe you said four

22   feet?

23           A       Well, I believe it was just a four by

24   eight sheet of plywood --

25           Q       Okay.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 134 of 230
                                                                Page 134


 1           A       -- is what I think it was --

 2           Q       Okay.

 3           A       -- on legs that were covered with

 4   paper, you know, that you can pick up and throw

 5   away when it got dirty.

 6           Q       Okay.    And those tables made a

 7   U-shape --

 8           A       Yes.

 9           Q       -- the four foot?

10           A       Yes.

11           Q       So the distance of the U --

12           A       Yes.

13           Q       -- or the width all around would be

14   four feet?

15           A       Right.

16           Q       Okay.    And anything else in that room

17   other than a classroom?

18           A       Yes.    In that room were shelves where

19   students kept their work and things in greenware

20   that she had for sale that either she had poured or

21   she had bought from somewhere else.        And that's --

22   that's pretty much all that was in there.          And then

23   there was a door that was kept closed and that led

24   to this mold room (indicating).

25           Q       And by when you said this mold room,



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 135 of 230
                                                                Page 135


 1   you're pointing to a photograph in Exhibit 2 that's

 2   got lots of shelves with the molds --

 3            A      Yep.

 4            Q      -- on the shelving?

 5            A      Yep.

 6            Q      Okay.    And the mold room, that's also

 7   the room where the kilns were fired?

 8            A      That is correct.

 9            Q      Okay.    And how large was that -- is

10   that room approximately?

11            A      I'm terrible with measurements.

12            Q      Or maybe it's easier to compare a one

13   car garage.    Is it as large as a one car garage?

14            A      Not -- not as -- I mean, you could --

15   let's say a one car garage.       You could fit a car in

16   there.

17            Q      Okay.    Would you say that mold room

18   was about the same size as the studio back on the

19   Route 4 location or a little bit smaller?

20            A      Maybe a little bit smaller.

21            Q      Okay.    And I see in the photographs

22   it looks like there may be a window or two.          How

23   many windows?

24            A      There's two windows, one on each

25   side.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 136 of 230
                                                                 Page 136


 1           Q        Okay.   And those are two windows in

 2   the actual mold room?

 3           A        Correct.

 4           Q        Okay.   If we go back to the

 5   classroom, were there windows in the classroom?

 6           A        No.

 7           Q        Okay.   What about the office?      Were

 8   there windows in the office?

 9           A        Wait a minute.    In the classroom,

10   yes.   I was jumping back to Route 4.        I'm sorry.

11           Q       Okay.

12           A        Two opposite windows in the classroom

13   and two windows in the office, one on the end like

14   all of these and then one on the side --

15           Q       Okay.

16           A        -- which would have been the front.

17           Q       Okay.    And in the office there was --

18   when you walked in the front door of this

19   building -- let me first ask.       Is it joined with

20   anything else?     Is it a single building, her

21   studio, at the Afton Farms, or is it connected?

22           A        It continued on.

23           Q       Okay.

24           A        In her -- when she moved to like tole

25   painting, like I said, working with wood, she liked



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 137 of 230
                                                                Page 137


 1   to give my husband directions and orders on what he

 2   needed to go cut in the far back where the wood

 3   shop was.

 4           Q       Okay.

 5           A       And so she would tell him what to go

 6   cut, and he would go back there.        And then the

 7   middle portion is nothing but storage.

 8           Q       Okay.    So in this building there was

 9   a wood shop?

10           A       On the far end.

11           Q       Okay.    And then just a general

12   storage building?

13           A       Yes.

14           Q       Was it the size of a two car garage,

15   a one car garage?

16           A       Oh, this is like a 100 foot long

17   building.

18           Q       Okay.

19           A       This is a long building.

20           Q       Okay.    And when you walked in the

21   front door to -- could you walk from the outside

22   directly into her portion or her studio?

23           A       Yes.

24           Q       Okay.    And did you walk immediately

25   into her office or was it down a hall?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 138 of 230
                                                                Page 138


 1           A       There's a hallway that you can hang a

 2   right to go into her office.       Continue down the

 3   hallway and that went into the studio portion of

 4   the classroom portion of it.

 5           Q       Okay.

 6           A       And then you had to go through a door

 7   to get to this here (indicating).        It's the pouring

 8   room.   And then you had to go through another door

 9   to get to the open area which is storage, and then

10   through another door to get into my husband's wood

11   shop.

12           Q       Okay.    When you said the pouring

13   room, is that the same as the mold room?

14           A       Yes, it is.

15           Q       Okay.    So the mold room had one door

16   that went to the classroom.       Did it have a room

17   that went to the outside --

18           A       No.

19           Q       -- or, excuse me, a door that went to

20   the outside?

21           A       No door to the outside.

22           Q       Just the one into the classroom?

23           A       Uh-huh.

24           Q       Okay.    So you couldn't -- or I guess

25   it went into the hallway; is that right, the door



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 139 of 230
                                                                Page 139


 1   from the mold room into the hallway?

 2           A       No.     The hallway -- when you went in

 3   the door to her portion, you have a narrow hallway

 4   that's maybe -- maybe 10 feet long.

 5           Q       Okay.

 6           A       And then it ends.      Then you have the

 7   classroom and then the mold room.

 8           Q       Okay.    In that mold room -- I think

 9   I've already asked you, was there any type of hood

10   ventilation over the kilns?

11           A       No.

12           Q       And there wasn't any type of

13   ventilation such as a pipe or exhaust that was

14   connected to the kiln that went outside?

15           A       No.

16           Q       Okay.    And those were the only two

17   kilns that she ever owned or fired at either the

18   Route 4 or the Afton Farms location?

19           A       Yes.

20           Q       Okay.    Do you know if either of the

21   kilns contained asbestos?

22           A       No, I do not.

23           Q       Okay.    Have you ever had them tested?

24           A       No, I have not.

25           Q       Okay.    One of the photographs -- let



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 140 of 230
                                                                Page 140


 1   me see if I have these in the same order.          Maybe

 2   the second photograph we were talking about.          Some

 3   of the molds.     Let's see.    Maybe it's the second

 4   photograph.    Next to the shelving there's a couple

 5   of buckets.    One is a white bucket and one looks

 6   like a gray bucket next to it.        What are those

 7   buckets?

 8           A       Paint.

 9           Q       Paint?

10           A       Paint.

11           Q       Okay.    Are those paint for --

12           A       Exterior paint have nothing to do

13   with the ceramics.

14           Q       Okay.    Paint for your house or

15   buildings?

16           A       (Nods head.)

17           Q       Are those the same types of gallon

18   buckets that the slip would come in, or did it look

19   similar, different?

20           A       They were five gallon buckets.        I

21   mean, you know, they were kind of generic.          So it's

22   possible.    You know, it's been so long.       I'm not

23   100 percent sure, but I know these are paint

24   buckets.

25           Q       Okay.    I don't believe I've asked



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 141 of 230
                                                                Page 141


 1   you, but in terms of the slip, we talked about how

 2   often she would purchase cones.        How often would

 3   she purchase the slip product?

 4             A      She bought it from Stu-doodle as

 5   well.     And, you know, our trips up there I would

 6   say probably as often as the cones.        I mean, we

 7   would go up there a couple -- three times a month,

 8   and she would purchase slip and cones, and I really

 9   can't say as, you know, how many of what was what.

10   It was like she got it, put it in the car and we

11   left.

12           Q       Okay.    And you said you would go up

13   there, where was Stu-doodle located in comparison

14   to your house?

15             A      It shows an Elizabeth City address on

16   that box, but it is in a portion of Pasquotank

17   County that is just more commonly referred to as

18   Newland.

19           Q       Okay.

20             A      It's in the rural part of the county,

21   and it would take about 20 minutes to get there.

22           Q       Was -- is Stu-doodle located in

23   someone else's home?      Was it a commercial business

24   in a --

25             A      I believe Stu-doodle was an old



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 142 of 230
                                                                 Page 142


 1   school building at one point that they turned into

 2   a -- it still looked like an old school.         So what

 3   they did to it to make it, you know, a ceramic

 4   studio, I can't speak of that.

 5            Q        Okay.   Do you know if it's still

 6   around?

 7            A        It is not.

 8            Q        Okay.   How long -- or do you have a

 9   frame of reference as to when it went out of

10   business?

11            A        No, I do not.

12            Q        Okay.   Do you know who owned it?     I

13   know it's a small town, or know the family or --

14            A        It was -- it was family-owned and

15   runned (sic), but I do not recall their names.

16            Q        Okay.   Would you say it's been out of

17   business 10 years, 20 years or longer than that?

18            A        As long as mom was doing ceramics up

19   until 2000, I'm going to say that it was probably

20   there.       So, I mean, I just can't give you an idea

21   of when it went out of business.        I really don't

22   know.

23            Q        Do you know any of your mom's friends

24   or acquaintances that also purchased from

25   Stu-doodle?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 143 of 230
                                                                Page 143


 1            A      Not purchase there, but worked there.

 2            Q      Okay.    And are those -- any of those

 3   folks still living?

 4            A      Uh-huh.

 5            Q      And who are they?

 6            A      I know of one.       Her name was -- is

 7   Elaine Garrett.

 8            Q      And she -- where does she live

 9   generally, in this area or --

10            A      I think she lives over towards

11   Edenton, which would be maybe 45 minutes away.

12            Q      And you know that she's still living.

13   How do you know that?         Have you seen her --

14            A      I have seen her.

15            Q      -- or had any contact with her?

16            A      I see her around.

17            Q      Okay.    Do you see her at -- socialize

18   in the same circles or church?

19            A      No.     No.

20            Q      Okay.

21            A      You know, just passing.

22            Q      Okay.    And how long did she work

23   there?

24            A      I'm not sure.

25            Q      Okay.    And would you say the entire



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 144 of 230
                                                                Page 144


 1   time your mom was purchasing there or --

 2           A       A few years anyway.

 3           Q       Okay.

 4           A       I mean, but as far as, you know, her

 5   length of employment, I couldn't tell you that.

 6           Q       And about how old would you say she

 7   is, Ms. Garrett?      Eighties?   Seventies?

 8           A       Maybe 70s.     I really don't know for

 9   sure.

10           Q       Okay.    Do you know when your mom

11   first purchased anything from Stu-doodle?

12           A       No.

13           Q       Okay.    And do you know when she first

14   started purchasing products from the -- is it

15   Witchduck?

16           A       No.     I don't have a clue.

17           Q       Okay.    Do you know if that

18   business -- that company is still in business?

19           A       Not to my knowledge.

20           Q       Okay.    And you don't have a frame of

21   reference as to what the name of that is other than

22   it's on Witchduck Road?

23           A       It was on Witchduck Road.

24           Q       Duck as in the animal, right?

25           A       Uh-huh.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 145 of 230
                                                                Page 145


 1           Q        Okay.   Do you know the last time your

 2   mom purchased anything from that store?

 3           A        No, I don't.

 4           Q        Okay.   Other than those two stores or

 5   companies, do you know of any others that your mom

 6   purchased any type of art supply, paints, any

 7   material from?

 8           A        (Nods head.)

 9                    MR. SEALEY:     You need to give a

10           verbal response.

11                    THE DEPONENT:    Uh?

12                    MR. SEALEY:    A verbal response.

13                    THE DEPONENT:    Oh, I'm sorry.     No, I

14           don't.

15                    Where's your stick?

16                    MR. SEALEY:    I know.

17   BY MS. DRAYTON:

18           Q        Did she ever purchase art supplies --

19   and, again, I'm not knowledgeable about what all

20   those may be, but from hardware stores or local

21   hardware stores?

22           A        Not to my knowledge.

23           Q        Okay.   Did she -- how did she

24   purchase from Stu-doodle?       Meaning, it was always

25   in person.    She would go to the store and purchase



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 146 of 230
                                                                Page 146


 1   things?

 2           A       Yes.

 3           Q       Okay.    Did she ever purchase any

 4   materials -- or tools, materials, products,

 5   anything from catalogs or from books?

 6           A       Not that I could say she did or

 7   didn't.

 8           Q       Okay.    Do you ever recall seeing her

 9   looking through tools or equipment catalogs for art

10   supplies?

11           A       Oh, yeah.    There's -- you know, she

12   had lots of magazines dealing with ceramics,

13   showing how to do different techniques and those

14   kinds of things.      And, you know, of course those

15   things show items for sale, but whether or not she

16   bought anything from them, I don't have a clue.

17           Q       Okay.    Do you still have any receipts

18   from purchases she made at Stu-doodle?

19           A       No.     Not to my knowledge.    I really

20   don't have a clue.

21           Q       Okay.    And I know some of these

22   questions may seem far fetched, but I still need to

23   ask.

24                   Do you have any receipts from the

25   Witchduck or duck location where she purchased



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 147 of 230
                                                                Page 147


 1   materials?

 2           A        No.    Not to my knowledge.

 3           Q        Okay.   Do you recall ever seeing any

 4   shipments, boxes, receipts from any catalogs or

 5   companies where she would order outside of --

 6           A        No, I do not.

 7           Q        Outside of North Carolina?

 8                    Okay.   In later years would she order

 9   products online from the internet?

10           A        Nothing that had to do with ceramics.

11           Q       Okay.    With respect to the magazines

12   that you were just describing, some arts magazines,

13   was she a member of any organizations like at --

14   local art organizations, or state or national type

15   organizations?

16           A        I'm going to say, yes, but can I name

17   any of them?     No.

18           Q       Okay.    Do you -- when you say yes,

19   are you referencing meetings that she would attend

20   regularly?

21           A        No, not meetings.

22           Q       Okay.    What gives you a recollection

23   that she was a member of some organization?

24           A        Well, it's just like she has a

25   certificate for, you know, ceramic teacher.          You



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 148 of 230
                                                                Page 148


 1   know, I'm sure that is some kind of an

 2   organization, but do I know what they are?          No.

 3           Q       Okay.    Do you know if she would pay

 4   any, you know, monthly fee to -- or excuse me,

 5   maybe an annual fee to get certain magazines or to

 6   be a part of a ceramic group of any type?

 7           A       Not to my knowledge.

 8           Q       Okay.    Did she attend any regular

 9   ceramic meetings or functions with other ceramic

10   makers in the area?

11           A       No.

12           Q       Okay.    Other than her work at

13   Stu-doodle -- or training we should say, classes,

14   was she an apprentice of sorts with anyone else, or

15   did she learn from someone specifically?

16           A       Not -- not that I can recall.

17           Q       Did she have any close friends that

18   were doing ceramics with her, alongside of her,

19   maybe at their own studio?

20           A       Not their own studio.

21           Q       Okay.

22           A       Friends come in and paint with her.

23           Q       Did she have any friends or

24   acquaintances that are still living that would do

25   the ceramics work with her on a regular basis?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 149 of 230
                                                                Page 149


 1            A      No.     Not that I can recall.     I mean,

 2   most of them are gone.

 3            Q      Okay.    Are there any other family

 4   members or -- I'm just going to broaden this,

 5   students or anyone else that you can think of that

 6   worked with her or were by her side doing the

 7   ceramics work during any portion, maybe you'll say

 8   a decade, the '70s, '80s or '90s, or different

 9   times?

10            A      No.     She worked by herself.

11            Q      Okay.    Going back to the firing of

12   kilns.   Would she do this at a certain time of day?

13   How did that work in terms of the process?

14            A      No rhyme or reason.

15            Q      Okay.    So she wouldn't start them up,

16   for example, just after class ended?

17            A      Nope.    It was just when you had time

18   to go in there and get it going.

19            Q      And when the kilns were being fired,

20   would she be working in the same room doing other

21   projects?

22            A      In and out.

23            Q      Okay.    And when the kiln was being

24   fired, did it -- was it a loud noise?         Was it soft

25   tone?    You couldn't hear it and you didn't know



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 150 of 230
                                                                Page 150


 1   that it was on?

 2           A       No.     I mean, it was just on.

 3           Q       Okay.

 4           A       I don't remember.

 5           Q       And I know you said you couldn't

 6   touch it, or the outside of it when it was on.

 7           A       Uh-uh.

 8           Q       How long after it would turn off or

 9   cut off could you then open it?

10           A       I can't give you a time frame.        All I

11   can say is when you could touch it, you opened it.

12           Q       Okay.    Did your mom ever wear any

13   gloves to work in or around the kiln?

14           A       No.     Because she didn't touch it when

15   it was hot.

16           Q       Okay.    So she didn't -- even when it

17   was warm, for example.      If you could open the lid

18   at a certain time and it was still warm?

19           A       She just didn't bother with it until

20   it was cool enough for her to touch it.

21           Q       Okay.    Do you know if she wore any

22   other type of -- I'm going to call protectiveware

23   or gear?

24           A       No.

25           Q       Okay.    And that would be -- I'm going



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 151 of 230
                                                                Page 151


 1   to ask any of this process whether it be the time

 2   she was pouring the slip until she was getting out

 3   the creases in the mold, did she ever wear gloves?

 4           A         No.

 5           Q         Okay.   Did she ever wear a mask?

 6           A         No.

 7           Q         I don't know any other material that

 8   she would wear such as a smock or a gown or --

 9           A         She would sometimes have a -- just

10   a -- like a cloth apron on to keep the paint off of

11   her when she was painting.

12           Q       Okay.     Did William ever assist her

13   with the ceramics work?

14           A         No.

15           Q       Okay.     And when she was married to

16   Victor, she was not doing ceramics at that point?

17           A         Correct.

18                   MS. DRAYTON:     Okay.    I know we have

19           been going for a few minutes.        Do you want

20           to take a break?

21                   THE DEPONENT:     Sure.

22                   MS. DRAYTON:     I don't have too much

23           longer, but --

24                   THE DEPONENT:     Well, I mean, you

25           know --



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 152 of 230
                                                                Page 152


 1                   MR. SEALEY:       I was going to ask for

 2           one.

 3                   MS. DRAYTON:      It's a good time just

 4           to go get something to drink and stretch

 5           your legs.      It shouldn't be that much

 6           longer.

 7                   (Off the record at 12:15 p.m. to

 8           12:24 p.m.)

 9   BY MS. DRAYTON:

10           Q       The storage building -- well, the

11   location that is the photograph of Exhibit 2, I

12   believe you said that has remained in the same

13   condition as when you took these photographs in

14   January; is that right?

15           A       Pretty much, yes.

16           Q       Okay.

17           A       Now, I have gotten rid of some of the

18   molds over time.

19           Q       Okay.    And --

20           A       So that's the only thing that's

21   different.

22           Q       Okay.    And in the last six months to

23   a year, have you gotten rid of anything else other

24   than molds?

25           A       Uh-uh.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 153 of 230
                                                                Page 153


 1           Q        Okay.

 2                    MR. SEALEY:    Verbal answer.

 3                    THE DEPONENT:    I'm sorry.    No.

 4   BY MS. DRAYTON:

 5           Q        I'm right here with you.      I'm just

 6   not even correcting you either.

 7                    Has anything else in the storage room

 8   been tested for asbestos?

 9           A        No.

10           Q       And I say storage room, I should be

11   saying the studio or the location where the art

12   tools and products are located?

13           A        No.

14           Q       Okay.    Has anybody other than

15   yourself or your family come into the studio to

16   look around and look through the products to see if

17   anything contains asbestos?

18           A        No.

19           Q       Okay.    Has anyone from MVA been to

20   the studio?

21           A        No.

22           Q       Has -- I'm going to ask you this

23   question, but I don't want to ask you about any

24   conversations you've had with Drew or anyone from

25   Drew's office.     All of that is confidential and



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 154 of 230
                                                                Page 154


 1   privileged.    Has Drew or anyone from his office

 2   been to the studio and looked through the studio

 3   with you?

 4           A       No.

 5           Q       In the photographs that we looked at

 6   regarding Orton boxes, I believe you said there

 7   were 18 boxes.     I'm not sure which photograph -- or

 8   how they're numbered there.

 9           A       Eighteen boxes.

10           Q       Okay.

11           A       And three bags.

12           Q       Do any of those boxes have dates on

13   them?

14           A       Not that I looked at.

15           Q       Okay.    And do you know about the

16   period of time when those boxes were purchased?

17           A       No.

18           Q       Okay.    With respect to the three

19   bags -- when I say bags, I think that's what you

20   referenced there at the bottom?

21           A       Uh-huh.

22           Q       Are those also cones?

23           A       Yes.

24           Q       Are those the same type of cones

25   shown in the boxes, or what's the difference in



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 155 of 230
                                                                Page 155


 1   those?

 2            A      I really don't know.

 3            Q      Okay.    Do you ever remember your mom

 4   using the cones that are in the bags or those types

 5   of bags?

 6            A      No, I don't.

 7            Q      Okay.    And are there any other cones

 8   in her storage facility, in her studio other than

 9   Orton cones?

10            A      No.

11            Q      Pyrometric cones, I should clarify.

12            A      No.

13            Q      Okay.    And out of the 18 boxes that

14   are shown here in the photograph in Exhibit 2, I

15   see at least one that has the styrofoam in it.          How

16   many have styrofoam?      Do you remember?

17            A      I am not sure.     I know I had that box

18   open, and in any of the other pictures, I don't see

19   it opened.    I think you would have to refer to that

20   report because I can't -- I can't say.

21            Q      And do you have a recollection of

22   opening boxes of pyrometric cones and having

23   styrofoam in them?

24            A      No.

25            Q      Okay.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 156 of 230
                                                                Page 156


 1           A       Up until this point right here when I

 2   took the photographs.

 3           Q       That was the first time that you saw

 4   the styrofoam?

 5           A       Correct.

 6           Q       Okay.    And in the photographs we

 7   were -- well, let me first ask.        You described a

 8   vermiculite product.      What do you understand

 9   vermiculite to be?

10           A       It's that light, fluffy stuff.

11           Q       Okay.    And is -- in one of the boxes

12   in Exhibit 18 (sic), can you show me the

13   vermiculite that you are referring to as the light,

14   fluffy stuff?

15           A       In any of these pictures right here

16   that you have open on your page?

17           Q       Yes.

18           A       Which is page?

19           Q       I'm not sure which one it is.        The 18

20   boxes all laid out with styrofoam in the middle.

21           A       Or the one with my hand in it with

22   the glove.

23           Q       Okay.

24           A       Okay.    You can see the cones in each

25   of the photographs.      They are the triangular shaped



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 157 of 230
                                                                Page 157


 1   product.    The stuff that they are nested in is the

 2   vermiculite.    And if you'll see in this bottom

 3   corner right here (indicating), vermiculite.

 4           Q       Okay.    And how did you come to know

 5   that that is vermiculite?

 6           A       I just knew.     I can't say why.

 7           Q       Okay.    When you were helping your

 8   mom -- first helping your mom, would she call this

 9   packing material vermiculite?

10           A       No.

11           Q       What would she call it or describe it

12   as?

13           A       The stuff that it's in would be her

14   general description.

15           Q       Okay.    Can you describe the texture?

16           A       Soft, light, spongy if you squeeze

17   it.

18           Q       And when you say soft, meaning it's

19   not like rocks or pebbles?

20           A       Correct.

21           Q       And it's soft like -- as soft as

22   styrofoam or like packing peanuts?

23           A       Either one of those probably.        I

24   mean, it's soft.

25           Q       Okay.    And would -- in looking at the



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 158 of 230
                                                                Page 158


 1   photograph there's different colors would you say

 2   of the package filler material?        Is that what you

 3   remember growing up seeing different colors?

 4            A      Yes.

 5            Q      Different types of the filler

 6   material?

 7            A      (Nods head.)

 8            Q      Just different types, yes?

 9            A      Oh, yes.

10            Q      Okay.    Just making sure.

11                   After you would discard or use all

12   the cones in a box -- and I'm saying you, but I

13   mean your -- I should say your mom.        What would she

14   do with the box once all the cones were used in it?

15            A      Just throw it away.

16            Q      Okay.    Did she ever use this filler

17   material or packaging material for any purpose?

18            A      Not to my knowledge.

19            Q      Okay.    After -- or on some occasions

20   she would dump it into a bowl to pull out the

21   cones.   Did she ever put it in a sifter or anything

22   to be able to pull out the cones easier?

23            A      No.

24            Q      Okay.    When she was done with the

25   box, would she throw the box away?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 159 of 230
                                                                Page 159


 1            A      Yes.

 2            Q      Okay.    And would she throw the filler

 3   material away?

 4            A      When she was done with all of the

 5   cones, yes.

 6            Q      Did she have any reason to break or

 7   cut or smash these littles pieces of filler

 8   material?

 9            A      Did she have any reason to do that?

10   I would say probably not.

11            Q      And she didn't use it for anything

12   else or like any other form in her studio --

13            A      No.

14            Q      -- in any capacity for some art

15   project that I would have no clue or knowledge of?

16            A      No.

17            Q      Okay.    And she didn't, for example,

18   store or save that filler packing material; is that

19   right?

20            A      Not to my knowledge.

21            Q      Okay.    When did your mom first -- or

22   any point, did she come to call this filler

23   material vermiculite?

24            A      I don't know that she ever did.

25            Q      Okay.    Did she ever come to know



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 160 of 230
                                                                Page 160


 1   that, or have any understanding that there may be

 2   asbestos?

 3           A       Not that she ever told me.

 4           Q       Okay.    And did you and your mom --

 5   both I should say, have an understanding that the

 6   filler material or the vermiculite was used purely

 7   just for shipping the products?

 8                   MR. SEALEY:     Objection to foundation.

 9                   THE DEPONENT:     That would be my

10           assumption.     I mean, it's -- yeah.      That

11           would -- that was my assumption.

12   BY MS. DRAYTON:

13           Q       Okay.    Were the cones fragile?

14           A       Could you break them if you wanted

15   to?   Yes.   The picking them up and putting them in

16   there, the basic handling of them, I never found

17   them to be fragile.

18           Q       They were like a hard clay material

19   or hard --

20           A       They had some strength to them.

21           Q       Okay.    But you understood that the

22   packing or filler material was just there for

23   shipping purposes?      Is that fair?

24                   MR. SEALEY:     Objection to foundation.

25           You can answer.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 161 of 230
                                                                Page 161


 1                   THE DEPONENT:     I mean, that would be

 2            something that -- yes, I made the assumption

 3            that that's what it was for.

 4   BY MS. DRAYTON:

 5            Q      Okay.    And your mom did not use that

 6   filler material in the kiln for any reason; is that

 7   right?

 8            A      No.

 9            Q      Okay.    So you didn't put part of the

10   cone with vermiculite or the filler material inside

11   the kiln to be able to function?

12            A      No.

13            Q      Okay.

14            A      And let me say that you're talking

15   about not using it for anything.        You know, this

16   stuff is very light.      It's very airy.     And when

17   you're digging in them and using them, this stuff

18   goes everywhere.      So she may not have intended for

19   it to sit on the table where she had to brush it

20   off later or fall on the floor, but it happened

21   because it is something that is -- it moves well.

22   It moves a lot.

23            Q      Okay.

24            A      It spills out.

25            Q      Is it lightweight --



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 162 of 230
                                                                Page 162


 1            A      Yes.

 2            Q      -- when you say fluffy?

 3            A      Yes.

 4            Q      Is it fluffy like cotton balls, or is

 5   there another product that you would describe it

 6   as, or fluffy comparison?

 7            A      Like sawdust.

 8            Q      Okay.

 9            A      Very light.     Very fluffy.    A little

10   bit harder texture I think than sawdust, but that's

11   the only thing I can think of right now.

12            Q      And on the boxes -- or the outside

13   boxes, I believe, I saw one photograph that had the

14   ceramics by Stu-doodle logo; is that right?

15            A      Yes.

16            Q      Was there only one box with that logo

17   on it?

18            A      I'm not sure.     I remember I did this

19   one, but I'm really not sure about the number.

20            Q      Okay.

21            A      I can't remember.

22            Q      And if you look back at one of the

23   photographs.    I don't believe mine are in the same

24   order, but it's all of the boxes laying out with

25   the one in the green right in the center, but your



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 163 of 230
                                                                Page 163


 1   hand is not in there.

 2            A      Okay.    I got it.

 3            Q      Okay.

 4            A      This one?

 5            Q      Yes.

 6                   And in that bottom left corner is

 7   that the one box that you took of -- you see the

 8   lid appears to have a logo or some writing on it on

 9   the bottom left corner of the photograph.

10            A      Yes.    That's I think -- I'm pretty

11   sure that's the one I took a picture of.

12            Q      Okay.    And you took a close-up

13   picture of that logo?

14            A      I did.    I did.

15            Q      Okay.    But do you -- you don't know

16   of any of those other boxes have that same logo on

17   it?

18            A      There wasn't a logo of any other

19   company.

20            Q      Okay.

21            A      Like I said, I don't remember if this

22   was the only one or not, but I took that one

23   because it was right there.        So I just took that

24   one.   I tried to get as much into the photos as I

25   could.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 164 of 230
                                                                Page 164


 1           Q       Is it possible that your mom

 2   purchased the Orton cones from the Witchduck

 3   Avenue, Witchduck Lane or store that we talked

 4   about in Virginia Beach?

 5           A       I really don't remember her doing

 6   that.   I remember those coming from Stu-doodle.

 7   She bought a lot of molds there.        She might have

 8   bought a lot of greenware there.        I don't remember

 9   supplies so much.

10           Q       Okay.    Do you remember -- or did any

11   of these boxes have any instructions, directions,

12   any paper inside the box or with the box?

13           A       No, I don't.

14           Q       Okay.    Other than the labels that you

15   were reading earlier, is that all that's with the

16   box?

17           A       Yeah.    That was on the outside of the

18   box.    That's all I recall.

19           Q       Okay.    Do you have any knowledge or

20   information that your mom ever purchased these

21   Orton cones directly from Orton?

22           A       Not that I recall.      Not that I know

23   of.

24           Q       Okay.    Did you and your mom ever have

25   any conversations about her purchase of these cones



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 165 of 230
                                                                Page 165


 1   either from Stu-doodle or from the Virginia

 2   location or from anyone else?

 3           A       No.

 4           Q       Did your mom ever receive any

 5   supplies, tools, equipment as a gift, or from

 6   anyone else, from other ceramic artists, for

 7   example?

 8           A       Not that I'm aware of.

 9           Q       Okay.    With respect to the cones, how

10   often -- well, let me back up.        How long would one

11   cone last?

12           A       One firing.

13           Q       Okay.    And how many cones would you

14   use in each kiln?

15           A       I only remember using one cone per

16   firing.     However, I know that there are some

17   applications where they would use more than one.           I

18   am not knowledgeable enough to explain that to you.

19           Q       Is there anyone else that's still

20   living that your mom worked with that would know

21   what she did and how she did it with respect to the

22   use of the cones or kilns, how her work was done?

23           A       No.

24           Q       Okay.    And one cone lasted for one

25   kiln firing?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 166 of 230
                                                                Page 166


 1           A        One firing.

 2           Q        And then what would she do with the

 3   cone after that?

 4           A        You would take them out or -- and

 5   throw them away or they would drop down to the

 6   bottom of the kiln and be there until she took it

 7   out.

 8           Q        Okay.   Okay.   Was there a way to

 9   clean the kiln?     Do you ever clean it like you

10   clean your oven every so often?

11           A        No.    There is no way to do that.

12           Q       Did she clean it or remove things

13   like picking up the extra -- or excess cones every

14   so often or --

15           A        Probably not.

16           Q       Okay.

17           A        I mean, you know, there's not an inch

18   of cones down there.      So let me rephrase that and

19   say, yes, she probably picked them out, but at each

20   firing, no.

21           Q       Okay.    Can you estimate how many

22   cones she would use each week or --

23           A        Well, if she fired on average six

24   times a week and used both kilns, you know, she

25   would be using 12 cones.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 167 of 230
                                                                Page 167


 1           Q       And would you say she did that for

 2   the entire time she was teaching?

 3           A       I'll say that she did that more than

 4   not.

 5           Q       Okay.    And you believe she was

 6   teaching from about sometime in the late '70s until

 7   the early '90s?

 8           A       She continued teaching into 2000s.

 9           Q       Okay.

10           A       And she started somewhere in the

11   early '70s.

12           Q       And into 2000 is that when she

13   started using the other art medias that you were

14   referencing?

15           A       She -- she began to phase out the

16   ceramics, and was going into things that she

17   enjoyed as far as painting and stuff at that time.

18           Q       Okay.    Did your mom ever use the

19   pyrometric cones for any reason other than inside

20   the kilns?

21           A       No.

22           Q       Are you aware that she ever used the

23   filler material that the cones were packaged in

24   inside the kiln for any reason?

25           A       No.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 168 of 230
                                                                Page 168


 1           Q       Was there ever a time that she

 2   stopped using the cones inside the kiln and used

 3   another product or another method?

 4           A       No.

 5           Q       Okay.    Again, I'm not familiar with

 6   art projects, but other than forming molds, is

 7   there any reason to fire the kiln, or did she use

 8   the kiln for anything else?

 9           A       No.

10           Q       Okay.    I think you've clarified that

11   she did not do pottery type work?

12           A       Correct.

13           Q       Okay.    Are there any other ceramic

14   types of work that your mom did other than the

15   bisque or the greenware or the slip material that

16   we haven't talked about?

17           A       No.

18           Q       How did you come to know that this

19   packaging filler material may contain asbestos?

20                   MR. SEALEY:     I'll object to the

21           extent that her answer would require her to

22           violate any attorney/client privilege.

23                   MS. DRAYTON:     Sure.

24                   MR. SEALEY:     So I'll object to the

25           form of the question.      I'd instruct you not



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 169 of 230
                                                                Page 169


 1           to answer that to the extent that it would

 2           violate any of our conversations that we've

 3           had.   So you don't have to answer.

 4                   THE DEPONENT:     Okay.

 5   BY MS. DRAYTON:

 6           Q       Other than conversations with your

 7   attorney, is there any other source of information

 8   that has provided you with knowledge or information

 9   that this filler material may contain asbestos?

10   Other than conversations with your attorney,

11   excluding any of that.

12           A       No.

13           Q       Okay.    Have you done any research on

14   your own on the internet or Google searches or

15   anything regarding vermiculite -- or I'll just ask

16   you that, for example.

17           A       No.

18           Q       Have you searched -- let me ask you a

19   different question.      Do you have any knowledge or

20   information that any other art products, supplies

21   or tools that your mom used may have contained

22   asbestos?

23           A       No.

24           Q       Have you done any research regarding

25   any art, tools, equipment products that your mom



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 170 of 230
                                                                Page 170


 1   may have used and whether they contained asbestos?

 2           A       No.

 3           Q       And I know I've asked you a lot of

 4   different questions about the products.         And,

 5   again, I'm not as familiar with those.         We talked

 6   about the slip, and the porcelain it's more pinkish

 7   in color.    Is there any other type of powder type

 8   product that your mom used in any form for any art

 9   process that she was involved in?

10           A       Not that I can think of.

11           Q       Okay.    Did she ever use any clay in a

12   powder form that she would mix herself or in some

13   way?

14           A       No.

15           Q       Okay.    Did she ever do any soldering?

16           A       No.

17           Q       Okay.    And by soldering, I don't mean

18   in terms of larger -- you know, heavy equipment,

19   but smaller such as jewelry, work with soldering?

20           A       No, she didn't do any of that.

21           Q       Okay.    Or finer, smaller art pieces?

22           A       No.

23           Q       You referenced the porcelain.        The

24   cameos she would make --

25           A       Right.    Right.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 171 of 230
                                                                Page 171


 1           Q       -- and put a chain on.       Did she ever

 2   attach those, or how would she attach the medal?

 3           A       When it was in it's the greenware

 4   stage and soft, she'd punch a little hole in it so

 5   a chain would go through it.

 6           Q       Okay.    Do you know if any of the

 7   products or materials in the studio that's there

 8   currently contained any talc?

 9           A       No.

10           Q       Okay.    And you hesitated.     Have you

11   specifically looked in the studio to see --

12           A       That's what I was trying to run

13   through my head and think.       No, I don't see -- I

14   haven't seen any of that.       So no.

15           Q       Okay.    Do you know if -- this is a

16   little bit different question, if over her career

17   as an art teacher if she used any products that

18   contained talc, products or materials, tools?

19           A       Not that I can recall, no.

20           Q       Okay.    And I believe I've asked you,

21   but you're not aware that any products in the

22   studio -- anything other than the Orton cones have

23   been tested for asbestos?

24           A       No.

25           Q       And you're not aware that any of



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 172 of 230
                                                                Page 172


 1   those products have been tested for any other

 2   product or material?

 3           A       No.

 4           Q       Okay.     Do you know if any of the

 5   glazes or stains or paints that your mom used

 6   contained talc?

 7           A       No, I'm not.

 8           Q       And I know in terms of the paints you

 9   referenced the two -- or the paints, the glazes and

10   the stains, I think you put all those in the same

11   category.    You referenced the two different types,

12   the Duran and there was another type?

13           A       Gare, G-a-r-e.     And Duncan.

14           Q       Duncan?

15           A       Not Duran.     Duncan.

16           Q       Okay.    I'm sorry.

17           A       Those are the two that I can recall.

18           Q       Okay.

19           A       And there's lot of others.       I am just

20   saying those are the two that I recall.

21           Q       Okay.    And are there any -- that was

22   my question.    Was there any others that you can

23   remember any of their names, types or labels?

24           A       No.

25           Q       I know you said your mom did not do



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 173 of 230
                                                                Page 173


 1   any of the soldering type work with jewelry or

 2   otherwise.    Maybe a little bit different of a

 3   process, but casting.      Are you familiar with that?

 4           A       Yes.    I am.   And I know she didn't do

 5   any of that.

 6           Q       Okay.    How often would your mom clean

 7   the studio either at the Route 4 address or the

 8   Afton Farms address?

 9           A       When she had to.

10           Q       Okay.

11           A       That's my best answer, when she had

12   to.

13           Q       Okay.

14           A       When it was bad enough that something

15   needed to be done.

16           Q       Okay.    And do I take that to mean

17   that that's like most of us cleaning is not -- was

18   not one of her favorite things to do?

19           A       Correct.

20           Q       Okay.    And how would she go -- what

21   would she clean?

22           A       If she needed to say wipe off a

23   shelf, she'd probably use her hands and brush it

24   into the floor.     If she had some of the cones and

25   vermiculite on a tray, she probably dumped it into



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 174 of 230
                                                                Page 174


 1   the trash and wiped it out off with her hand.          You

 2   know, would kind of dust off her hands and move on.

 3   If there was enough accumulation on the floor,

 4   sweep it up.    And when I say sweep it up, she just

 5   had one of those little -- little small hand dust

 6   pan that she would sweep into.        You know, so pretty

 7   much close contact with her with the product on the

 8   floor and then dump it in the trashcan.

 9           Q       Okay.    Would she do anything else to

10   clean up or clean the work space generally?

11           A       No.     No.

12           Q       Okay.

13           A       Not here in this work room or in that

14   back room at the other place.

15           Q       Okay.

16           A       Now, where people worked, that was a

17   little different.       She kept that a little neater.

18           Q       The actual classrooms?

19           A       Correct.

20           Q       Okay.    And by a little bit neater,

21   what do you mean by that?

22           A       I mean, she kept papers on the tables

23   and, you know, when they got soiled or whatnot with

24   enough paint, she'd tear that off and put a new one

25   on.   That kind of stuff.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 175 of 230
                                                                Page 175


 1           Q       Okay.    Did she ever mop the classroom

 2   or the mold room?

 3           A       No.

 4           Q       Okay.    Did she ever -- I'm not really

 5   sure how, but vacuum either in the classroom or the

 6   mold room?

 7           A       I would say probably not.       Not to my

 8   knowledge anyway.

 9           Q       Just sweeping, for example?

10           A       (Nods head.)

11           Q       Okay.    Do you know how much the Orton

12   cones cost?

13           A       Not a clue.

14           Q       Okay.    Did she ever talk to you about

15   if she preferred the Orton cones?        If she tried

16   other products?

17           A       No.

18           Q       Okay.    Did she ever talk about

19   whether she was pleased with the product, or if she

20   wishes there was a different product to use?

21           A       No.

22           Q       No conversations whatsoever?

23           A       No.     She just used them.

24           Q       Okay.    Was there ever any type of

25   logo or information on the boxes that indicated the



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 176 of 230
                                                                Page 176


 1   filler material in the Orton boxes was not from

 2   Orton?

 3            A      Not that I'm aware of.

 4            Q      Okay.    And your mom never saved the

 5   packaging or filler material, as I'm calling it,

 6   for any reason?

 7            A      No.

 8            Q      Okay.    And as far as you were

 9   concerned the filler material was just used for

10   purposes of shipping or packaging the cones?

11                   MR. SEALEY:     Objection to foundation.

12                   You can answer.

13                   THE DEPONENT:     I can answer?

14                   MR. SEALEY:     Sure.

15                   THE DEPONENT:     Okay.   To my

16            knowledge, I mean, that was -- that was

17            looking in the box and you see the cones,

18            and you see the other stuff and you make an

19            assumption that that's packing material.

20            That's the assumption that I made.

21   BY MS. DRAYTON:

22            Q      Okay.    And it was your understanding

23   that your mom was purchasing the Orton cones for

24   the use in the kilns.      She wasn't purchasing the

25   filler material.      Is that fair to say?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 177 of 230
                                                                Page 177


 1            A      She was using the cones in the kiln.

 2   She did not use the filler material for anything

 3   else.

 4            Q      Okay.    And the filler material was

 5   just there for purposes of packaging those cones?

 6            A      That's my assumption.

 7            Q      Okay.    When your mom was first

 8   diagnosed with mesothelioma, were you present with

 9   her --

10            A      Yes.

11            Q      -- on those doctor visits?

12            A      Yes.

13            Q      Okay.    And how did the doctors

14   describe to you that she had this diagnosis?

15            A      Just said that the test results came

16   back and that she had mesothelioma.

17            Q      Okay.    Either prior to that

18   appointment with the diagnosis, had any doctors

19   asked her about any contact that she had had with

20   asbestos?

21            A      Yes.

22            Q      Okay.

23            A      That surgeon.

24            Q      Okay.    And that surgeon being the

25   thoracic surgeon in Chesapeake?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 178 of 230
                                                                Page 178


 1           A       Yes.    Yes.

 2           Q       Okay.    And were you present for that

 3   conversation?

 4           A       Yes.

 5           Q       Can you tell me about that

 6   appointment and conversation?

 7           A       It was her first appointment, and it

 8   was the referral from Elizabeth City.         And she was

 9   asking -- trying to get a general history of, you

10   know, how she was feeling, what her symptoms were.

11   She asked questions like what she did.         Those kinds

12   of things.    You know, that she painted.       Other than

13   that she did ask whether or not she had been

14   exposed to asbestos, and she was, you know, not

15   that she was aware of, didn't think so, wasn't

16   sure.

17           Q       Okay.    And that's how your mom

18   responded to the thoracic surgeon --

19           A       Correct.

20           Q       -- that she wasn't sure if she had

21   ever been exposed to asbestos?

22           A       Correct.

23           Q       Did your mom ever give any indication

24   of ways that she had possibly been exposed to

25   asbestos?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 179 of 230
                                                                Page 179


 1           A       That conversation of asking from the

 2   thoracic surgeon.       Mom's response.   That was the

 3   end.   It did not go into anything else.

 4           Q       Okay.

 5           A       There was no elaboration.

 6           Q       Okay.    And at that time prior to the

 7   diagnosis, did your mom indicate any places or

 8   manners in which she had been exposed to asbestos?

 9           A       No.

10           Q       Did the doctor go into a detailed

11   work history or background about specific to

12   asbestos?

13           A       No.

14           Q       Okay.    And then she had testing

15   performed?

16           A       She did the surgery.

17           Q       With the tissue samples?

18           A       Right.

19           Q       And is it your understanding that

20   tissues samples were made at that point, or that

21   the doctor -- the surgeon obtained tissue samples?

22           A       My understanding is that during the

23   course of the surgery, she took samples.         She took

24   samples.

25           Q       Okay.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 180 of 230
                                                                Page 180


 1           A       Exactly what those samples were of, I

 2   can't tell you.     Tissue.    Fluid.   I don't know.

 3           Q       Okay.

 4           A       She said she took samples and that

 5   they would be sent off to the lab, and she would

 6   get back with me.       That was the conversation

 7   directly after the surgery.       And she was up there

 8   for -- I don't know, four or five days, six days.

 9   I don't remember the exact number.        And sometime, a

10   day or so later, Dr. Skaryak came back and said

11   it's mesothelioma.

12           Q       Okay.    And at that point, did you

13   have a conversation -- or were you present for a

14   conversation that your mom had with Dr. Skaryak

15   about asbestos exposure?

16           A       The conversation was, this is what

17   you have, and it is caused by asbestos exposure.

18   And that's pretty much it.

19           Q       Okay.    At that point, did your mom

20   have any indication or further thoughts on where or

21   how she could have been exposed to asbestos?

22           A       She did not say, and I did not ask.

23   She did not want to talk about it.        She was upset.

24   So we didn't go there.

25           Q       Okay.    At any point later, did you



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 181 of 230
                                                                Page 181


 1   discuss with your mom where or how she may have

 2   been exposed --

 3           A       No, I did not.

 4           Q       I am just going to finish my

 5   question.    Exposed to asbestos --

 6           A       No.

 7           Q       -- in any location or any manner?

 8           A       Nope.

 9           Q       Okay.

10           A       Nope.    We did not.    At that point we

11   were concerned solely with trying to --

12           Q       Treatment and care?

13           A       -- make her as comfortable as

14   possible.

15           Q       Sure.

16                   Did your mom prior to this

17   appointment or this diagnosis, was she aware of

18   mesothelioma?     What it was?

19           A       I don't know what she would -- I

20   don't know if she was aware of mesothelioma.

21           Q       Okay.

22           A       Of course, we all see the TV

23   commercials, and she watches TV.        You know, was she

24   aware of it?    Beyond that, I do not know.        I can't

25   answer that question.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 182 of 230
                                                                Page 182


 1           Q       Okay.    Do you know if she was -- had

 2   any frame of reference of asbestos?        What it was or

 3   any possible dangers associated with asbestos prior

 4   to this period of time with her diagnosis?

 5           A       Again, from -- except from watching

 6   TV, I don't know that if she would have had any

 7   reason to have had any knowledge of that.

 8           Q       Okay.    Do you know if she had any

 9   friends or family members that had the same

10   diagnosis?

11           A       Not to my knowledge.

12           Q       When did you first become aware of

13   any dangers or hazards associated with asbestos?

14           A       I taught science for 30 years.        So my

15   knowledge of the dangers of asbestos goes back long

16   before her being diagnosed because of what I did

17   because that's what I taught.       You would teach

18   about it in biological science, and you would teach

19   about as well as in environmental science.          So

20   yeah.

21           Q       So you -- in school, did you study

22   about asbestos or have classes or just learned

23   generally about it?

24           A       Just general knowledge.

25           Q       Okay.    Did you and your mom ever have



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 183 of 230
                                                                Page 183


 1   conversations before this diagnosis about asbestos?

 2           A       No.

 3           Q       Okay.    Or any products that asbestos

 4   may be found in?

 5           A       No.

 6           Q       Okay.    Did you ever have any

 7   conversations with your mom about these actual

 8   cones containing any type of asbestos?

 9           A       No.

10           Q       Okay.    Did you come to learn that the

11   filler material may contain trace amount of

12   asbestos after she passed away?

13                   MR. SEALEY:     I'll object to the

14           question in terms of her answer would

15           require her to infringe on any

16           attorney/client privilege.

17   BY MS. DRAYTON:

18           Q       In terms of -- I was asking about it

19   in terms of timing.      When you first learned -- not

20   the source or who you learned it from, but -- and I

21   don't know what the frame of reference is in terms

22   of if the diagnosis, I think you said March of

23   2016.

24           A       Uh-huh.

25           Q       Did you come to learn about



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 184 of 230
                                                                Page 184


 1   vermiculite and possible asbestos in vermiculite

 2   before or after that?

 3           A        I will say after that.

 4           Q        Okay.    And was that before or after

 5   your mom passed away?

 6           A        After.

 7           Q        Okay.    Did your mom take any

 8   continuing education classes with regard to

 9   ceramics?

10           A        No.

11           Q       So she would not go annually to any

12   seminars or --

13           A        No.

14           Q       -- group classes?

15           A        No.    No.

16           Q       I want to generally ask you about --

17   I know Drew has already asked you some, in terms of

18   your mom's health prior to this diagnosis.          And

19   I've got some of her medical records maybe to make

20   this easier, but did she have any significant or

21   general health diagnosis such as diabetes, high

22   blood pressure?

23           A        She took medication for high blood

24   pressure.

25           Q       Okay.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 185 of 230
                                                                Page 185


 1           A       She took medication for her thyroid.

 2   She took medication for anxieties.        So she was

 3   taking medication for those, and, of course, those

 4   were issues.    She had some problems with gout.

 5           Q       When you say she had problems with

 6   gout, had she ever been hospitalized --

 7           A       No.

 8           Q       -- for gout or treatment for gout?

 9           A       No.     No.

10           Q       Okay.    Did she take regular

11   meditation for gout?

12           A       If she had flare ups, but every day,

13   no.

14           Q       Okay.    And she had hyperthyroid or

15   hypothyroid?    She took thyroid medication?

16           A       It was thyroid.

17           Q       Okay.

18           A       And I can't tell you whether it was

19   hyper or hypo.

20           Q       Sure.    I don't know the difference

21   there either.

22                   I am just looking at the medical

23   records.    Chronic kidney disease?

24           A       That goes along with the gout.

25           Q       Okay.    And how long would you say she



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 186 of 230
                                                                Page 186


 1   had both if they go hand and hand, the gout and the

 2   chronic kidney disease?      Was that five or ten

 3   years?

 4            A      I would say maybe five and that's

 5   based on how long I think she went to the

 6   nephrologist.

 7            Q      Okay.    And I know you mentioned COPD?

 8            A      Yes.

 9            Q      When was she first diagnosed with

10   COPD?

11            A      When she first went to the

12   pulmonologist at the beginning of this saga in the

13   spring of 2015.

14            Q      Okay.    But prior to the spring of

15   2015, she'd never been treated --

16            A      No.

17            Q      -- for COPD?

18            A      Not to my knowledge.

19            Q      And who was her general doctor?

20            A      Dr. Steven Manuli.

21            Q      And is he here in Elizabeth City?

22            A      Yes, he is.

23            Q      Okay.    And how long has she been

24   seeing Dr. Manuli approximately?        Would you say ten

25   years or more than ten years?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 187 of 230
                                                                Page 187


 1           A       Either him or his PA probably ten

 2   years at least.

 3           Q       I am going to ask you about some

 4   other types of diagnosis, and if you will just

 5   generally let me know if you're aware if she had

 6   been diagnosed with any of these conditions.

 7   Asthma?

 8           A       No.

 9           Q       Did she have -- in the last 10 to 20

10   years, had she ever been prescribed an inhaler for

11   any reason?

12           A       Yes.    When we first went to the

13   pulmonologist and he made the COPD diagnosis, and

14   he put her on oxygen.      He gave her an inhaler from

15   the office.    I do not know what brand it was, but

16   it made her feel strange, and she didn't want to

17   take it.    So I contacted them, and they said fine,

18   you know, she wasn't -- she really didn't need it.

19   He was just giving it to her to see if it helped

20   her at all.

21           Q       Okay.

22           A       The one and only time.

23           Q       Okay.    Emphysema?

24           A       No.

25           Q       Tuberculosis?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 188 of 230
                                                                Page 188


 1           A       No.

 2           Q       Bronchitis?

 3           A       I'm not sure about that.

 4           Q       And that is something she would

 5   have -- probably would have seen her general

 6   physician for that?

 7           A       Yeah.    I mean, if you're talking

 8   about getting a bad cold and coughing and that kind

 9   of bronchitis then.

10           Q       Pneumonia?

11           A       Not that I'm aware of.

12           Q       Was she ever hospitalized, for

13   example, for pneumonia?

14           A       Not that I'm aware of.

15           Q       Okay.    Allergies of any type?

16           A       Not that I'm aware of.

17           Q       She wasn't diabetic; is that right?

18           A       Correct.

19           Q       Pleurisy?

20           A       Only after the diagnosis when the

21   pulmonologist pulled -- did the pleural effusion.

22   That's the same thing you're talking about, right?

23           Q       Well, it could be an actual

24   condition.

25           A       Then she did not have that condition.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 189 of 230
                                                                Page 189


 1             Q     Okay.    So sort of like pneumonia it

 2   could be diagnosed with just a chest X-ray, for

 3   example?

 4             A     Not to my knowledge.

 5             Q     Okay.    Had she ever had any broken

 6   ribs?

 7             A     No.

 8             Q     Okay.    And any heart problems?

 9             A     She had high blood pressure.

10           Q       Right.    But she took medication for

11   it.

12                   In the last -- I'm just going to

13   generally say 10 to 20 years, had she been

14   hospitalized overnight or with any significant --

15             A     She had her gallbladder removed.

16           Q       Okay.    Anything else?

17             A     No.

18           Q       Okay.    Had she ever been diagnosed

19   with any other type of cancer?

20             A     No.

21           Q       Any type like, breast cancer, ovarian

22   cancer?

23             A     No.

24           Q       In the last 10 to 20 years had your

25   mom ever been involved any motor vehicle accidents



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 190 of 230
                                                                Page 190


 1   either as a driver, passenger, pedestrian,

 2   bicyclist, motorcyclist?

 3           A       No.

 4           Q       Okay.    Had she been a party to a

 5   lawsuit other than divorce proceeding or an estate

 6   proceeding either as a plaintiff or a defendant?

 7           A       No.

 8           Q       Okay.    And I don't know if this would

 9   apply, but has she ever filed a workers'

10   compensation claim?

11           A       No.

12           Q       Do you know if she or you have filed

13   any claims of any bankruptcy trust relating to her

14   diagnosis of mesothelioma?

15           A       No.

16           Q       Are you aware of any other potential

17   exposures to asbestos that your mom may have

18   encountered that we haven't talked about?

19           A       Other than the Orton cones, no.

20           Q       Okay.    I did not ask with respect to

21   the Afton -- the Afton Farms location, the current

22   location.    Is that building insulated?

23           A       That building is insulated.

24           Q       Okay.    And does it have an HVAC

25   system or any type of heating or air?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 191 of 230
                                                                Page 191


 1           A       It has propane heaters.

 2           Q       Okay.

 3           A       No propane heater in the pouring room

 4   or the mold room.       There's one propane heater in

 5   the classroom.     One propane heater in the office.

 6   One air-conditioner in the office, a wall unit.

 7   And one wall unit air-conditioner in the classroom.

 8   Nothing in the pouring room.

 9           Q       Okay.    And the AC unit, the wall

10   unit, you mean it's actually like an

11   air-conditioner that sits in the window, for

12   example --

13           A       Yes.

14           Q       -- and blows exhaust out or pulls the

15   warm air out and air conditions the room?

16           A       Yes.

17           Q       Okay.    In the Afton Farms location,

18   is there any type of ventilation other than the

19   air-conditioning units or any ventilation units of

20   any type?

21           A       No.

22           Q       And no exhaust units of any type?

23           A       No.

24           Q       Okay.    I have not generally asked

25   you -- and I'm not going into a lot of details in



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 192 of 230
                                                                Page 192


 1   terms of your general history, but I know you were

 2   married around the age of 18 when you moved out; is

 3   that right?

 4           A       Uh-huh.    Yes.

 5           Q       And I'm with you.      I'm agreeing right

 6   here with you.

 7                   Have you only been married once?

 8           A       Yes.

 9           Q       And what is his name?

10           A       Reginald Lee Cahoon.

11           Q       Okay.    And how many children do you

12   have?

13           A       One.

14           Q       Okay.    And Kevin; is that right?

15           A       Nick.

16           Q       Nick.    I'm sorry.

17                   And how old is Nick?

18           A       Nick is 36.     Born in '82.    Somebody

19   do the math.

20           Q       Okay.    And at any point did you and

21   your husband live in the same home with your mom?

22           A       Yes.

23           Q       And when was that?

24           A       That was in the seven years that we

25   were remodelling the old farmhouse.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 193 of 230
                                                                Page 193


 1           Q       And where were you living together?

 2   What address?

 3           A       At the Weeksville Road address.

 4           Q       And that's different than -- oh,

 5   that's the same as the Route 4?

 6           A       Yeah.    Yeah.   Sorry.   That's the

 7   Route 4 address.

 8           Q       Okay.    And was that before or after

 9   your son was born?

10           A       After.

11           Q       Okay.    And do you remember about when

12   that was?

13           A       That was probably a year.       So

14   probably somewhere around '83.        That was the reason

15   we moved in because we lived in a trailer.           And if

16   you've ever lived in a trailer, then you know it's

17   got a furnace in there.      The furnace happened to be

18   between our bedroom and his bedroom and that was an

19   unsafe situation for us.

20           Q       Okay.    And so you remodeled the old

21   farmhouse where your grandparents lived?

22           A       Well, I don't think my grandparents

23   ever lived there.

24           Q       Okay.    But that's where they had the

25   horse farm?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 194 of 230
                                                                Page 194


 1            A      Correct.

 2            Q      Okay.    And did you do the remodeling

 3   work yourself?

 4            A      We did.

 5            Q      Okay.    Was that just you and your

 6   husband or --

 7            A      Pretty much.     That's why it took 7

 8   years.

 9            Q      Okay.    And what type of remodeling or

10   renovation, or what work did you do on the house?

11            A      Basically went from scratch and put

12   it all back together.

13            Q      How old was the home, the old

14   farmhouse?

15            A      Old farmhouse, probably 100 years

16   old.

17            Q      Okay.    And so did you take down all

18   the walls and restructured walls?

19            A      Yes.

20            Q      Plumbing?    Electrical?     You did all

21   of that?

22            A      Yes.

23            Q      Okay.    Did your mom assist with any

24   of that?

25            A      Oh, no.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 195 of 230
                                                                Page 195


 1            Q      I just had to ask.

 2                   And other than that seven-year

 3   period, did you all live together?

 4            A      After we finished our home, it was

 5   about a year later that she decided she was selling

 6   the Route 4, Weeksville Road home, and moved in

 7   with us for approximately a year to a year and a

 8   half while Reggie built her home next door to our

 9   farmhouse at Afton Farms.

10            Q      And he built that home, I believe,

11   you said from the ground up, from scratch?

12            A      Correct.

13            Q      Let me get back to the farmhouse.

14   How large of a house is this before you remodeled?

15   Was it three bedrooms or how --

16            A      We didn't change the size of the

17   house.

18            Q      Okay.

19            A      We just fixed up the inside.        And it

20   is three bedrooms and a bath upstairs, and

21   basically a living room, kitchen and a half bath

22   downstairs.    I can't tell you the square footage.

23   I don't know.

24            Q      Okay.    You said three bedrooms and

25   two bath upstairs?



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 196 of 230
                                                                  Page 196


 1           A       Uh-huh.

 2           Q       And then living room, kitchen.         Any

 3   bedroom downstairs?

 4           A       Right.

 5           Q       Or no bedroom downstairs?

 6           A       No.

 7           Q       Okay.    Did you remodel any other

 8   structures at the farm, the barn, or any other

 9   buildings?

10           A       No.

11           Q       Okay.    The large storage unit where

12   her studio is, how far away is that from the

13   farmhouse?

14           A       It is in between the two houses, and

15   it's probably -- like across the parking lot of

16   this motel.    I mean, it's -- I'm really bad with

17   trying to give --

18           Q       Less than a football field?

19           A       Yeah.    That will work.

20           Q       Okay.    And her home, what was the

21   size of her home on the farm?       Was it two bedrooms?

22           A       It has an upstairs loft that has a

23   bedroom and a walk-in closet and a bath.         And

24   downstairs there's a bedroom, a living room, a

25   kitchen and a smaller room that was her computer



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 197 of 230
                                                                Page 197


 1   room.

 2           Q       Okay.    And what does your husband do

 3   for a living?

 4           A       My husband is a general contractor.

 5           Q       Okay.    And how long has he been a

 6   general contractor?

 7           A       When he actually got his license, I'd

 8   have to go back and look at that, but he's been

 9   working construction building homes on the Outer

10   Banks and in Elizabeth City since he got back from

11   Vietnam.

12           Q       Okay.    So late '70s or mid to late

13   '70s at that point?

14           A       Yes -- well, no.      We got married in

15   '77.

16           Q       Okay.

17           A       So back it up to may be '72, '73.

18           Q       Okay.    So you did have some knowledge

19   of what you were getting yourself into with the

20   remodel, right?

21           A       Yes.

22           Q       He knew what he was doing.

23                   Did your son or your husband ever

24   work with your mom in ceramics?

25           A       Nick would help every now and then,



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 198 of 230
                                                                Page 198


 1   but not -- I mean, just like, hey, Nick, come move

 2   this mold from here to there for me.

 3           Q       He never did the molding or the

 4   pouring of the molds?

 5           A       No.

 6           Q       Did he do any firing with the kilns?

 7           A       No.

 8           Q       Okay.    I really think I'm almost done

 9   here.

10                   Is your husband a smoker?

11                   MR. SEALEY:      Objection.   Relevance.

12           Go ahead.

13                   THE DEPONENT:       He was.

14   BY MS. DRAYTON:

15           Q       Okay.    How long did he smoke?

16           A       Probably until Nick was born.        So we

17   got married in '77 to '82.

18           Q       Okay.    And do you smoke?

19           A       I smoked during that same period, but

20   when I got pregnant, I quit.

21           Q       Okay.    Okay.   Can you think of any

22   place your mom may have been exposed to asbestos

23   that we have not discussed?

24           A       No.     I cannot.

25           Q       Okay.    Is that anything that you had



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 199 of 230
                                                                 Page 199


 1   conversation with her about?

 2           A       We did not discuss the past with this

 3   diagnosis because it was -- it didn't matter.          She

 4   already had it.     So we did not discuss that.       She

 5   didn't want to discuss it.       She didn't want to talk

 6   about its finality.      So we didn't.    We honored

 7   those wishes.

 8           Q       Okay.    And did she ever give you any

 9   suggestion of any other way that she could have

10   been exposed to asbestos?

11           A       We didn't discuss it.

12           Q       And I know I've asked you about --

13   well, let me ask a different question.         Are there

14   any other products that you're aware that she could

15   have used not just in art, but in hobby and

16   prior --

17           A       No.

18                   MR. SEALEY:     Let her ask the

19           question.

20   BY MS. DRAYTON:

21           Q       That she could have -- any other

22   products that she may have used that contained

23   asbestos that we haven't discussed?

24           A       No.

25           Q       And I know you were a teacher for 30



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 200 of 230
                                                                Page 200


 1   years.       Did you teach high school science?

 2            A         Junior high.

 3            Q        Junior high science.

 4                     Okay.   And did you have any hobbies,

 5   part-time jobs outside of the home?

 6            A         Other than my horses, no.

 7            Q        Is a full-time job, I think, as well.

 8                     Have you ever used any products that

 9   contained asbestos?

10                     THE DEPONENT:    Not that I know of.

11                     MR. SEALEY:     Object to foundation.

12                     THE DEPONENT:    I mean, this,

13            obviously, I used, but it wasn't to my

14            knowledge.

15   BY MS. DRAYTON:

16            Q        Okay.   Did your mom undergo any

17   radiation or chemotherapy?

18            A         No.

19            Q        Okay.   After the initial diagnosis,

20   did she immediately make a decision to just have

21   palliative care, or I don't know how you would

22   describe that.

23            A         Basically palliative care because,

24   you know, it was only four months later that she

25   passed away.       She didn't have the strength.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 201 of 230
                                                                Page 201


 1           Q        Okay.    Did the doctor -- the thoracic

 2   surgeon in Chesapeake recommend any radiation or

 3   other further treatments or any type?

 4           A        No, she did not.

 5                    MS. DRAYTON:    Okay.    I'm just going

 6           to go through this for one more minute, and

 7           I believe I'm almost done.

 8                    Drew, do you have any questions?

 9                    MR. SEALEY:    Three questions.

10                   MS. DRAYTON:     Okay.   And I'll let you

11           go ahead to save time here.

12                   MR. SEALEY:     Okay.    I just was going

13           to refer back to this Exhibit 3.

14                   MS. DRAYTON:     Oh, sure.

15                            EXAMINATION

16   BY MR. SEALEY:

17           Q       Karen, as we discussed, you saw this

18   report here, which is marked as Exhibit 3 prior

19   today's deposition, correct?

20           A        Yes.

21           Q       And can you read that specific line

22   of what the report says?

23           A        It says, "Analysis of vermiculite

24   packing material of Orton Pyrometric Cones."

25           Q       So, if nothing else, this report



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 202 of 230
                                                                Page 202


 1   provided you the information that these cones were,

 2   in fact, packaged in vermiculite packing material;

 3   is that correct?

 4           A       Yes.

 5           Q       Okay.    Could you turn to page 29 of

 6   this report?

 7           A       Okay.

 8           Q       And could you read what it says next

 9   to figure 43?     The words --

10           A       Right here?

11           Q       Yeah.

12           A       "Representative PLM micrographs of

13   amphibole asbestos fibers detected in the

14   vermiculite packaging from Orton Pyrometric Cones

15   boxes."

16           Q       So this report right here provided

17   you the information that that vermiculite -- well,

18   first of all, that that material that these cones

19   were packaged in was, in fact, vermiculite?

20           A       Yes.

21           Q       And, second of all, that that

22   vermiculite material was asbestos-containing; is

23   that correct?

24           A       Yes.

25                   MR. SEALEY:     That's all I've got.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 203 of 230
                                                                Page 203


 1                           EXAMINATION

 2   BY MS. DRAYTON:

 3           Q       I just have one or two more.

 4           A       Okay.

 5           Q       When using the kilns, other than the

 6   product or the mold itself and the cones, was

 7   anything else placed inside the kiln when it was

 8   being fired?

 9           A       The shelves that things sat on.

10           Q       Okay.    Would they go on a tray of any

11   type?

12           A       No.     There were -- there were shelves

13   that could handle that heat.

14           Q       Okay.

15           A       I don't know what they're made out

16   of.

17           Q       Okay.    I was just going to ask you.

18   Is it medal shelves like in your oven or --

19           A       No, they were not medal.

20           Q       Okay.    Was it some type of board?       I

21   am going to say millboard, but that's not like a

22   wood board because, obviously, that would burn up.

23   Can you describe it in some way?

24           A       I guess it was kind of like the fired

25   pieces, like the bisque.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 204 of 230
                                                                Page 204


 1            Q      Okay.

 2            A      They were shelves.

 3            Q      Okay.    Like a concrete type material?

 4   Cement maybe?

 5            A      I don't think it was cement.

 6            Q      Okay.    The shelves were they the same

 7   type of brick product inside -- that was -- that

 8   lined the kiln?

 9            A      No.     No.

10            Q      Okay.    Okay.   Was inside of the kiln

11   dusty?

12            A      Not really, no.

13            Q      Okay.    What color was it?

14            A      It's a light color.

15            Q      Okay.    And are they both the same

16   color?

17            A      I believe so.

18            Q      Okay.    And by light, do you mean like

19   light brown, light pink?       I'm thinking brick, or

20   you described it as brick, like a reddish tone

21   or --

22            A      No.     There was no reddish tone to it.

23            Q      Okay.

24            A      It was more of a like a creamish

25   color.



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 205 of 230
                                                                Page 205


 1                   MS. DRAYTON:     Okay.    I think those

 2           are all the questions I have.

 3                   THE DEPONENT:     Okay.

 4                           EXAMINATION

 5   BY MR. SEALEY:

 6           Q       I'm sorry, I lied.       I did have one.

 7           A       Okay.

 8           Q       I wanted to try and clarify

 9   something.

10           A       Okay.

11           Q       When we were talking about the use of

12   Orton Pyrometric Cones and the firing of the kilns,

13   you talked about having kind of a prong, that the

14   cone would sit on two prongs and there was a lever

15   that would sit on the cone itself; is that correct?

16           A       Correct.

17           Q       And so when the cone would melt, it

18   would cause this lever to fall to the point where

19   it would shut off the kiln and let you know it was

20   ready to --

21           A       Correct.

22           Q       -- place -- you were ready to place

23   the molds inside of it, correct?

24           A       Correct.

25           Q       And I just wanted to clarify.        You



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 206 of 230
                                                                Page 206


 1   talked about it in some instances the kiln running

 2   for 24 hours, or you might have these molds in the

 3   kiln for 24 hours.      It didn't take the kiln 24

 4   hours to heat up though?

 5           A       No, it did not.

 6           Q       Okay.    That's -- I just -- I think it

 7   came out in our discussion -- in your discussion

 8   with Amy earlier and I wanted to make -- it only

 9   took it -- well, how long did it take?

10           A       I cannot -- I cannot tell you how

11   long it would take.      All I can say is that, you

12   know, when you got the cones set in there and you

13   closed lid, pushed the button for it to start, it

14   would begin what they refer to as ramping up.

15           Q       Okay.

16           A       The temperature would begin to climb.

17           Q       Okay.

18           A       And when it would get to the

19   temperature that that cone would melt or change

20   shape that caused that lever to go down, then it

21   would begin to ramp itself down.

22           Q       Okay.

23           A       So it would begin to cool off.

24           Q       Okay.

25           A       So that ramping up and that cooling



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 207 of 230
                                                                Page 207


 1   down process -- particularly the cooling down,

 2   happens at its own rate because if you introduce

 3   cold air into it, then your pieces would be

 4   cracking.    So you can't be lifting stuff up.

 5           Q       Okay.    And I guess the last question

 6   I have is, the only conversation that you were ever

 7   involved in with your mother that pertained to

 8   asbestos was when her doctor asked her if she knew

 9   if she was ever exposed, and she said she was not

10   aware; is that correct?

11           A       That is correct.

12                   MR. SEALEY:     Okay.   That's it.

13                   MS. DRAYTON:     That's all I have.

14

15                   (Concluded at 1:32 p.m.)

16

17

18

19

20

21

22

23

24

25



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 208 of 230
                                                                Page 208


 1                     C E R T I F I C A T E

 2

 3   COMMONWEALTH OF VIRGINIA

 4   CITY OF ELIZABETH CITY, to wit:

 5

 6           I, Cherrylynn O. Gerardo, a Notary Public

 7   for the Commonwealth of Virginia at Large, do

 8   hereby certify that the foregoing deposition of

 9   Karen Cahoon was duly taken and sworn to before me

10   at the time and place set out in the caption

11   hereto.

12           Further, that the transcript is, to the best

13   of my ability, a true and correct record of the

14   proceedings, and that there were three exhibits

15   marked by me during the taking hereof.

16           Given under my hand this 7th day of

17   December, 2018.

18

19

20                            _____________________________
                                  Cherrylynn O. Gerardo
21

22

23

24   My Commission Expires: January 31, 2020

25   Notary Registration No.:       7092829



                     PohlmanUSA Court Reporting
                 (877) 421-0099        PohlmanUSA.com
 Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 209 of 230
                                                                                        Page 209

         A            76:8 192:2        anybody 153:14          48:1 139:21        aware 14:7 21:20
a.m 1:20 58:20,21   ago 58:25 118:10    anyway 87:7             153:8,17 160:2      57:15,19 102:18
ability 208:13      agree 59:14           144:2 175:8           168:19 169:9,22     165:8 167:22
able 33:16 53:8     agreeing 192:5      apart 10:2 55:20        170:1 171:23        171:21,25 176:3
  59:9 112:21       ahead 10:3 20:20      119:23                177:20 178:14       178:15 181:17
  115:16 116:23       100:21 198:12     apologize 65:4          178:21,25 179:8     181:20,24
  158:22 161:11       201:11              68:7 79:13            179:12 180:15       182:12 187:5
Absolutely 23:16    air 89:23 115:10      101:9                 180:17,21 181:5     188:11,14,16
  32:7 47:15          121:22,22 122:1   appearance 6:2          182:2,3,13,15       190:16 199:14
  52:19               190:25 191:15     Appearing 2:16          182:22 183:1,3      207:10
AC 191:9              191:15 207:3      appears 163:8           183:8,12 184:1     awkward 4:10
Academy 70:24       air-conditioner     applications            190:17 198:22
                      93:15 191:6,7       165:17                199:10,23 200:9             B
accepted 57:25
access 25:19 96:4     191:11            apply 4:24 190:9        202:13 207:8       B 3:10
accidents 189:25    air-conditioning    appointment           asbestos-conta...    b-i-s-q-u-e 96:13
accomplished          93:10 131:19        177:18 178:6,7        202:22             B-u-n-n-e-l-l 8:14
  85:16               191:19              181:17              ashtray 83:23          70:3
accumulation        airy 161:16         apprentice 148:14     asked 5:10,12        back 5:7 12:4
  174:3             Albamarle 17:5      approximately           25:20 42:12          13:22 14:4 26:7
accurate 15:13,20     18:2,17,25          11:6 12:2 13:7,8      86:24 124:19         27:16,17 28:23
  32:10 54:15         19:11 50:16         17:25 23:11           139:9 140:25         31:12,24 38:19
  118:11              54:9,12 72:24       25:2 26:16            170:3 171:20         44:18 49:15
acquaintances       alive 79:18,19        28:12 34:7            177:19 178:11        50:10,11 52:2
  142:24 148:24     Allergies 188:15      35:22 38:7 44:8       184:17 191:24        54:22 57:7 58:9
acquired 123:2      allow 115:9           47:22 54:12           199:12 207:8         62:15 63:2
active 53:10,11     allowed 31:15         61:1 69:1,13        asking 5:15 178:9      72:10 74:18
actively 14:11      allows 112:16         70:19 71:3 72:1       179:1 183:18         77:17 84:3,16
  53:20             alluded 17:13         72:10 75:14         assist 151:12          89:13 93:5,20
actual 24:20        alongside 148:18      135:10 186:24         194:23               93:24 101:6
  88:21 136:2       Alton 2:6             195:7               associate 42:18        102:5 110:6
  174:18 183:7      amended 5:23        apron 151:10          associated 40:12       117:24 120:11
  188:23            amount 16:24        area 11:20 24:20        42:9 182:3,13        123:18 127:13
add 4:25              50:6 183:11         25:3,4,13,16        assume 47:5            127:20 131:3,5
address 6:7 12:9    amphibole 46:4        26:5,8,13,20          59:10 91:18          131:12,14,19
  12:14 13:9 14:9     202:13              27:16,17,18,19      assuming 76:16         135:18 136:4,10
  45:9 79:7 87:12   Amusements            28:7 31:24 36:6     assumption 76:17       137:2,6 149:11
  92:14,18 110:6      73:19               38:3 72:10            160:10,11 161:2      162:22 165:10
  110:14 131:2      Amy 2:10 4:25 5:8     88:19 89:6,14         176:19,20 177:6      174:14 177:16
  141:15 173:7,8      6:1 58:25 206:8     93:20,21,22         Asthma 187:7           180:6,10 182:15
  193:2,3,7         Analysis 201:23       100:8 101:19        attach 171:2,2         194:12 195:13
addresses 12:17     analyzed 45:20        114:6 138:9         attached 36:11         197:8,10,17
  71:21             Andy 56:20,21         143:9 148:10          93:6,7               201:13
adhere 96:2         animal 144:24       arms 109:19           attack 10:19         background 60:2
adopted 6:21,24     animals 86:7,20     art 95:12 97:14       attend 28:16,19        179:11
  6:25 7:24 9:16    annual 148:5          99:8,9 101:13         147:19 148:8       backyard 27:22
adult 17:7          annually 184:11       145:6,18 146:9      attorney 2:5,10,15   bad 74:22 77:17
advanced 10:12      answer 59:9 64:9      147:14 153:11         169:7,10             78:11 124:17
affirmative 6:4       69:21 76:12         159:14 167:13       attorney/client        129:1 173:14
Afton 35:16 73:20     124:12,14 153:2     168:6 169:20,25       168:22 183:16        188:8 196:16
  73:23 77:25         160:25 168:21       170:8,21 171:17     auto 86:25           bag 98:12
  88:6 92:19          169:1,3 173:11      199:15              Automatically        bags 39:21 98:15
  110:14 122:23       176:12,13         artist 84:21            116:3                104:6,14 154:11
  132:12 136:21       181:25 183:14     artistic 58:11 86:5   Avenue 79:9            154:19,19 155:4
  139:18 173:8      answers 5:5 65:8    artists 165:6           164:3                155:5
  190:21,21           68:8              arts 53:13 95:1,8     average 94:17        ball 51:14
  191:17 195:9      anticipate 65:7,7     147:12                116:16,21          balls 162:4
age 9:6 11:9 70:8   anxieties 185:2     asbestos 11:2           124:22 125:24      band 85:23
                                          45:20 46:20           166:23


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 210 of 230
                                                                                       Page 210

bankruptcy            98:12 116:9         71:23 87:13       bucket 98:11            150:22 157:8,11
  190:13              173:11 208:12       98:12 104:10       105:15,21 140:5        159:22
Banks 79:25 80:1    better 115:12         141:16 155:17      140:6                called 4:5 53:13
  197:10              133:9               158:12,14,25,25   buckets 98:20           56:24 61:12
barn 196:8          Beyond 181:24         162:16 163:7       104:6,13,15            96:2,12 97:21
base 19:22          bicyclist 190:2       164:12,12,16,18    109:1,21 140:5         102:16,25 106:5
based 14:17         big 25:3 56:4         176:17             140:7,18,20,24         106:10 119:17
  18:21 33:23         89:16 98:5        boxed 45:1          buff 128:7              133:3
  47:7 186:5          102:19 109:18     boxes 22:18 23:8    build 118:9           calling 176:5
basic 116:13          112:4 125:22        33:24 34:4,25     building 36:5,11      Camden 70:22
  160:16            biggest 58:11         37:6 39:18,20      36:18 104:18         cameo 97:5
basically 38:3      biological 182:18     40:1,21,22         132:11,17,19           109:18
  51:20 89:12       birth 4:18 6:25       45:19 46:3 47:9    136:19,20 137:8      cameos 97:3
  94:18 128:9       bisque 96:13,17       147:4 154:6,7,9    137:12,17,19           170:24
  194:11 195:21       106:10 107:3,4      154:12,16,25       142:1 152:10         Cameron 57:5
  200:23              117:8 168:15        155:13,22          190:22,23 197:9      cancer 55:13 76:6
basis 55:10           203:25              156:11,20         buildings 140:15        76:15 80:9,10
  123:25 148:25     bit 12:4 19:15        162:12,13,24       196:9                  189:19,21,22
bath 195:20,21,25     49:11 52:21         163:16 164:11     built 13:5 74:3       canvas 85:1
  196:23              108:16 120:25       175:25 176:1       92:25 93:4           capacity 159:14
beach 67:9 79:22      135:19,20           202:15             195:8,10             caption 208:10
  79:23 100:4,7       162:10 171:16     boy 56:5            bulbs 117:17          captured 50:8
  100:15,19           173:2 174:20      brain 75:7          bunk 56:5             car 81:16 135:13
  101:20 164:4      biweekly 33:18      brand 21:22 83:5    Bunnell 8:12,13         135:13,15,15
bed 56:6            blimp 64:19,22        83:15 97:23        9:7,19 12:1 70:2       137:14,15
bedroom 193:18      blood 75:7 184:22     187:15             70:4,14 71:7,11        141:10
  193:18 196:3,5      184:23 189:9      brands 107:14        72:14 77:2 81:7      cards 53:20
  196:23,24         blower 122:1        break 5:8 21:4       87:3,11,19           care 52:18 53:1
bedrooms 195:15     blows 191:14          41:12,14,24        88:17 90:12            181:12 200:21
  195:20,24         board 203:20,22       58:19 59:20        123:20,21 124:2        200:23
  196:21            bookkeeping           96:9 117:1        Bunnell's 71:13       career 171:16
beds 56:6             73:14               129:7 151:20      burn 83:23 110:19     Carolina 1:2 5:25
began 11:20 15:6    books 146:5           159:6 160:14       203:22                 6:9 67:2,9 69:6
  18:1 55:8         booth 62:6          breast 189:21       business 73:18          79:24 147:7
  167:15            born 53:24 57:4     breath 48:14         141:23 142:10        Caroline 73:19
beginning 49:9        60:14 65:23,24    bred 61:11 74:5,5    142:17,21            carrier 20:14
  56:18 75:17         65:25 69:8        breeding 86:7        144:18,18            cars 87:4
  91:6 186:12         82:20 192:18      brick 119:8,9,18    button 112:15         cart 53:23 61:12
behalf 6:2 14:8       193:9 198:16        119:19 204:7,19    113:3,4,22,24        case 20:14 59:1
believe 13:6 19:9   bother 150:19         204:20             206:13               casting 173:3
  21:23 23:13       bottom 50:8         bring 70:4 127:16   buy 33:24 101:3       CAT 50:4,5,5,7
  33:10 35:23         111:20 113:25     broaden 149:4        102:19 104:10        catalogs 146:5,9
  64:19 65:3          119:18 154:20     broken 106:5         123:6,14               147:4
  69:14 79:10         157:2 163:6,9       189:5                                   catching 48:14
  80:24 86:25         166:6             bronchitis 188:2             C            category 172:11
  99:13 109:20      bought 74:4 103:9     188:9             C 2:1,10 208:1,1      cause 55:13 75:6
  112:21 121:17       123:5 127:9       brooches 109:18     Cahoon 1:6,15           75:11 205:18
  133:21,23           134:21 141:4      broom 30:15           3:4 4:1,4,16        caused 10:24
  140:25 141:25       146:16 164:7,8    brothers 60:22        35:4 45:12            51:13 180:17
  152:12 154:6      Boulevard 1:22        68:14               58:24 192:10          206:20
  162:13,23 167:5   bowl 24:5 28:6      brought 10:20         208:9               cavity 51:2,21
  171:20 195:10       29:17 158:20      brown 204:19        calendar 125:2        ceased 47:23
  201:7 204:17      box 22:1,13,20,22   brownish 23:3       call 6:17 60:5 88:5   ceiling 89:17
bend 21:4 41:24       23:12,22,23       brush 29:18           97:2 101:13         cement 119:4
best 5:16 7:22        24:2,3 29:10        161:19 173:23       102:9,17 103:13       204:4,5
  19:13 25:1          34:7 37:24 39:1   brushes 133:6         105:3 113:20        center 1:22 53:12
  52:14 82:12         39:3 41:2 42:23   brushing 30:6         120:14 121:14         95:9 114:4
  83:17 90:22         43:8,9,20 45:1                                                162:25


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 211 of 230
                                                                                        Page 211

centered 86:4        Charleston 67:7      classes 14:12,23     cloth 151:10        companies 145:5
ceramic 1:10 2:8     Charlotte 2:12         15:6,8,9,12 17:1   clue 63:20 91:24      147:5
  11:5,23 13:17      checked 48:19          17:8,17 18:14        92:1 98:3         companion 55:22
  14:16 17:1,8       checking 49:16         18:22,24 19:2        116:17 120:8      company 1:10
  27:8 32:10,13      chemotherapy           19:10,12 28:10       144:16 146:16       144:18 163:19
  32:23,24 88:20       200:17               28:11,17,20          146:20 159:15     compare 112:7
  91:15 92:8         Cherrylynn 208:6       54:24 55:2           175:13              119:15 122:10
  100:22 101:12        208:20               85:18 90:24        COA 55:1 73:2         135:12
  101:14,15,16       Chesapeake             91:9,9,19,22         92:4,8,12,16      comparison 5:17
  105:24 117:16        50:21 100:2          92:8,12,16           126:23              112:11 118:6
  125:4 142:3          177:25 201:2         125:4 126:22       coffee 130:1          141:13 162:6
  147:25 148:6,9     chest 189:2            130:15 148:13      cold 188:8 207:3    compensation
  148:9 165:6        child 68:18            182:22 184:8,14    college 9:25 17:4     190:10
  168:13             children 7:14 8:24   classroom 24:19        17:9 18:1,17,24   complain 49:9
ceramics 11:7          9:3 46:16 68:15      25:3,4 31:12         19:10 54:9,12     complained 48:12
  14:2,9,10,14,25      68:17 70:5 71:8      36:17 133:8          58:5 62:11          48:13
  15:4 16:2 19:15      192:11               134:17 136:5,5       63:15 72:24       complex 56:12
  25:20 36:9 37:3    choose 101:5           136:9,12 138:4       92:3              compounds
  38:5,8 40:17       Christmas 94:22        138:16,22 139:7    color 23:1 42:14      46:18
  46:8 47:14,23        117:15,16,20,21      175:1,5 191:5,7      42:19 98:22       computer 196:25
  48:5 53:17 54:8      118:6              classrooms             170:7 204:13,14   concentrator 49:3
  54:24 55:9         chronic 185:23         174:18               204:16,25         concerned 49:22
  73:11 84:25          186:2              Claus 96:6           Colorado 69:7         176:9 181:11
  90:24 91:5,6,9     chunk 95:22          Clause 96:8          coloring 23:3       Concluded
  94:22 95:1,3,16    church 85:13,16      clay 95:22 97:20     colors 42:9,17        207:15
  95:18,21,23,24       143:18               97:20,23 98:1        158:1,3           conclusions
  96:21 97:19        cigarette 83:16        102:7,16,19        combined 133:12       45:25
  100:25 107:9       cigarettes 83:6        103:16 104:6,10      133:14            concrete 204:3
  109:23,23 124:9    circle 25:24 53:19     104:14,21,22       come 17:17,23       condition 132:6
  140:13 142:18        87:15,20 88:9        105:3,4 160:18       21:24 29:1          152:13 188:24
  146:12 147:10        94:8,9               170:11               50:15 53:3 58:2     188:25
  148:18,25 149:7    circles 143:18       clayish 96:1           58:3 90:14        conditions 31:4,8
  151:13,16          circular 25:12       clean 29:6,15          95:21 101:6         187:6 191:15
  162:14 167:16        94:3,6               30:13 96:9,10        106:14 109:1,2    conducted 17:9
  184:9 197:24       circumstances          166:9,9,10,12        119:23 127:25     cone 19:16 20:1,8
certain 41:25 96:3     59:16                173:6,21 174:10      140:18 148:22       20:11,13,22
  148:5 149:12       citizen 53:11,12       174:10               153:15 157:4        21:2,4,21 23:24
  150:18             city 1:22,22 5:25    cleaned 30:12          159:22,25           33:21 41:23
certainly 65:8         6:8 10:1 12:15       128:23               168:18 183:10       46:17 112:16,17
certificate 10:18      13:9 53:12         cleaning 125:6         183:25 198:1        112:22 113:5
  15:2,3 75:12         60:13,15 61:9        173:17             comes 45:5 84:7       115:16,18,22,23
  147:25               61:21,22 62:23     clear 82:18            96:12 106:4         115:25 116:10
certified 91:22        62:24 64:15,22     clearing 69:18       comfortable           116:11 161:10
certify 208:8          70:20 73:9         climb 206:16           181:13              165:11,15,24
chain 43:24 44:20      79:11,12 87:15     close 9:12,14,20     coming 77:17          166:3 205:14,15
  45:5 83:25 97:8      141:15 178:8         34:9 40:23           121:22 164:6        205:17 206:19
  171:1,5              186:21 197:10        55:19 56:15,16     commercial          cones 19:20,25
chairs 25:15,22        208:4,4              64:15 66:2 69:3      141:23              20:23 21:13,14
  133:17             claim 190:10           73:1 113:8         commercials           21:24 22:23
change 49:17         claims 190:13          148:17 174:7         181:23              23:4,7,12,15,18
  95:5 195:16        clarified 168:10     close-up 163:12      Commission            23:21 27:14
  206:19             clarify 68:2 96:25   closed 27:20 45:2      208:24              28:5 29:5,8,13
changed 10:16          155:11 205:8,25      93:19 134:23       commonly 141:17       29:14 32:16,20
  12:14 34:20        clarifying 122:20      206:13             Commonwealth          33:7,12,16,25
changing 12:17       clarinet 85:24       closest 58:2           208:3,7             34:7,10,18,19
characterization     class 28:13 53:13    closet 196:23        community 17:19       37:6 39:2,7,22
  105:1                94:17 125:8        clot 75:8              18:21               40:2,7,12,24,25
                       149:16                                                        41:4,8,21,22


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 212 of 230
                                                                                       Page 212

  42:3,5,8 43:5     continued 18:7,14      188:18 194:1      dad 57:5 58:5        DEPONENT 78:10
  44:1 46:3,25        36:8 136:22          195:12 201:19       77:19                81:20 82:16
  47:3,9,13 55:10     167:8                202:3,23 205:15   daddy 57:20,22         83:21 124:13,15
  114:22,25 131:7   continuing 17:7        205:16,21,23,24   daily 55:10,10         133:13 145:11
  141:2,6,8           126:22 184:8         207:10,11         dangers 182:3,13       145:13 151:21
  154:22,24 155:4   contractor 197:4       208:13              182:15               151:24 153:3
  155:7,9,11,22       197:6              correcting 153:6    darker 42:13           160:9 161:1
  156:24 158:12     contractors 90:14    correctly 72:25     dash 14:22             169:4 176:13,15
  158:14,21,22      control 112:8,13     cost 175:12         date 1:18 4:17         198:13 200:10
  159:5 160:13        121:14             cotton 162:4          15:21 18:4,13        200:12 205:3
  164:2,21,25       convenience          coughing 41:19        38:6 44:6 92:5     deposition 1:15
  165:9,13,22         94:24                188:8             dates 54:18 62:16      4:1,21 5:23,24
  166:13,18,22,25   conversation         countertop 30:6       74:22 82:2           201:19 208:8
  167:19,23 168:2     65:16 178:3,6      county 14:18 56:1     154:12             describe 22:24
  171:22 173:24       179:1 180:6,13       56:2 58:10        daughter 6:10,21       23:20 29:4
  175:12,15           180:14,16 199:1      70:23 141:17,20     9:2                  34:17 83:10
  176:10,17,23        207:6              couple 4:23 5:21    day 16:11 19:8         98:7 105:6
  177:1,5 183:8     conversations          83:22 127:14        28:10 44:12          111:1 119:5
  190:19 201:24       153:24 164:25        140:4 141:7         53:1,21,22 57:1      132:10,25
  202:1,14,18         169:2,6,10         course 117:11         58:8 124:23,25       157:11,15 162:5
  203:6 205:12        175:22 183:1,7       127:24 146:14       125:1,11,12          177:14 200:22
  206:12            convert 93:2           179:23 181:22       149:12 180:10        203:23
confidential        converted 13:14        185:3               185:12 208:16      described 26:15
  153:25              13:16 16:15        court 1:1 2:6 5:2   days 16:12 18:23       31:24 72:7
confusing 61:24       17:14 25:13          65:6                32:6,7 52:3 53:4     89:11 94:3
connected 136:21      72:8 90:21         cover 10:6            180:8,8              110:5 120:15
  139:14              92:14 93:6         covered 38:20,22    dealing 57:20          127:15 156:7
connection 47:6       94:11                59:23 134:3         146:12               204:20
  47:12 122:8       cool 116:25 117:2    crack 117:1         DEAN 2:9             describing 105:24
CONROY 2:4            121:5 150:20       cracking 207:4      dearly 55:23           147:12
conscious 54:3        206:23             creamish 204:24     death 10:18 35:14    description 3:12
consisted 36:16     cooler 111:21,22     creases 151:3         75:6,11,11           157:14
consistent 46:4       112:4              create 30:9,20      decade 149:8         designation 41:2
constantly 21:17    cooling 206:25         31:1              DECEASED 1:7           42:20
construction          207:1              created 25:24       December 49:20       designed 20:23
  197:9             cools 125:21           42:5                49:21 208:17         41:8 94:7
Consultants         COPD 48:24           creating 106:2      decided 195:5        desk 133:6
  43:24               186:7,10,17        crust 51:17         decision 52:13       detached 93:6
contact 66:18         187:13             curious 97:12         200:20             detailed 179:10
  80:11,17 143:15   copy 54:10           current 6:7 88:1    decline 49:22        details 90:19
  174:7 177:19      corner 26:25           131:25 132:1        52:17 75:10          191:25
contacted 187:17      111:20 157:3         190:21            declined 10:16       detected 202:13
contain 46:17         163:6,9            currently 12:23       53:9               deteriorated
  168:19 169:9      correct 6:12,15        74:9 171:8        defective 47:1         52:11
  183:11              6:18,21,22 7:25    Currituck 56:2,19   defendant 190:6      determine 47:4
contained 46:4        8:5,7,8,25 9:5,9   custody 43:24       Defendants 1:11      developed 51:16
  139:21 169:21       13:10 15:25          44:21 45:5        defenses 6:4         device 20:4,6,7
  170:1 171:8,18      17:2,24 21:9       cut 65:5,8 115:19   degrees 116:25       diabetes 184:21
  172:6 199:22        24:21 26:2,4         116:10 137:2,6    demonstrating        diabetic 188:17
  200:9               29:3 31:22,23        150:9 159:7         29:18 30:5         diagnosed 10:12
container 98:6,7      32:11 43:17        cuts 116:12           129:5                52:7 177:8
  109:4 111:20        46:20 63:10                            depends 117:8          182:16 186:9
containers 49:4       77:13 113:12,14            D             118:13 129:24        187:6 189:2,18
  98:16,20 104:14     135:8 136:3        D 3:1               depict 43:15         diagnosis 49:18
containing 183:8      151:17 156:5       d-o-o-d-l-e 14:22   depicted 36:22         53:7 177:14,18
contains 153:17       157:20 168:12      D-u-n-c-a-n           37:7,11 39:18        179:7 181:17
continue 84:13        173:19 174:19        107:17              40:13                182:4,10 183:1
  138:2               178:19,22                                                     183:22 184:18


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 213 of 230
                                                                                     Page 213

  184:21 187:4,13    divorced 8:2 58:6     199:20 200:15    edges 128:8         energy 49:9 54:4
  188:20 190:14        77:9 87:24          201:5,10,14      educate 110:25      enjoy 86:20
  199:3 200:19       doctor 48:15          203:2 205:1      education 17:8      enjoyed 72:18
died 74:20             177:11 179:10       207:13             63:23 126:22        167:17
difference 154:25      179:21 186:19     Drew 2:5 59:4,23     184:8             ENT 48:18,19
  185:20               201:1 207:8         124:20 153:24    educator 70:16      entire 47:21 55:21
differences          doctors 10:23         154:1 184:17       72:16               60:15 75:25
  108:20               177:13,18           201:8            Edward 1:10 2:8       77:7 78:20
different 40:21      document 43:15      Drew's 153:25      effusion 50:17        125:3 143:25
  41:9 42:2,3,8,17     45:14 46:11       dried 104:2          188:21              167:2
  78:1 84:25         doing 17:22 22:7      127:23           eight 8:18,21       envelope 44:4,17
  86:11 94:23          25:20 31:21       drink 10:17 152:4    69:14 133:24      environmental
  95:13 96:16          38:4 50:7,25      driver 190:1       Eighteen 39:19        182:19
  107:8 108:4,7        54:23 55:1,2      drop 166:5           154:9             equally 42:5
  108:15 111:2         69:10 73:10,13    dry 96:5 127:16    Eighties 144:7      equipment 121:23
  114:1 116:15         90:25 92:15         128:16,17,19     eightish 8:22         146:9 165:5
  132:22 140:19        95:22 115:22,23   duck 144:24        either 31:21 53:1     169:25 170:18
  146:13 149:8         117:12,25           146:25             55:19 72:25       essentially 17:21
  152:21 158:1,3       123:12 125:6      duly 4:5 208:9       75:20 76:5          25:25 26:11
  158:5,8 169:19       129:5 142:18      dump 24:3,11         103:8 110:19      established 6:1
  170:4 171:16         148:18 149:6,20     29:20 32:5 96:3    122:20 131:9      establishing
  172:11 173:2         151:16 164:5        158:20 174:8       134:20 139:17       12:16
  174:17 175:20        197:22            dumped 173:25        139:20 153:6      estate 1:7 66:16
  193:4 199:13       dolls 109:19        dumping 28:5         157:23 165:1        190:5
difficult 10:16,17   door 26:12,14         37:5               173:7 175:5       estimate 5:16
  57:2 59:19           27:19,21 56:20    Duncan 107:17        177:17 185:21       16:1 33:13
  116:15               70:23 74:13         172:13,14,15       187:1 190:1,6       166:21
digging 24:2           88:3 89:21        Duran 172:12,15    elaboration 179:5   evening 19:3,7
  161:17               93:16,19,22       dust 24:9,13 30:9  Elaine 143:7        exact 75:11 92:5
digressed 13:11        94:1 113:15         30:15,20 31:1    Electrical 194:20     180:9
directional 100:3      131:13,13,15        174:2,5          elementary 70:21    exactly 65:20
directions 137:1       133:2 134:23      dusty 31:4 128:24  Elizabeth 1:22        70:24 180:1
  164:11               136:18 137:21       204:11             5:24 6:8 10:1     Examination 3:5
directly 93:17,25      138:6,8,10,15                          12:15 13:9          3:6 4:7 58:22
  96:17 137:22         138:19,21,25               E           53:12 60:13,15      201:15 203:1
  164:21 180:7         139:3 195:8       E 2:1,1 3:1,10       61:9,22 62:23       205:4
dirty 134:5          doors 89:19,20        208:1,1            62:24 64:15,22    examined 4:6
disagree 54:17         131:16            ear 4:11 48:19       70:20 73:9          48:23
discard 158:11       downhill 49:7       earlier 42:12        141:15 178:8      example 97:24
discretion 94:24     downstairs            164:15 206:8       186:21 197:10       100:19 101:19
discuss 181:1          195:22 196:3,5    early 15:24 16:19    208:4               101:25 107:15
  199:2,4,5,11         196:24              36:9 47:22 48:4 else's 141:23          123:14 125:23
discussed 65:19      Dr 180:10,14          48:11,13 90:22   Emerald 67:5          130:14 149:16
  198:23 199:23        186:20,24           90:23 91:7       emotional 55:17       150:17 159:17
  201:17             drain 51:24           92:22 123:12     Emphysema             165:7 169:16
discussion 206:7     drastically 10:15     167:7,11           187:23              175:9 188:13
  206:7              Drayton 2:10 3:6    ears 78:13         employment            189:3 191:12
disease 185:23         6:5 58:23,25      easier 24:6 65:6     72:21,23 73:7     excess 166:13
  186:2                66:4 78:5,11,15     73:2 135:12        144:5             exclamation
distance 134:11        81:21 82:15,19      158:22 184:20    emptied 29:9          46:16
DISTRICT 1:1,2         84:1 105:2        easily 25:21 106:5 empty 118:23,24     excluding 169:11
districts 12:16        124:16 133:15     EASTERN 1:2        enclosed 44:1,5     excuse 21:11
divided 36:15          145:17 151:18     easy 96:8 121:19   encountered           39:10 41:9
  74:10                151:22 152:3,9    eat 10:17 49:10,11   190:18              77:19 138:19
DIVISION 1:3           153:4 160:12        53:21            ended 9:22 58:4       148:4
divorce 71:3           161:4 168:23      eating 49:23         67:8 149:16       EXECUTRIX 1:6
  190:5                169:5 176:21      Edenton 143:11     ends 139:6          exercise 24:18
                       183:17 198:14


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 214 of 230
                                                                                          Page 214

exhaust 28:2             110:24 116:5      File 1:4                128:12,13,14         102:10,12,13,15
  121:21 122:4,7         168:5 170:5       filed 190:9,12          129:8,9 132:20       102:18,22,23
  139:13 191:14          173:3             filled 50:19            136:19 144:11        103:23,24
  191:22              family 9:2 62:8      filler 158:2,5,16       144:13 156:3,7       104:25 106:12
exhibit 4:1 5:22         71:24 74:1           159:2,7,18,22        157:8 159:21         109:1,3 159:12
  35:3,7 36:22           77:18 78:16          160:6,22 161:6       177:7 178:7          168:25 170:8,12
  38:13 43:1             86:13 87:4           161:10 167:23        182:12 183:19     forming 168:6
  45:12,16,18            101:24 142:13        168:19 169:9         186:9,11 187:12   forms 84:25 95:19
  95:25 111:11           149:3 153:15         176:1,5,9,25         202:18            forth 49:15
  127:20 135:1           182:9                177:2,4 183:11    fishing 24:7 28:4    Forty-eight 82:25
  152:11 155:14       family-owned         final 45:8           fit 117:5 118:1      found 39:3,23
  156:12 201:13          142:14            finality 199:6          135:15               40:1 160:16
  201:18              fan 28:2             find 23:24 56:19     five 13:23 16:11        183:4
exhibits 208:14       fans 32:2 131:22     fine 25:5 50:13         26:16 28:7 57:3   foundation 1:10
exists 132:1          far 47:10 93:14         60:7 88:7            57:15 70:12          2:8 160:8,24
expect 47:11,17          99:20 114:19         187:17               72:10 93:21,22       176:11 200:11
expectation 55:12        115:16 118:11     finer 170:21            98:15,17,20       four 19:10 26:10
expected 47:19           137:2,10 144:4    fingers 61:15           104:14 105:14        63:12 118:5
experience 40:7          146:22 167:17     finish 107:10           105:20 109:1         133:11,21,23
  55:8 109:5             176:8 196:12         181:4                118:1,5 131:3        134:9,14 180:8
Expires 208:24        farm 13:5 53:22      finished 92:23,25       140:20 180:8         200:24
explain 19:18            61:17,18 74:1        195:4                186:2,4           fourteen 46:2
  165:18                 77:21 78:1 86:6   finishing 69:21      fix 52:22            fourth 38:13
explained 51:18          86:13,17 88:1,2   fire 31:15 97:6      fixed 195:19         fragile 96:8 106:4
exposed 11:2             193:25 196:8,21      106:9 113:11,13   fixing 113:6            129:8 160:13,17
  178:14,21,24        farmhouse 74:8          124:23 168:7      flare 185:12         frame 84:4 123:8
  179:8 180:21           192:25 193:21     fired 14:3 16:7      flip 111:12             142:9 144:20
  181:2,5 198:22         194:14,15 195:9      21:19 27:8        flips 116:11            150:10 182:2
  199:10 207:9           195:13 196:13        31:21 96:11,12    floor 29:22 30:12       183:21
exposure 180:15       Farms 35:16             96:22,23 106:18      30:14,18 49:3     free 29:1 95:13
  180:17                 73:20,23 77:25       106:21 107:12        89:17 161:20      frequent 16:5
exposures 190:17         88:6 92:19           117:6 125:11,12      173:24 174:3,8    frequently 53:3
extended 97:15           110:14 122:23        125:20 127:15     floors 57:18            107:19
extent 108:19            132:12 136:21        128:8,9,21        Florida 62:25        friend 56:18
  168:21 169:1           139:18 173:8         129:8,9,16,18        67:11,25          friends 16:7 53:19
Exterior 140:12          190:21 191:17        130:19 131:9,10   flour 98:15             56:22 91:18
extra 166:13             195:9                135:7 139:17      fluffy 156:10,14        142:23 148:17
extremely 16:5        faster 125:21,21        149:19,24            162:2,4,6,9          148:22,23 182:9
  109:6               father 58:3 60:19       166:23 203:8,24   fluid 50:6,9,18      front 13:19 112:3
                         61:8 80:23        firing 19:25 20:2       51:1,24 180:2        136:16,18
          F              86:12                21:1,3 31:6,13    foam 35:1 40:4          137:21
F 208:1               father's 7:1            41:5 112:25       foggy 83:3           full 4:14,15 28:15
face 48:17            favorite 173:18         116:17 118:14     folk 95:12              39:2 49:12 50:9
facility 103:13       fee 148:4,5             125:9,25 129:22   folks 143:3             80:3 94:18
  155:8               feel 10:20 49:12        130:4,9,25        following 75:17      full-time 200:7
fact 9:15 57:2           55:5 187:16          149:11 165:12     follows 4:6          function 161:11
  58:9 202:2,19       feeling 178:10          165:16,25 166:1   foot 25:11 26:16     functions 148:9
factory 81:4,8        feet 13:23,23 25:9      166:20 198:6         26:16,20 118:8    funeral 80:18
fair 31:10 38:11         25:10 133:22         205:12               133:11 134:9      funny 99:19
  42:22 55:7             134:14 139:4      firings 129:19          137:16               100:12
  59:11,12 160:23     fell 75:7            first 4:5 7:15,21    footage 195:22       furnace 193:17,17
  176:25              felt 9:18 52:12,13      8:20 9:23 10:4    football 196:18      further 12:4 38:12
Fairfax 79:9          fetched 146:22          11:8 14:10        foregoing 208:8         99:23,25 127:19
Fairfield 1:21 5:24   fibers 46:4,5           15:11 35:7        forgive 120:2           180:20 201:3
fall 49:6 54:1           202:13               45:25 50:1 87:9      124:19               208:12
  161:20 205:18       field 196:18            92:3 95:20        forgotten 57:17      futility 24:18
familiar 107:5        figure 202:9            113:13 123:12     form 20:16 43:24
                                              123:15 128:10        43:25 44:6 73:6


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 215 of 230
                                                                                        Page 215

         G             117:3 118:11         64:8 67:1 69:2     gray 84:7 98:23     handing 45:11
G-a-r-e 107:17         137:1 142:20         71:5 72:12,25        140:6             handle 114:7,11
  172:13               145:9 150:10         80:4,5 83:2 88:5   grayish 108:17,22     114:15 203:13
G-e-n-e 63:7           178:23 196:17        99:8 101:6         great 53:24 57:10   handling 160:16
gallbladder            199:8                102:5 106:14         57:11             hands 22:5 23:23
  189:15             given 4:21 24:23       110:3 111:10       green 83:11,13        24:6 29:24,25
gallon 98:20           33:25 74:7           112:20 113:20        162:25              29:25 30:5
  105:14,20 109:1      208:16               117:2,20 120:21    greenware 33:5        173:23 174:2
  140:17,20          gives 147:22           125:4,16,17          96:7 100:25       handy 112:21
garage 11:20         giving 9:15 15:6       127:20 129:5,6       101:3 103:9       hang 138:1
  13:14 16:15          187:19               130:1,2 142:19       105:23 106:6,8    HANLY 2:4
  17:14 25:12,13     glass 89:20,21         147:16 149:4,11      106:11 108:8,14   happen 40:24
  72:8 88:19 89:6    glaze 106:17,20        149:18 150:22        117:7 125:6       happened 16:22
  89:6,8,19,22         106:23,25 130:4      150:25 151:19        127:4 134:19        48:25 161:20
  90:6,21 92:13      glazes 96:19           152:1 153:22         164:8 168:15        193:17
  92:14 93:6,17        106:17 107:11        167:16 181:4         171:3             happens 207:2
  94:11 135:13,13      107:14,22 172:5      187:3 189:12       grew 85:20          happy 5:9 59:7
  135:15 137:14        172:9                191:25 201:5,12    ground 4:24 59:4    hard 51:16,19
  137:15             glove 156:22           203:17,21            93:4 195:11         52:24 57:3
Gare 107:16          gloves 150:13        golf 53:23           group 148:6           96:14 104:1
  172:13               151:3              good 4:9 24:17         184:14              118:2 121:15
Garrett 143:7        go 4:23 9:24 10:3      25:4 74:23         growing 9:6,22        160:18,19
  144:7                12:4 20:20           104:1 152:3          56:5 63:3 66:15   hardens 106:3
gauge 116:15           28:22,23,23,25     Google 169:14          78:17 81:23       harder 106:9
gear 150:23            29:1 32:8,12       gotten 152:17,23       82:4 83:18          162:10
Gene 63:5,8 74:11      33:2 34:10         gout 185:4,6,8,8       85:11 86:12       hardware 145:20
  74:15 79:16          38:12 48:15,18       185:11,24 186:1      158:3               145:21
  80:7,19 124:6,9      49:24 50:10,12     gown 151:8           guess 7:23 71:6     harm 47:16
general 49:24          51:1,2,18 54:2,3   Grace 1:7 4:15         103:22 138:24     harmful 46:18
  101:19 112:11        54:5 58:9,18         6:11,17 60:20        203:24 207:5      hate 59:15
  137:11 157:14        62:15 63:2 66:1      61:24              guessing 38:10      hazardous 48:6
  178:9 182:24         74:18 83:24        grade 8:17,20          64:7              hazards 47:25
  184:21 186:19        85:17 93:5           69:23              guy 57:14             182:13
  188:5 192:1          100:6,8,8,14,18    grades 12:6          guys 10:24 17:21    he'll 57:23
  197:4,6              100:19,21 101:3    gradish 69:15          100:14            head 5:5 13:15
generally 110:4        101:11,18,19         87:21                                    42:12 63:21
                       102:5 117:24       graduated 56:17              H             67:2,3,4,13
  143:9 174:10
  182:23 184:16        118:25 120:11        62:10              H 3:10                68:16 77:16,22
  187:5 189:13         122:8 123:18       grandchild 53:24     H-o-l-l-a-n-d         78:2,9 80:13,14
  191:24               127:13 129:10        57:10,11             60:20               124:11 131:17
generated 24:9,13      136:4 137:2,5,6    grandfather 61:8     hacking 41:18         140:16 145:8
generic 102:6          138:2,6,8 141:7      61:15 69:11        hair 84:7             158:7 171:13
  140:21               141:12 145:25        72:18 73:12        half 7:17,24 57:3     175:10
gentlemen 19:19        149:18 152:4         74:3 75:2,22         57:15 71:21       headed 83:3
Gerardo 208:6,20       171:5 173:20         76:7 80:22           111:5 195:8,21    heads 109:19
gestures 5:17          179:3,10 180:24    grandfather's        halfway 45:24       health 10:15 48:7
gesturing 22:4         184:11 186:1         75:6               hall 133:8 137:25     48:7 52:11 53:6
  29:24                197:8 198:12       grandmother          hallway 138:1,3       53:9 184:18,21
getting 9:22 56:9      201:6,11 203:10      61:25,25 75:4        138:25 139:1,2    hear 84:8 149:25
  151:2 188:8          206:20               75:13,22 81:1        139:3             heard 50:1 85:3
  197:19             goes 31:8 96:11      grandparents         hand 5:17 29:18     hearing 78:14
GIBSON 2:9             122:13 161:18        74:19 81:11          30:6 31:8,8       heart 10:19 58:11
gift 165:5             182:15 185:24        193:21,22            95:13 113:3,5,7     189:8
gifted 123:3,4       going 18:2 20:21     granny 56:11,14        113:19,21         heat 93:9 121:2
ginger 117:13          28:24 41:20          56:24 57:9,16        156:21 163:1        203:13 206:4
give 5:15 15:20        48:24 49:6,15        57:19,22             174:1,5 186:1,1   heater 93:9 191:3
  18:4 78:3,8 79:7     50:11 51:6 52:3    granny's 56:6          208:16              191:4,5
                       56:9 59:3,25


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 216 of 230
                                                                                       Page 216

heaters 90:1           196:20,21 200:5   hyperthyroid           118:22 119:3,3    Jr 1:10 2:8
  191:1              homes 64:16           185:14               119:8,21 161:10   July 10:10
heating 89:23          78:21 87:14       hypo 185:19            164:12 167:19     jump 54:6
  131:18 190:25        197:9             hypothyroid            167:24 168:2      jumping 59:22
heavy 170:18         honestly 67:17,20     185:15               195:19 203:7        79:13 101:9
held 131:8             67:23                                    204:7,10 205:23     136:10
help 20:24 52:18     honored 199:6                  I        installed 89:24      junior 56:2 200:2
  53:5 197:25        hood 139:9          idea 48:6 142:20    instance 129:25        200:3
helped 187:19        horse 73:20 86:7    Illinois 2:6        instances 206:1      junk 38:4
helping 34:21          193:25            illness 10:22       instruct 168:25      jurisdiction 6:3
  157:7,8            horses 61:11 74:6   immediate 53:25     instructions         jury 19:19
hereof 208:15          200:6             immediately            164:11
hereto 208:11        horseshoeish           137:24 200:20    instructor 91:23              K
hesitant 76:12         94:6              Important 46:24     instruments 85:6     Karen 1:6,15 3:4
hesitated 171:10     Hospital 50:16,21   inch 19:21 22:8,9   insulated 90:5,6       4:4,9,15,17,20
hey 198:1            hospitalized           22:9,25 118:5       190:22,23           6:7 58:16
high 21:1 56:2,17      185:6 188:12         166:17           INSURANCE 1:10         201:17 208:9
  62:10 85:23          189:14            inches 22:8,10      intended 47:5        keep 46:16 53:23
  115:17 184:21      hot 115:10,17          118:6               161:18              151:10
  184:23 189:9         116:11 150:15     include 46:19       interchangeably      keeping 49:17
  200:1,2,3          hotter 120:23       including 125:3        107:22            kept 34:14 57:4
highest 63:22        hour 99:21 116:18   incorrectly         interest 52:14         134:19,23
Hilton 67:2,3,4      hours 17:18 32:5       123:19           interested 91:19       174:17,22
hire 90:13             53:2 116:18       indicate 54:11         109:12            Kevin 192:14
historical 59:25       126:2 206:2,3,4      179:7            internet 147:9       kidney 185:23
history 178:9        house 11:8,21       indicated 16:25        169:14              186:2
  179:11 192:1         16:4 28:23,25        24:16,18 32:8    interrupt 69:17      kiln 20:2,19,24
hit 84:6               35:18 52:21          36:2 39:25       introduce 207:2        21:1,6,10 41:22
hobbies 84:19          56:5,22,25           175:25           inventory 37:16        106:18 111:12
  200:4                71:19 87:21       indicating 48:17       101:4               111:23 112:3,6
hobby 85:25            88:10 92:23,24       50:3 111:24      involved 14:11         112:22 113:2
  199:15               92:25 93:23,25       114:3 133:11        86:8,15 170:9       114:19,20 115:6
hold 92:13             131:14 140:14        134:24 138:7        189:25 207:7        116:16 117:4
holder 41:23           141:14 194:10        157:3            involvement 14:8       118:12,21 119:3
holding 113:3          195:14,17         indication 178:23   Island 67:5            119:21 120:16
hole 97:7 171:4      household 71:15        180:20           isolated 26:7          120:22 125:25
holes 115:13         housekeeping        industrial 81:5     issue 6:1              139:14 149:23
holidays 94:23         5:21 6:1          infarction 10:19    issues 5:21 48:20      150:13 161:6,11
Holland 60:19        houses 55:25        inform 47:17           50:20 185:4         165:14,25 166:6
Holly 6:11,14,17       196:14            information 60:3    items 146:15           166:9 167:24
Holly's 6:20         housewife 91:1         164:20 169:7,8                          168:2,7,8 177:1
home 9:24 11:17      hue 108:16,21          169:20 175:25             J             203:7 204:8,10
  12:10,24 13:3,4    huge 34:1              202:1,17         J-e-a-n 63:6           205:19 206:1,3
  13:5,6,13 36:12    Hundred 91:17       infringe 183:15     James 60:19            206:3
  49:4,5 58:9 62:1   hundreds 116:24     inhaler 187:10,14   January 35:23        kilns 14:4,6 20:1
  62:8 63:11         hung 56:23          inherited 74:2        50:10 132:5,5        23:15 24:20,22
  69:23 71:25        husband 9:23        initial 200:19        152:14 208:24        26:5,24 27:11
  72:4,5,6,15 75:9     13:5 52:18 53:1   initialled 45:2     jars 117:13            27:11 31:16,20
  77:5,18 78:16        57:23 74:7 93:1   initially 66:25     Jenkins 60:21          37:20 38:16
  78:20 79:2 82:5      137:1 192:21      Inlet 67:8          Jersey 67:1            72:9 93:21
  85:8 87:4,7,10       194:6 197:2,4     Inn 1:21 5:24       jewelry 96:23,23       96:11,23 106:9
  87:22,25 88:1,9      197:23 198:10     inside 21:10          96:24 97:8,11        110:5,13,16,24
  88:14,17,18        husband's 53:2         25:17 51:1,2       170:19 173:1         111:2 116:6
  91:3 93:2,17         138:10               61:21 88:21      job 66:17 115:23       118:25 120:3
  94:2 119:10,15     HVAC 89:24             94:8 114:18,22     200:7                121:5 122:7
  131:4 141:23         190:24               114:23 115:21    jobs 200:5             123:2 124:4,23
  192:21 194:13      hyper 185:19           116:24 118:20    joined 136:19          125:10 126:9
  195:4,6,8,10


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 217 of 230
                                                                                      Page 217

  130:11,16 131:4    80:21 81:3 83:5   knowing 85:20       leading 26:12         liked 46:7 84:20
  131:6 135:7        83:25 85:15,19    knowledge 7:22      lean 113:2               136:25
  139:10,17,21       85:23 86:24         10:24 12:25       leaning 113:5         limits 61:22 79:11
  149:12,19          89:20 90:17,18      25:1 32:18,21     learn 85:18              79:12 87:16
  165:22 166:24      91:4,8,17,18        33:9 42:10           148:15 183:10      line 97:9 99:23
  167:20 176:24      92:5 93:9,12        63:13 78:18          183:25                128:1,6 201:21
  198:6 203:5        94:22,24 95:8       79:6 81:9,12,14   learned 48:9          lined 204:8
  205:12             97:2,19 98:21       83:17 88:12          85:11 182:22       liquid 51:13 96:1
kind 13:11 14:10     99:15 100:7,8       90:9 104:19          183:19,20             97:20 102:12,13
  20:13 22:4 26:6    101:12 102:17       116:9 120:3,5     learning 14:14           102:23 103:23
  29:23,25 51:14     103:9,11,12         144:19 145:22        91:4                  103:24 105:17
  52:23 56:20        104:8 106:16        146:19 147:2      led 93:16,24             106:3 109:3
  73:10 95:7,23      107:15,16,19        148:7 158:18         131:13,14             127:22
  95:24 98:21,24     110:4,9 111:19      159:15,20            134:23             lists 54:20
  98:24 112:10       116:14,24           164:19 169:8,19   Lee 7:3 192:10        little 12:4 13:22
  115:6 119:12       117:14,19 118:1     175:8 176:16      left 9:2,23 11:9         15:1 19:14
  121:18 128:7       119:7,17,21         182:7,11,15,24       27:7 29:10 58:6       20:14 24:15
  129:4 130:4        120:14,19,19,21     186:18 189:4         58:9 65:11            25:7 28:24
  140:21 148:1       121:5,20 124:3      197:18 200:14        87:23 113:4           39:21 49:11
  174:2,25 188:8     125:5,17 126:6    knowledgeable          141:11 163:6,9        52:21 54:4
  203:24 205:13      129:6 134:4         145:19 165:18     legs 109:19 134:3        57:14 58:19
kinds 55:2 84:25     139:20 140:21     known 46:7             152:5                 87:20 89:13
  111:3 133:6        140:22,23 141:5                       length 67:7 144:5        90:1 93:21 96:9
  146:14 178:11      141:9 142:3,5              L          let's 11:3 34:4          99:25 108:15,15
king 56:6            142:12,13,13,22   l1 63:8                48:15 49:24           108:17 109:18
kitchen 195:21       142:23 143:6,12   lab 39:11 180:5        135:15 140:3          109:19 112:15
  196:2,25           143:13,21 144:4   labeling 47:1       lethargy 49:24           113:6 114:5
knew 9:17 75:25      144:8,10,13,17    labels 164:14       level 63:23              115:7,13 117:17
  115:25 157:6       145:1,5,16          172:23            lever 205:14,18          118:25 119:1
  197:22 207:8       146:11,14,21      lack 49:9 115:12       206:20                120:25 128:4,4
know 5:8,8 8:2       147:25 148:1,2      120:3 133:8       liability 47:4,6,12      128:5 135:19,20
  9:13 10:11 11:6    148:3,4 149:25    ladies 19:19           47:17                 162:9 171:4,16
  12:17 15:3,17      150:5,21 151:7    lady 59:14          Libby 46:4               173:2 174:5,5
  17:3 18:6,15,23    151:18,25         laid 39:7 156:20    license 197:7            174:17,17,20
  19:1,16 21:11      154:15 155:2,17   lamps 117:14        lid 43:13 105:21      littles 159:7
  21:12,15 22:6,6    157:4 159:24,25   Lane 164:3             112:9 113:8        live 12:23 35:17
  22:21 23:4,11      161:15 163:15     large 22:20 101:4      114:18 115:20         56:10,19 61:17
  28:12,22 30:4      164:22 165:16       109:21 111:23        115:21 150:17         62:7,22 63:11
  30:18 31:9         165:20 166:17       117:13,21 135:9      163:8 206:13          66:24 69:6 70:6
  33:24 34:6 38:6    166:24 168:18       135:13 195:14     lied 205:6               73:24,25 74:9
  41:1 42:11,16      170:3,18 171:6      196:11 208:7      life 1:10 60:15          74:16 78:19
  44:22 45:6,16      171:15 172:4,8    larger 24:5 28:6       71:20 75:25           79:21 87:11
  47:10 48:16        172:25 173:4        38:18 170:18         76:3 77:7 78:20       143:8 192:21
  49:16 50:4 52:2    174:2,6,23        lasted 165:24          86:11                 195:3
  54:25 55:21,22     175:11 178:10     late 15:23 16:19    lifetime 46:8         lived 10:4 11:8
  56:4,7,8,11,22     178:12,14 180:2     47:22,24 48:4        55:21 79:2            13:8 35:13 53:2
  57:14,14,16,23     180:8 181:19,20     48:11,12 52:10       110:17                55:19,20,20,25
  59:18,19 61:18     181:23,24 182:1     91:5 167:6        lift 23:24 115:21        61:21 62:11,24
  62:10,13,19        182:6,8 183:21      197:12,12         lifting 115:20           62:25 66:25
  65:5,22 66:10      184:17 185:20     Law 2:5,10,15          207:4                 67:7,11,22
  66:11,18 67:7      186:7 187:5,15    Lawrence 70:24      lifts 112:9              71:14,15,20
  67:17,18,20,21     187:18 190:8,12   lawsuit 190:5       light 156:10,13          74:13 77:4,19
  67:23,24 68:3,5    192:1 193:16      layer 51:19,19         157:16 161:16         78:23 79:3,22
  68:8 71:19 73:8    195:23 199:12     layers 118:18          162:9 204:14,18       87:19 88:3
  73:11 74:19        199:25 200:10     laying 39:16           204:19,19             92:18 193:15,16
  76:9,13,24 77:8    200:21,24           162:24            lightly 129:5            193:21,23
  78:17,24,24,25     203:15 205:19     lead 46:17          lightweight           lives 56:5,21 69:7
  79:2,8 80:3,8,20   206:12                                   161:25                143:10


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 218 of 230
                                                                                        Page 218

living 7:4 8:5 11:4     113:19 118:22       130:6 181:7         108:13 120:23      micrographs
   61:7 82:4,9          120:12,21          manners 179:8        121:7 125:4,11      202:12
   88:10 92:19          132:22 140:18      manufacture 47:1     128:25 135:14      mid 197:12
   123:21 143:3,12      153:16,16          Manuli 186:20,24     140:21 141:6       middle 25:25 37:7
   148:24 165:20        162:22 197:8       March 10:13 51:8     142:20 144:4        41:3 46:13,14
   193:1 195:21       looked 20:3 22:21     52:5,6 183:22       149:1 150:2         46:15 113:25
   196:2,24 197:3       50:23 132:21       marked 4:1 5:22      151:24 157:24       137:7 156:20
loading 114:19          142:2 154:2,5       35:3,4 45:12        158:13 160:10      mile 71:21
   118:11               154:14 171:11       111:11 201:18       161:1 166:17       miles 55:20
local 9:25 14:16      looking 4:11          208:15              170:17 173:16      military 63:25
   14:17 145:20         21:17 26:1         marred 10:4          174:21,22           64:3,16 67:19
   147:14               77:15 98:25        marriage 7:9,12      176:16 188:7        80:23
located 26:6,24         106:14 115:21       7:20,21 64:6        191:10 196:16      millboard 203:21
   32:24 36:3,4         118:20 146:9        69:13 70:1,5        198:1 200:12       million 18:2
   37:20 71:17          157:25 176:17      married 9:19,22      204:18             mind 41:18
   99:14 141:13,22      185:22              12:3,5 62:12,20    meaning 109:7       mine 162:23
   153:12             looks 39:6 42:8       64:25 65:10         145:24 157:18      mineral 46:5
location 33:8           99:2 111:18         67:3 68:15,20      means 60:2          minute 72:13
   37:19 78:1           113:25 114:9        69:25 71:5,10      measurements         120:20 136:9
   132:13 135:19        135:22 140:5        72:2 151:15         135:11              201:6
   139:18 146:25      loss 49:8             192:2,7 197:14     medal 171:2         minutes 14:18
   152:11 153:11      lost 21:12 57:2,24    198:17              203:18,19           141:21 143:11
   165:2 181:7          75:15,16           Mary 62:11 63:15    media 53:13 95:8     151:19
   190:21,22          lot 29:21 54:7       mask 151:5          medias 167:13       miscellaneous
   191:17               59:23 64:15        material 23:9,21    medical 184:19       38:2
locations 99:10         65:16 100:24,25     24:8,12 29:7,16     185:22             mix 105:10
   122:20,22            109:8,10 114:1      30:11,23 32:4      medication           170:12
   130:12               125:9 161:22        34:19 40:14         184:23 185:1,2     mixed 53:13 95:8
locked 112:18           164:7,8 170:3       96:1 102:6          185:3,15 189:10     102:11
loft 196:22             172:19 191:25       103:5 104:22       meditation 185:11   mixture 98:25
logo 162:14,16          196:15              107:1 119:20       meetings 147:19     model 110:9
   163:8,13,16,18     lots 96:15 125:5      145:7 151:7         147:21 148:9       modified 128:7
   175:25               135:2 146:12        157:9 158:2,6      melt 41:24 205:17   mold 96:1,3,4,7
logos 22:17           loud 149:24           158:17,17 159:3     206:19              97:5 106:11,12
long 13:2,24          loved 55:23           159:8,18,23        melted 115:18,25     106:13 107:2
   16:14 18:6,9       lung 50:6,7,8,18      160:6,18,22        melts 116:11         108:3 116:15
   19:21 22:25          51:2,2,4,5,12,13    161:6,10 167:23    member 147:13        127:25 128:2,18
   34:7 62:7 65:10      51:19,20,21         168:15,19 169:9     147:23              134:24,25 135:6
   66:6 67:21           76:7                172:2 176:1,5,9    members 149:4        135:17 136:2
   70:21 71:24        lungs 50:17           176:19,25 177:2     182:9               138:13,15 139:1
   81:25 91:8,21                            177:4 183:11       memory 8:5 14:10     139:7,8 151:3
   92:17 116:16               M             201:24 202:2,18     19:13 65:13         175:2,6 191:4
   118:10 132:16      ma'am 114:14          202:22 204:3        87:8                198:2 203:6
   137:16,19 139:4    magazines            materials 36:3,4    mentioned 67:10     molded 127:19
   140:22 142:8,18     146:12 147:11        38:21 48:6          106:16 186:7       molding 103:3
   143:22 150:8        147:12 148:5         55:13 146:4,4      mesothelioma         198:3
   165:10 182:15      mailing 45:9          147:1 171:7,18      10:13,25 48:10     molds 33:3 37:2
   185:25 186:5,23    main 131:13          maternal 61:25       52:4,10 177:8       37:14 95:25
   197:5 198:15       makers 148:10         81:1                177:16 180:11       96:2 97:1
   206:9,11           making 30:4          math 192:19          181:18,20           100:23,24 101:1
longer 51:10           76:17 158:10        matter 58:8 199:3    190:14              104:23 106:3
   52:20 53:8         managed 51:22        McDowell 2:11       met 58:24            108:23 109:17
   57:25 142:17       manhandle 129:6      meal 52:24          metal 128:5          117:5 127:14,21
   151:23 152:6       manipulate 96:15     meals 52:23,23      method 168:3         127:22 135:2
look 5:6 16:10        manipulated           52:25              meticulous 39:14     140:3 152:18,24
   22:24 26:22         129:20              mean 15:16 20:14    METROPOLITAN         164:7 168:6
   42:13 62:15        manner 94:7           49:7 65:5,8 90:9    1:10                198:4 205:23
   96:10 112:22,23                          91:10 101:23                            206:2


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 219 of 230
                                                                                    Page 219

mom 9:11 53:4,4     30:8,13 31:4,16     22:13,22 43:19    night 28:12 57:21    Objection 83:20
 56:20 57:4 60:5    31:21 32:5,9,19     60:18 63:4        nine 8:19 46:2         160:8,24 176:11
 62:7 63:14         32:22 33:7,11       68:23,24 70:1       69:14                198:11
 65:17,22,23        33:15 34:8 37:5     73:17,21 80:2,3   nodding 77:16        observation
 67:11 68:15,21     38:7 40:18 43:5     80:5 99:19          78:9                 33:23
 69:9,23 71:7,10    46:7 47:23 48:5     100:11,12 102:6   Nods 13:15 63:21     observe 23:14
 77:19,19 81:3      48:10 52:7 55:8     123:19 143:6        67:13 68:16          30:24
 81:15,22 82:5      55:16,22 56:8       144:21 147:16       77:22 78:2         observed 30:8
 88:3,10,16         57:24,25 58:6       192:9               80:13 124:11         31:3 33:11
 90:12,24 102:24    59:14 60:20       names 110:10          131:17 140:16      obtained 179:21
 123:2 142:18       63:9 74:10          142:15 172:23       145:8 158:7        obviously 64:14
 144:1,10 145:2     80:25 207:7       Nana 57:7             175:10               84:21 93:9
 145:5 150:12      mother's 7:9       Nancy 2:15 4:24     noise 149:24           128:15 200:13
 155:3 157:8,8      17:12,23 39:4       59:15             Nope 89:2 103:4        203:22
 158:13 159:21      39:23 47:13       narrow 13:23          122:15 130:13      occasions 33:10
 160:4 161:5        54:8,10             19:22 94:4          149:17 181:8,10      50:15 158:19
 164:1,20,24       motion 6:3 30:4      139:3             Norfolk 64:15,17     occupation 70:15
 165:4,20 167:18   motor 189:25       national 147:14       100:2                90:25
 168:14 169:21     motorcyclist       naval 64:19,22      North 1:2 5:25 6:9   occupations
 169:25 170:8       190:2             Navy 64:16,18         69:6 79:24           66:11
 172:5,25 173:6    mounds 102:19        66:7,19             147:7              occurred 73:15
 176:4,23 177:7     102:25            NC 1:22 2:12        NORTHERN 1:3         offered 17:8
 178:17,23 179:7   move 23:23 25:21   near 67:9           nose 48:17,19        offering 54:24
 180:14,19 181:1    52:20 174:2       nearly 55:10        Notary 208:6,25        55:2
 181:16 182:25      198:1             neater 174:17,20    notes 59:24          office 36:16 73:15
 183:7 184:5,7     moved 11:17        need 5:7 50:12        124:21               133:3 136:7,8
 189:25 190:17      12:10,10 13:12      59:20 78:3,7      notice 3:13 5:22       136:13,17
 192:21 194:23      27:10 49:5,20       100:8 114:18        5:23 34:18           137:25 138:2
 197:24 198:22      56:14 67:2,3,4      115:20 124:18       46:24                153:25 154:1
 200:16             72:2 78:24          145:9 146:22      noticeably 49:6        187:15 191:5,6
mom's 72:20         87:22 88:17         187:18            noticed 34:25        official 73:21
 80:18,23 84:19     92:18 110:14      needed 137:2          40:2 97:11         oh 4:12 12:12
 142:23 179:2       115:9 136:24        173:15,22         notices 47:8           24:10 30:2
 184:18             192:2 193:15      needle 50:17        November 1:18          54:19 84:11
moment 63:2         195:6             neither 122:6,23      4:19 49:21           85:22 100:16
moments 58:25      moves 161:21,22    nephrologist        number 3:12            101:21 113:17
mommy 57:21        moving 14:9          186:6               12:19,20 31:5,9      116:19 120:21
money 62:5          15:18 58:4        nested 157:1          35:4,18 40:25        124:15 126:16
 126:23            mud 99:2,2         nestled 20:13         41:2 42:19           126:19 137:16
month 141:7         105:17            never 9:16,17         45:12 71:22          145:13 146:11
monthly 33:22      muddy 98:24          10:1 33:7 34:12     94:17 111:14         158:9 193:4
 148:4             mug 129:25 130:1     44:20 71:8 75:8     118:11 120:22        194:25 201:14
months 56:21        130:1,2             75:19 80:10         124:22 162:19      okay 4:13,20,23
 100:17 101:12     multiple 12:14       87:1 103:4          180:9                5:3,19,20 6:10
 132:8 152:22       71:21 128:3         115:5,5 124:9     numbered 42:2          6:13,20 7:1,4,8
 200:24            Murrells 67:8        160:16 176:4        154:8                7:10,13,16,18
mop 175:1          musical 85:6         186:15 198:3      numbers 4:2 41:4       7:20,23,23 8:1,4
morning 4:9 19:3   MVA 43:23 44:11    new 11:17 67:1        41:5 42:9 46:17      8:9,15,18,23,23
mornings 56:10      153:19              89:1 123:5          83:1,2 94:23         9:1 10:14 11:11
motel 196:16       MYERS 2:15           174:24                                   11:16,18,22
mother 6:16 7:21   myocardial 10:19   Newland 14:17                O             12:2,7,9,13,21
 8:2,9 9:7 10:8    Myrtle 67:9          32:14 141:18      O 208:6,20             12:24 13:11,18
 11:4 13:2,8,13                       nice 96:10          O-r-t-o-n 21:14        13:21,25 14:5,7
 14:8 15:12 16:2            N         Nick 56:14 192:15   object 81:19           14:13,15 15:5,7
 16:25 21:13,20    N 2:1 3:1            192:16,17,18        104:25 168:20        15:15,19,23
 23:14 24:11,23    name 4:14,15         197:25 198:1,16     168:24 183:13        16:1,9,13,18,23
 25:24 26:3 28:4     6:13 7:2 14:20   Nick's 56:22          200:11               17:6,12,21,25
 28:9,20 29:6                                                                    18:6,11,16,20


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 220 of 230
                                                                                 Page 220

18:23 19:5,9,14    76:5,9,14,18,23   125:18,23           173:20 174:9,12    one-car 89:8
19:18,24 20:5,9    77:2,7,9,15,25    126:14,17,19        174:15,20 175:1      94:10
20:12,18,25        78:19,22 79:1,5   127:2,6,10,20       175:4,11,14,18     ones 61:11 101:1
21:5,8,11,18,20    79:7,13,15,21     127:21 128:11       175:24 176:4,8       107:12
22:2,11,17,23      80:2,6,8,11,16    128:13,20,21,22     176:15,22 177:4    online 147:9
23:4,17,25 24:4    80:19,22 81:3     128:24 129:2,9      177:7,13,17,22     oOo----- 2:18 3:8
24:7,22 25:2,6     81:10,13,15,18    129:13,15,22        177:24 178:2,17      3:17 4:3
25:14,18 26:5      81:22 82:3,10     130:7,11,18,21      179:4,6,14,25      open 17:16 19:12
26:12,15,18,21     82:15,20,23       130:24 131:2,16     180:3,12,19,25       20:7 23:22
26:23 27:1,3,5,9   83:9,14,18 84:2   131:22,24 132:4     181:9,21 182:1       40:21 96:5,6
27:13,16,19,23     84:7,12,16,19     132:10,16,18,23     182:8,25 183:3       113:16 116:25
28:16 29:11,14     84:23 85:3,10     133:16,17,25        183:6,10 184:4       120:25 138:9
29:19,23 30:3,8    85:13,17,20,25    134:2,6,16          184:7,25 185:10      150:9,17 155:18
30:17 31:10        86:3,6,19,24      135:6,9,17,21       185:14,17,25         156:16
32:12,15 33:1,4    87:3,9,17,25      136:1,4,7,11,15     186:7,14,23        opened 27:20
33:6,20,23 34:3    88:5,8,13,16,21   136:17,23 137:4     187:21,23            40:1 105:18
34:6,11,14,23      89:5,9,15,18,22   137:8,11,18,20      188:15 189:1,5       127:23 150:11
35:2,5,11,15,19    90:3,5,8,11,16    137:24 138:5,12     189:8,16,18          155:19
35:21,25 36:2,7    90:23 91:2,8,25   138:15,24 139:5     190:4,8,20,24      opening 155:22
36:10,13,18,21     92:2,7,12,17,21   139:8,16,20,23      191:2,9,17,24      opens 56:20
36:24 37:1,4,11    92:24 93:2,5,8    139:25 140:11       192:11,14,20       opportunity 127:5
37:15,17,21        93:13,16,24,24    140:14,25           193:8,11,20,24     opposite 27:21
38:1,11,13,17      94:10,13,16,20    141:12,19 142:5     194:2,5,9,17,23      131:8 136:12
38:23,23 39:6      94:25 95:4,10     142:8,12,16         195:18,24 196:7    order 111:14
39:12,22,25        95:15 96:21,25    143:2,17,20,22      196:11,20 197:2      125:7 140:1
40:6,9 41:1,7,11   97:4,11,18,22     143:25 144:3,10     197:5,12,16,18       147:5,8 162:24
41:15,16,17        98:1,4,10,14,18   144:13,17,20        198:8,15,18,21     orders 137:1
42:1,7,15,18,22    98:21 99:1,3,7    145:1,4,23          198:21,25 199:8    organ 57:13,13
43:4,7,10,25       99:12,17,22       146:3,8,17,21       200:4,16,19          85:3,4,8,21,23
44:3,8,11,16,19    100:1,5,20        147:3,8,11,18       201:1,5,10,12      organization
44:25 45:7,10      101:2,6,8,17,24   147:22 148:3,8      202:5,7 203:4        147:23 148:2
45:16,21 46:12     102:5,9,21,24     148:12,21 149:3     203:10,14,17,20    organizations
46:22 47:11        103:7,11,15,19    149:11,15,23        204:1,3,6,10,10      147:13,14,15
48:3,12,21 49:1    103:22 104:5,11   150:3,12,16,21      204:13,15,18,23    originally 51:10
49:13,19 50:14     104:13,20 105:6   150:25 151:5,12     205:1,3,7,10         51:11 60:10
50:22 51:3,7,15    105:11,13,16,23   151:15,18           206:6,15,17,22     Orton 1:10 2:8 6:2
51:25 53:15,18     106:7,11,16,22    152:16,19,22        206:24 207:5,12      21:14,24 22:16
54:6,14,17,20      106:25 107:13     153:1,14,19       old 6:23 36:5 57:3     22:20,22 27:14
55:7 58:7,14       107:24 108:1,12   154:10,15,18        62:19 65:22,23       28:5 29:5 32:15
59:2,8,21 60:4,8   108:18,25 109:7   155:3,7,13,25       69:1,14 74:19        33:7,12,21,25
60:12,14,17,22     109:14,22 110:3   156:6,11,23,24      74:25 76:10          34:7,18,19 37:6
60:25 61:3,6,14    110:9,13,19,23    157:4,7,15,25       82:8 123:9           39:2,7 40:12
61:17,20,23        111:6,10,17,22    158:10,16,19,24     141:25 142:2         44:1 46:3,25
62:4,7,13,17,22    111:25 112:5,12   159:2,17,21,25      144:6 192:17,25      47:2,9,13,20
63:1,6,8,14,17     113:1,10,18       160:4,13,21         193:20 194:13        55:9 58:25
63:22,22 64:2,5    114:7,16,21,24    161:5,9,13,23       194:13,15,16         154:6 155:9
64:12,14,21,24     115:4,8,9,11,14   162:8,20 163:2    older 60:25 70:12      164:2,21,21
65:2,12,14 66:1    115:24 116:14     163:3,12,15,20      76:9,10 95:6         171:22 175:11
66:5,9,14,20       116:20 117:4,8    164:10,14,19,24   once 16:3,13           175:15 176:1,2
67:10,18,21,24     117:10,23 118:3   165:9,13,24         29:14 53:14          176:23 190:19
68:20,23 69:8      118:15,20 119:9   166:8,8,16,21       103:23 105:18        201:24 202:14
69:12,16,25,25     119:14,22,25      167:5,9,18          105:18 106:18        205:12
70:4,10,14,18      120:6,11,18       168:5,10,13         106:19 112:17      outer 51:17,19
71:2,7,10,13       121:1,6,10,13     169:4,13 170:11     113:7 115:18         79:25 80:1
72:4,12,20         121:21 122:3,6    170:15,17,21        121:11 124:23        197:9
73:17,23 74:12     122:16,19,23      171:6,10,15,20      127:15 158:14      outgrew 84:14
74:15,18 75:5      123:1,7,13,17     172:4,16,18,21      192:7              outset 59:13
75:13,18,20,24     123:23 125:1,14   173:6,10,13,16


                    PohlmanUSA Court Reporting
                (877) 421-0099        PohlmanUSA.com
Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 221 of 230
                                                                                       Page 221

outside 18:16         38:15,25 39:1,6    Pasquotank             152:13 154:5      Plaintiff's 45:12
  25:16 53:24         42:25 43:1,2,10      14:18 56:1 73:9      156:2,6,25        plant 81:4,8
  62:1 69:23          45:21,24 46:10       141:16               162:23            plastic 37:23
  72:15 87:7 91:3     46:14 127:21       pass 10:8 79:17      photos 95:25          39:21 43:9
  94:8 113:4          156:16,18 202:5    passed 10:10           163:24              117:17
  115:1 121:7,8     pages 43:14            74:6,9 75:2,9      physician 188:6     plate 114:2,6
  122:8,14 131:15   pains 50:2             76:21 183:12       piano 85:22         platform 21:4
  137:21 138:17     paint 16:6 96:15       184:5 200:25       pick 36:21 134:4    play 24:1 53:22
  138:20,21           96:17 97:7         passenger 190:1      picked 166:19         85:6,13,21,22
  139:14 147:5,7      98:16 106:24       passing 74:7         picking 160:15      played 53:20
  150:6 162:12        109:15 129:14        143:21               166:13              56:23 72:19
  164:17 200:5        129:17,24 130:4    pattern 25:12        picture 38:24         85:15,24
oval 94:9             140:8,9,10,11      Paul 8:11 9:7 70:2     39:19 42:7,23     playing 57:13
ovarian 189:21        140:12,14,23       pay 148:3              43:2,19,21        please 4:13 5:4,8
oven 118:17,23        148:22 151:10      peanuts 157:22         46:14,22 85:4       5:11 56:10
  118:24 119:4        174:24             pebbles 157:19         111:12 120:12       59:19
  120:23 166:10     painted 133:4        pedestals 119:1        127:21 163:11     pleased 29:2
  203:18              178:12             pedestrian 190:1       163:13              175:19
overall 36:24       painting 53:17       peel 51:19           pictures 40:13,21   pleural 50:16
overkill 44:21        84:24 85:1,1,2     pending 6:4            40:23 43:11,12      188:21
  45:4                95:7,10,11,11      people 13:20           44:9 57:12        Pleurisy 188:19
overnight 189:14      95:12,13 96:16       28:15 94:7,19        111:7,8,9         PLLC 2:9
owned 77:25           107:10 125:6         102:20 174:16        132:14 155:18     PLM 202:12
  130:15 139:17       127:18 136:25      people's 94:24         156:15            Plumbing 194:20
  142:12              151:11 167:17      percent 33:13        piece 20:10 28:23   plunged 90:2
owner 61:9          paints 85:1 96:19      64:11 91:17          107:3,4 114:9     plywood 133:24
oxygen 48:25          107:5,8,18,21        140:23               117:9 118:4       pneumonia
  49:3,17 54:3        127:4 133:5        Perfect 60:8           121:23 125:24       188:10,13 189:1
  187:14              145:6 172:5,8,9    perform 16:2           127:24,24 128:7   point 8:10 9:17
                    palliative 200:21    performed 40:17      pieces 27:8 29:21     21:3 37:9 41:25
         P            200:23               50:16 179:15         101:5 117:7,7       43:18 46:17
P 2:1,1 70:2        pan 30:16 174:6      performing 38:7        117:12,13,25        50:3 59:20
p.m 1:20 152:7,8    panel 112:8            47:23 48:5           118:9,13 128:2      62:25 90:24
  207:15              113:20,21 115:1    period 5:14 10:1       128:3,3 129:7       95:2,4 129:12
PA 187:1              121:14,25            47:21 48:3           159:7 170:21        142:1 151:16
package 83:10       paper 134:4            52:16,22 67:12       203:25 207:3        156:1 159:22
  158:2               164:12               81:23,24 84:3      pigeons 61:10         179:20 180:12
packaged 21:25      papers 174:22          117:2 154:16         72:18,19 73:21      180:19,25
  23:8,10 34:19     parents 57:24          182:4 195:3          86:7                181:10 192:20
  35:1 40:3 43:9      61:4,6,7 62:8        198:19             pink 204:19           197:13 205:18
  45:2 167:23         63:3               person 6:18 9:15     pinkish 108:16,21   pointed 112:13
  202:2,19          parents' 60:17         145:25               170:6             pointing 111:25
packaging 29:7      parking 196:15       personal 6:3         pipe 139:13           135:1
  34:18 39:9        part 13:19 14:18       66:18              pipes 57:6,18       poke 124:18
  40:11 43:15         68:4 76:7 95:15    pertained 207:7      place 1:21 13:23    poor 5:12 68:3
  47:1 48:1           106:1 141:20       phase 167:15           14:2 17:13 27:8   poorly 31:25 32:3
  158:17 168:19       148:6 161:9        photograph 36:25       32:19 43:4 51:8   porcelain 97:1,6
  176:5,10 177:5    part-time 72:15        40:24 111:18         56:19 85:14         108:3,7,10,22
  202:14              72:17 200:5          112:19 113:20        100:22 103:10       108:25 109:5,6
packed 29:6 46:3    participants 16:8      121:16 135:1         130:23 174:14       109:13,16,21
packing 37:5        participate 15:8       140:2,4 152:11       198:22 205:22       170:6,23
  157:9,22 159:18   participating          154:7 155:14         205:22 208:10     porcelains 108:4
  160:22 176:19       15:12                158:1 162:13       placed 20:1 41:22   porous 119:16
  201:24 202:2      particular 23:1        163:9                203:7             portable 49:4
page 3:3,12 36:22     42:19,19           photographs 3:14     places 54:2 101:4   portion 24:19
  36:24 37:11,13    particularly 207:1     34:24 35:9,19        179:7               36:14 50:8
  37:17,18 38:13    party 190:4            35:22 132:4        plaintiff 1:8 2:3     73:20 93:20
                                           135:21 139:25        190:6               112:2,7,8,12


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 222 of 230
                                                                                      Page 222

  137:7,22 138:3      100:20 103:5         174:7 175:19,20   purchased 21:16      59:10 64:10
  138:4 139:3       primary 49:25,25       203:6 204:7         32:16,19 123:2     68:3 115:24
  141:16 149:7        50:1,3 61:16       products 109:11       123:10,11 124:4    122:3 153:23
portions 36:15        121:3                109:22 117:5        126:8,15 127:1     168:25 169:19
  86:11             principal 70:17,18     129:15 131:8        127:3 142:24       171:16 172:22
possible 140:22     prior 8:24 14:9        133:5 144:14        144:11 145:2,6     181:5,25 183:14
  164:1 181:14        20:2 53:6 54:1       146:4 147:9         146:25 154:16      199:13,19 207:5
  182:3 184:1         64:6 67:15           153:12,16 160:7     164:2,20          questions 5:12
possibly 178:24       68:15 73:10          169:20,25 170:4   purchaser 46:25      25:21 58:17
potential 190:16      74:6 177:17          171:7,17,18,21      47:8               60:1 65:7 72:13
potentially 28:10     179:6 181:16         172:1 175:16      purchases 33:22      110:25 146:22
pottery 168:11        182:3 184:18         183:3 199:14,22     146:18             170:4 178:11
pound 98:14           186:14 199:16        200:8             purchasing 33:3      201:8,9 205:2
  104:14              201:18             profession 66:17      33:12 43:5        quick 41:12,14
pounds 98:15,17     privilege 168:22     program 17:8          144:1,14 176:23    126:19
pour 96:1 97:5        183:16             project 159:15        176:24            quickly 16:22
  103:8 106:2       privileged 154:1     projects 149:21     purely 160:6         35:6 50:19
  108:7,8           probably 14:18         168:6             purpose 20:22        52:11
poured 29:9,12        45:4 48:23,24      prong 20:3 41:23      121:3 129:22      quiet 58:10
  101:1 106:13        54:1 55:5 56:7       113:6 205:13        158:17            quit 81:24 82:1
  109:4 127:22        56:21 60:5         prongs 20:8,15      purposes 160:23      84:2,12,14
  129:25 130:1        73:13 91:5           205:14              176:10 177:5       198:20
  134:20              100:4 104:1        pronounce           push 112:16         quite 28:21 73:21
pouring 29:4          118:10 120:24        123:19              113:21 120:25      85:16
  30:23 72:9          122:19 124:25      propane 191:1,3,4   pushed 206:13
  89:13 108:14        125:12,15            191:5             pushing 113:4                R
  109:16 138:7,12     133:10 141:6       properties 74:11    put 24:6 31:5,9     R 2:1 208:1
  151:2 191:3,8       142:19 157:23      property 35:16,17     43:12 44:17       race 61:11
  198:4               159:10 166:15        39:23 74:4,8,10     48:25 82:1        raced 61:10,10
powder 102:10,15      166:19 173:23        74:12,16            83:22 88:20       radiation 200:17
  102:18 170:7,12     173:25 175:7       propose 56:8          89:12,16,19         201:2
powdered 105:4        187:1 188:5        protectiveware        96:4,18 97:7      radiographs
powered 105:3         193:13,14            150:22              102:20 103:23       50:24
predominant           194:15 196:15      provide 126:24,24     106:17 107:1      radiology 50:15
  22:22               198:16             provided 169:8        114:21 116:9      raise 114:17
preferred 175:15    problem 50:5           202:1,16            118:1,18 130:2    raised 60:14
pregnant 198:20       56:9               Public 208:6          141:10 158:21       61:10,10 74:4,5
premixed 105:11     problems 48:14       puffs 83:22           161:9 171:1         77:20
  105:12              185:4,5 189:8      pull 121:19           172:10 174:24     ramp 206:21
prepare 52:23,24    proceeding 190:5       158:20,22           187:14 194:11     ramping 206:14
prescribed            190:6              pulled 188:21       putting 89:1          206:25
  187:10            proceedings          pulling 61:12         160:15            ramps 116:10
present 2:14          208:14             pulls 191:14        pyrometric 19:16      125:21
  177:8 178:2       process 15:18        pulmonologist         19:20 20:22,23    range 95:18
  180:13              20:1 21:3 23:20      48:22 49:15         21:13,21 27:14    rarely 109:4
press 105:21          30:22,24 106:1       50:10,11,14         32:16,19 33:7     rate 207:2
pressure 51:13        110:4,24 123:5       186:12 187:13       33:12,16 46:3     re-married 67:6
  184:22,24 189:9     128:24 149:13        188:21              46:25 47:3        reach 46:16
pretty 10:6 22:12     151:1 170:9        punch 171:4           112:16 114:22     reached 21:9
  43:14 57:4 73:1     173:3 207:1        purchase 32:9,12      155:11,22           41:25
  84:22 86:22       product 45:8 47:5      33:7,15,17,25       167:19 201:24     react 21:2 41:9,10
  134:22 152:15       96:12 103:17         34:10 99:9          202:14 205:12       41:21 42:3
  163:10 174:6        104:23 106:18        100:23 123:13                         read 5:6 43:22
  180:18 194:7        107:1,9 108:4        126:11 127:6,7            Q             45:25 46:14,23
previous 9:3          121:19 141:3         127:8,10 141:2    quantities 34:2       201:21 202:8
previously 72:8       156:8 157:1          141:3,8 143:1     question 5:10       reading 164:15
primarily 11:4        162:5 168:3          145:18,24,25       7:23 55:18 59:5    ready 125:8
  33:2 72:22          170:8 172:2          146:3 164:25


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 223 of 230
                                                                                        Page 223

  205:20,22          recommended          relating 190:13      replaced 46:25        93:18 94:11
real 66:16             50:20              relationship 8:24    replacement 47:2      95:20 100:10
really 8:4 15:13     record 4:2,14          9:3,10,20          replenish 34:15       104:2,4,4,16
  18:4,12,12           58:18,20 92:6      release 112:18         34:16               107:4 110:7
  22:19 38:10          111:17 152:7         113:7              report 3:15 45:18     111:20 112:7,23
  40:4 42:11,21        208:13             relevance 83:20        45:22 155:20        113:3,7,16,19
  49:22 54:21        recordkeeping          198:11               201:18,22,25        113:21,22 114:5
  57:9,22 65:15        73:13              relied 115:22          202:6,16            114:7,10,11
  67:6 74:22,23      records 54:11        rely 52:17           reporter 5:2 65:6     115:7 118:7
  75:9 76:13,25        55:6 72:23         remained 152:12      reports 50:24         126:1 132:2
  86:2 90:10           184:19 185:23      remarried 8:9,11     represent 58:25       133:3 134:15
  101:23 117:8       recovered 75:9,19      9:7                Representative        138:2,25 144:24
  118:12 119:16      rectangle 132:17     remember 15:16         202:12              152:14 153:5
  121:20 125:19      red 98:23 112:7,8      16:14 17:25        represented 41:5      156:1,15 157:3
  128:25 141:8         112:12 113:20        28:14 32:25        require 168:21        159:19 161:7
  142:21 144:8         113:21 114:12        33:3 34:1 37:9       183:15              162:11,14,25
  146:19 155:2         121:25               40:5,6 42:11       reseal 105:19         163:23 170:25
  162:19 164:5       reddish 23:3           71:22 76:3,19      research 169:13       170:25 179:18
  175:4 187:18         121:13 204:20        79:4 83:15 89:3      169:24              188:17,22
  196:16 198:8         204:22               89:25 90:4,18      residence 17:10       189:10 192:3,5
  204:12             refer 6:16 107:11      92:2 94:13,16        35:13 36:3,4        192:14 196:4
reason 54:17           155:19 201:13        98:22 99:13,18       88:22               197:20 202:10
  126:21 149:14        206:14               100:11 103:17      residential 77:24     202:16
  159:6,9 161:6      reference 73:3         110:1,10,12          78:23 87:15       right-hand 26:25
  167:19,24 168:7      74:21 75:1 84:4      111:7 121:22       respect 72:20       risk 47:6,12,16
  176:6 182:7          85:3 97:19           123:1 124:3,21       78:16 79:16       road 6:8 12:12,20
  187:11 193:14        123:9 142:9          125:17 150:4         86:6 87:9 97:18     12:22 13:9
reasonable 15:25       144:21 182:2         155:3,16 158:3       127:14 131:25       32:25 35:18
  16:18                183:21               162:18,21            147:11 154:18       57:6 71:18,20
reasonably 16:11     referenced 61:18       163:21 164:5,6       165:9,21 190:20     72:5 82:9 87:19
reasoning 49:10        99:12 154:20         164:8,10 165:15    respond 59:9          88:18 99:16
reasons 100:18         170:23 172:9,11      172:23 180:9       responded             101:17 144:22
  101:19             referencing 87:10      193:11               178:18              144:23 193:3
recall 14:8,20         102:7 147:19       remodel 11:20        response 78:4,8       195:6
  15:11 22:17          167:14               89:10 90:11          145:10,12 179:2   rocks 157:19
  24:22 27:13        referral 178:8         196:7 197:20       responsibility      roll 51:14
  40:14 43:4         referred 141:17      remodeled 74:8         47:20             room 26:7 27:23
  62:21 69:24        referring 156:13       78:17 88:10,18     rest 20:10            36:17,25 72:9
  90:10 92:10        refired 96:20          193:20 195:14      restructured          89:13 93:20,24
  103:14,15,20       refurbished 120:4    remodeling 194:2       194:18              110:6 131:3,3,5
  107:13,18 110:2    regard 184:8           194:9              results 45:19         131:12,19 133:3
  142:15 146:8       regarding 154:6      remodelling            177:15              133:7,8,9
  147:3 148:16         169:15,24            192:25             retire 18:8           134:16,18,24,25
  149:1 164:18,22    Reggie 195:8         remolded 89:9        retired 55:9          135:6,7,10,17
  171:19 172:17      Reginald 192:10      remove 23:17         rhyme 149:14          136:2 138:8,13
  172:20             Registration           51:1 166:12        ribs 189:6            138:13,15,16
receipts 146:17        208:25             removed 29:7         rid 152:17,23         139:1,7,8
  146:24 147:4       regular 49:16          76:8 189:15        ride 53:23 70:25      149:20 153:7,10
receive 165:4          108:23,23          removing 23:15       riding 57:6           174:13,14 175:2
recollection 31:11     123:25 148:8,25      23:21 40:7         right 11:19 15:17     175:6 191:3,4,8
  47:7 48:2 82:7       185:10             renovation             27:6,11 34:16       191:15 195:21
  82:13 123:8        regularly 34:15,16     194:10               37:18,19 55:4       196:2,24,25
  126:8 147:22         123:24 147:20      repair 81:16 86:25     56:3,13 57:8        197:1
  155:21             regulate 20:24       repaired 120:6         63:9 65:20 66:2   rooms 36:16
recommend            reign 29:1           repeat 5:11,13         67:9 71:15,20       132:10,21
  50:25 201:2        related 10:21          59:7                 73:4 77:10        rough 119:4,4
recommendation         48:20 49:23        rephrase 5:11,14       78:11,11 79:11    round 111:4
  50:9                 76:14                59:6 166:18          82:16 86:14         118:24


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 224 of 230
                                                                                        Page 224

route 12:19 71:22     85:17,23 90:17       140:1,3 143:16      118:9,18,24        sister's 63:3
  71:22 87:13,18      123:10 125:2         143:17 153:16       131:7 134:18       sisters 60:23
  87:22 88:17         126:14 142:1,2       155:15,18           135:2 203:9,12       68:14
  92:14,18 94:2       182:21 200:1         156:24 157:2        203:18 204:2,6     sit 13:20 28:24
  110:5 122:21      schools 70:21          163:7 171:11,13   shelving 118:21        32:5 118:9
  131:2 135:19      science 182:14,18      176:17,18           118:25 135:4         119:1 161:19
  136:10 139:18       182:19 200:1,3       181:22 187:19       140:4                205:14,15
  173:7 193:5,7     Scientific 43:23     seeing 103:14,16    shipment 43:16       sits 191:11
  195:6             Scrape 29:20           103:17,20         shipments 147:4      sitting 4:10 23:7
rub 29:25           scratch 194:11         110:10 115:22     shipped 43:8           57:12 95:21
rules 4:24 59:4       195:11               146:8 147:3       shipping 39:10,10      133:20
run 34:12 171:12    screw 18:2             158:3 186:24        160:7,23 176:10    situate 51:21
runned 142:15       Sealey 2:5 3:5 4:8   seen 45:13 72:22    shop 32:22 36:6      situated 25:23
running 16:14,16      6:6 58:16 66:3       143:13,14           137:3,9 138:11     situation 193:19
  16:20 34:9          78:3,7 81:19         171:14 188:5      short 16:24          six 8:20 19:10
  116:7,17 206:1      82:14,17,25        self 54:3 92:11     shot 37:13             56:21 116:18
rural 141:20          83:20 104:25       self-employment     show 111:10            152:22 166:23
                      124:12,14            54:21 55:6 73:5     146:15 156:12        180:8
         S            133:12 145:9,12    selling 195:5       showed 50:6          size 5:15 56:6
S 2:1,11 3:10         145:16 152:1       seminars 184:12     showing 37:2           111:1,2,5 117:4
S-a-x-e 7:3 68:25     153:2 160:8,24     senior 53:11,12       39:16 40:24          117:8,20 118:13
S-t-u 14:22           168:20,24            95:9                111:18 120:13        135:18 137:14
saga 186:12           176:11,14          sense 59:25 111:1     146:13               195:16 196:21
sale 47:2 133:5       183:13 198:11      sent 44:11 45:19    shown 111:13         sizes 22:3 24:17
  134:20 146:15       199:18 200:11        180:5               154:25 155:14      Skaryak 180:10
Salem 83:8,12         201:9,12,16        sentence 45:25      shows 38:15,24         180:14
samples 52:1          202:25 205:5       separate 50:15        46:14 141:15       sliding 89:21
  179:17,20,21,23     207:12             series 35:9 54:21   shut 21:7 205:19     slip 6:17 20:7 96:2
  179:24 180:1,4    seals 130:5          serve 63:25 64:2    shuts 116:2            97:21,22 98:1
sand 96:10          seam 127:25            64:16 80:23       siblings 7:6 9:4       102:6,10,23
  128:16              128:6              served 64:19 66:7   sic 43:1 142:15        103:5,8,20,23
sanded 127:18       seams 96:9 128:1     set 112:16,17         156:12               104:15,22 105:1
sandpaper 128:7       129:10               116:6,7 133:9     side 27:2,2 50:2       105:7,8 106:3
  129:2             searched 169:18        206:12 208:10       54:23 55:20,21       108:6,6,7,9,23
Santa 96:6,8        searches 169:14      sets 113:8            55:25,25 96:4        108:25 127:22
sat 20:2 94:7       seasonal 94:21       setting 20:22         99:23 135:25         128:18 140:18
  203:9             second 7:9,19        setup 4:10            136:14 149:6         141:1,3,8 151:2
save 159:18           8:16 12:6 42:25    seven 8:21,22       sides 119:19           168:15 170:6
  201:11              68:19 69:12,15       16:11 192:24        133:17             small 19:21 27:12
saved 176:4           69:22 70:1         seven-year 195:2    sidewall 27:6          28:7 30:15
saw 50:9 156:3        87:21 128:9        Seventies 144:7     sifter 158:21          38:18 49:4
  162:13 201:17       130:3 140:2,3      shakes 5:5          signed 43:19           61:12 76:19
sawdust 162:7,10      202:21             shaking 80:14         44:18                87:20 88:13
Saxe 4:15 7:3       secret 9:16          shape 22:25         significant 49:8,8     109:6,20 117:22
  68:24             section 72:10          111:3 206:20        50:6 184:20          117:24,25 118:4
saying 5:1 18:9     sections 36:15       shaped 19:22          189:14               123:14 128:4,6
  78:7 113:18       Security 54:10         156:25            similar 20:17          131:10 142:13
  153:11 158:12       72:22 92:6         shave 128:5,15        103:16 140:19        174:5
  172:20            see 24:8,12 28:24    shaved 128:22       SIMMONS 2:4          smaller 22:21
says 41:3 43:21       39:2 41:2 42:4,7   shavers 128:5       simple 106:23          111:4 112:10
  43:22 46:2,15       42:17 46:13        she'd 83:24 171:4   simply 100:12          114:8 117:4,11
  46:23,24 57:9       47:25 49:22,24       173:23 174:24     single 136:20          125:19,20 126:3
  201:22,23 202:8     51:5 78:12 83:7      186:15            sink 131:10            126:5 133:20
scan 50:4,5,5,7       83:9 112:2,7,22    sheet 133:24        sinuses 48:16          135:19,20
scenario 130:8        112:23 114:2,8     shelf 27:10,11      sister 7:17,24         170:19,21
school 56:1,10,17     114:13,25 115:3      37:18,25 173:23     53:2 60:24           196:25
  62:9,10 73:9        115:7,16 117:16    shelves 14:3          74:11,15 79:17     smash 159:7
                      121:16 135:21        26:18 27:7


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 225 of 230
                                                                                        Page 225

smiling 86:19        source 169:7         stepfather 13:13      101:5 125:6          145:18 146:10
smock 151:8            183:20             stepsister 7:7        127:3,7 134:19       164:9 165:5
smoke 77:4,7         South 67:2,8           58:1,2 70:11,12     149:5                169:20
  80:19 81:22          87:15 88:9         sterilite 37:24     studio 11:23         supply 32:23
  83:7,19,25         space 27:12 90:1       39:1                13:17 14:16,21       34:14 101:13
  198:15,18            93:8 174:10        Steven 186:20         16:3,13,15,20        145:6
smoked 75:25         spare 90:13          stick 23:22 97:7      17:10,13,23        supposed 44:23
  77:12 83:6         speak 54:22 142:4      121:20 124:18       24:16 32:24          51:22
  198:19             special 85:18          145:15              34:8 72:5,9 73:6   sure 5:4,12,13
smoker 76:24         specific 18:13       sticks 107:16         88:20 89:11          15:22 19:1 31:5
  81:18 83:14          107:14 179:11      stop 54:1             93:20 94:3           39:15 44:22,22
  198:10               201:21             stopped 38:4,7        103:13 104:18        52:15 56:11
smokers 75:21        specifically 19:15     48:5 81:25          122:17 123:24        64:8,13 65:6,21
smoking 76:3           43:3 148:15          110:20 168:2        131:13,25            66:6 68:9,12,13
  82:5 83:15 84:9      171:11             storage 103:12,13     132:20,21 133:1      69:5 70:24
smooth 119:3         spell 8:13             104:18 137:7,12     135:18 136:21        73:21 74:24
so-- 12:6            spelled 96:14          138:9 152:10        137:22 138:3         76:17,20 80:4
social 54:10 72:22   spend 53:3,4           153:7,10 155:8      142:4 148:19,20      82:17 87:10,12
  92:6 101:22        spills 161:24          196:11              153:11,15,20         91:12,13 93:14
socialize 143:17     spongy 157:16        store 101:12,13       154:2,2 155:8        93:15 100:13,13
soft 96:8 149:24     spring 48:11,13        101:14,15,16        159:12 171:7,11      121:14 123:16
  157:16,18,21,21      186:13,14            145:2,25 159:18     171:22 173:7         125:15 126:7
  157:24 171:4       square 22:12           164:3               196:12               133:1 140:23
softball 56:23         102:19,25 114:9    stored 27:14        study 182:21           143:24 144:9
soiled 174:23          195:22             storeroom 38:4      studying 63:17         148:1 151:21
sold 66:16 100:24    squares 104:10         39:4              stuff 38:22 51:24      154:7 155:17
  100:25             squeeze 157:16       stores 32:23          59:23 86:5           156:19 158:10
soldering 170:15     stage 52:10 171:4      145:4,20,21         92:16 102:22         162:18,19
  170:17,19 173:1    stains 107:5,11      stovetop 122:11       109:6 156:10,14      163:11 168:23
solely 181:11          172:5,10             122:13,17           157:1,13 161:16      175:5 176:14
solid 89:20          stand 25:25 52:22    strange 187:16        161:17 167:17        178:16,20
somebody 90:15         113:8              Street 2:6,11         174:25 176:18        181:15 185:20
  192:18             standard 61:11       strength 160:20       207:4                188:3 201:14
somewhat 118:17        74:5                 200:25            stuffed 78:13        surgeon 50:20
son 55:24,25 57:1    standardbreds        stretch 152:4       styrofoam 40:3,7       51:17 177:23,24
  193:9 197:23         74:5               stroke 75:14,15       155:15,16,23         177:25 178:18
sore 65:17           standing 12:24         75:19               156:4,20 157:22      179:2,21 201:2
sorry 4:25 11:13       26:19 36:19        strong 9:20         subject 65:17        surgery 50:25
  12:1 13:11         start 75:10 84:16    structure 93:3      subsequently           51:8,9,9 54:2
  20:19 41:13          91:6 116:22          113:6               87:23                75:8 179:16,23
  65:3 69:16,19        149:15 206:13      structures 196:8    substitute 73:8        180:7
  77:15 78:5,10      started 8:20 17:1    Stu-doodle 14:22    sugar 98:15          surrounded
  78:13 82:15,22       55:24 56:2 58:5      14:24 15:8        suggestion 199:9       119:19
  82:22 100:20         66:25 81:25          17:22 32:14       suitability 47:4     swallowed 46:18
  112:20 124:15        84:3,9 91:20         33:12,17,19       Suite 2:11           sweep 29:24
  124:17 136:10        92:3,20 95:7         43:3 91:19 99:5   Suites 1:21            30:18 174:4,4,6
  145:13 153:3         123:12 144:14        103:9 127:12      sulky 61:13          sweeping 175:9
  172:16 192:16        167:10,13            130:15 141:4,13   summer 49:2          swept 30:12
  193:6 205:6        state 4:13 147:14      141:22,25           66:23 75:16        switch 115:19
sort 19:12 21:21     stated 55:18           142:25 144:11       125:3                116:1,12
  23:8 24:19 28:1    STATES 1:1             145:24 146:18     sun 111:19           sworn 4:6 208:9
  34:14 119:9        station 64:20,22       148:13 162:14     Sunkist 111:19       symptoms 10:20
  120:13 122:10      stay 13:2 80:11        164:6 165:1       supplemental           50:19 178:10
  189:1                121:11             stuck 42:13 50:17     18:19              system 73:10
sorts 148:14         stayed 9:20 13:4     student 26:1        supplied 99:3          89:24 93:12
sound 54:15            58:6               students 14:2       suppliers 99:8         190:25
sounds 59:14         stepbrother 7:11       25:19,25 27:7     supplies 32:10,13
  86:10                70:13                28:13 94:17         99:8,9 127:7,11


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 226 of 230
                                                                                         Page 226

          T            182:17               90:11 98:23           80:5 83:11           33:14,25 34:5
T 3:10 208:1,1       teach 18:7 182:17      100:1 104:5           89:25 90:10,15       34:10 38:6
table 25:16 30:6       182:18 200:1         108:4 110:4           92:6,22 95:12        47:21 48:4
  94:3 133:18        teacher 11:5           111:1 115:25          96:13 97:3,25        49:14 50:1,14
  161:19               14:25 15:4           116:7 118:18          109:25 121:18        52:22 55:8 56:4
tables 13:20 25:7      91:22 147:25         119:2 121:21          126:3,4,6            57:2 64:18 67:6
  25:23 94:14          171:17 199:25        123:10,17             127:15 134:1         67:8,12 69:22
  133:9,12,13,20     teaching 17:1,3        124:22 141:1          139:8 143:10         70:22 72:1,2
  133:21 134:6         18:1,16,24 26:8      149:13 170:18         149:5 154:19         75:25 80:16
  174:22               28:9 31:12 54:9      172:8 183:14,18       155:19 162:10        81:23,24,25
take 5:8 24:3          54:11 55:2 73:9      183:19,21             162:11 163:10        82:6 84:3 90:13
  29:17 41:11,14       92:3,7,8 94:25       184:17 192:1          168:10 170:10        92:17 94:18
  58:19 59:20          95:1,2 167:2,6,8   terrible 22:3           171:13 172:10        103:25 110:21
  83:22 91:15,21     teachings 17:13        135:11                178:15 183:22        117:6 119:22
  95:25 106:4,8      tear 174:24          test 60:1 177:15        186:5 193:22         123:14 125:5,8
  116:23 117:3       Technically          tested 139:23           198:8,21 200:7       125:12,24 128:9
  125:24 127:24        118:23               153:8 171:23          204:5 205:1          128:10,12,13,14
  128:4,6 141:21     technique 40:11        172:1                 206:6                129:8,10 144:1
  151:20 166:4       techniques 96:16     testified 4:6        thinking 50:4           145:1 149:12,17
  173:16 184:7         96:17,18 146:13    testimony 33:6          114:25 115:15        150:10,18 151:1
  185:10 187:17      teenager 84:6,10     testing 39:11           120:20 204:19        152:3,18 154:16
  194:17 206:3,9       84:15                179:14             third 12:6 20:6         156:3 167:2,17
  206:11             Telephonically       texture 119:5           67:6 87:25           168:1 179:6
taken 5:2,18           2:16                 157:15 162:10      Thirty 66:5             182:4 187:22
  35:10,12,12,22     tell 9:10 10:24      Thank 6:5 45:10      thoracic 50:20          201:11 208:10
  44:9 132:5           25:2 33:16 35:7      58:16 59:17           177:25 178:18     timers 116:6
  208:9                35:21 36:22        theater 73:18           179:2 201:1       times 12:14 18:3
talc 171:8,18          48:9 57:22 60:9    theaters 61:9 62:3   thoughts 97:8           19:2,7 24:2
  172:6                75:12 76:8           73:13                 180:20               29:21 50:18
talk 11:3 19:14        95:16 105:23       thereabouts          three 19:2,6 20:15      124:22 125:13
  24:15 35:2           108:9,11,19          44:14,15              22:9 25:11           125:16 141:7
  59:19 175:14,18      113:24 123:6       therewith 47:6          28:10,11 36:16       149:9 166:24
  180:23 199:5         137:5 144:5        thickens 96:3           39:21 41:23       timing 183:19
talked 26:6 28:4,9     178:5 180:2        thing 45:4 56:20        46:23 52:25       tissue 179:17,21
  34:17 37:4 54:7      185:18 195:22        86:23 102:18          53:4 87:14           180:2
  68:10 72:21          206:10               117:1 128:6           100:17 101:12     tissues 179:20
  80:17 109:24       telling 115:17         152:20 162:11         128:3 131:16      today 6:2 54:7
  112:21 125:24      temperature            188:22                141:7 154:11,18      116:22 132:22
  141:1 164:3          20:24 21:10        things 4:25 5:18        195:15,20,24      today's 5:22,23
  168:16 170:5         41:24 116:7          9:21 16:6,6 38:2      201:9 208:14         201:19
  190:18 205:13        206:16,19            53:7,25 55:3       throat 48:19 69:18   told 49:25 57:21
  206:1              temperatures           57:18 61:16,16     throw 134:4             66:19 160:3
talking 6:18 13:12     21:2,3 41:6,9        69:10 84:20           158:15,25 159:2   tole 85:1 95:7,10
  59:1 105:7           42:3 115:18          95:8,13,16            166:5                95:11 136:24
  109:18 140:2       ten 8:19 11:10         96:22,24 97:9      thumb 35:6           tomorrow 116:22
  161:14 188:7,22      26:16,20 28:7        97:17 107:5        thyroid 185:1,15     tone 149:25
  205:11               72:11 75:4           109:18 111:3          185:16               204:20,22
tall 22:8 117:15       93:21,22 131:3       112:3 114:19       ticket 62:6          tools 128:4,5
  118:5                186:2,24,25          115:7,17 116:23    tickets 62:3,5          146:4,9 153:12
taller 118:8           187:1                116:24 117:14         73:12                165:5 169:21,25
Tampa 62:25          tenish 87:22           125:7 127:4,14     tighten 105:21          171:18
  67:11,16,25          92:20                133:3,6 134:19     time 1:20 5:7,9,14   top 19:23 20:6,7
taped 45:2           term 25:4 106:23       146:1,14,15           9:18,23 10:2,5       20:10,11 38:21
taught 17:4 19:9     terms 54:18,24         166:12 167:16         12:3,16 15:11        42:12 43:22
  28:20 53:13          68:14 69:12          173:18 178:12         15:13,17 16:4        111:25 112:2,6
  54:18 56:3           71:13 72:14          203:9                 16:24 18:10,14       114:8,11
  70:22,23 182:14      77:18 84:19        think 41:20 48:16       19:6 24:23 31:7   topic 65:15 79:14
                       86:25 88:22          72:21 75:16           31:20 32:9,9         79:14 131:24


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 227 of 230
                                                                                       Page 227

toting 54:4          turned 11:23 36:6      108:2 122:16      use 5:4 30:13,15      114:19
touch 118:16           104:21 142:1         140:17 155:4        37:3 47:5,12      Vicky 68:24 69:3
   120:22 121:7,9    TV 181:22,23           158:5,8 168:14      74:21,25 96:16    Victor 7:3,4 8:1,5
   150:6,11,14,20      182:6                172:11,23 187:4     98:2 103:24         62:12,20 64:2
town 10:5 142:13     Twenty-nine 66:3     typically 107:11      104:12 107:8,9      66:6,12 67:10
trace 183:11         twice 129:16,18                            108:9,13 123:8      68:15 76:23
track 61:12            129:23 130:9                U            129:17 130:2,5      77:1 81:13
trailer 193:15,16    two 8:3,23 9:3,6,8   U 134:11              130:6,12,16         151:16
training 148:13        14:6 19:2,6 20:3   U-shape 133:10        158:11,16         Victor's 7:19,20
transcript 5:7,19      20:8 22:8,9,9,9      133:19 134:7        159:11 161:5        9:1
   208:12              24:24,25 25:9      Uh 124:13 145:11      165:14,17,22      Victoria 68:24
trash 29:20 30:23      25:10,11 28:10     Uh-huh 77:11          166:22 167:18     Vietnam 197:11
   174:1               28:11 34:4           85:5 94:1           168:7 170:11      viewing 112:24
trashcan 174:8         38:16 50:15          112:14 116:4        173:23 175:20       115:1
tray 24:3,12 28:6      52:3 53:2,4          130:10 138:23       176:24 177:2      violate 168:22
   29:17 173:25        57:17 65:11          143:4 144:25        205:11              169:2
   203:10              66:22 70:5,21        154:21 183:24     User 47:4           Virginia 32:25
trays 37:3,7,10        78:21 86:11          192:4 196:1       usually 29:10         50:21 99:13,23
treat 51:4             100:16 101:11      Uh-uh 104:24          98:5                99:24,25 100:4
treated 186:15         107:18 110:6,13      120:7 150:7                             100:7,15 101:18
treatment 52:8,12      110:16 120:15        152:25                     V            103:10 164:4
   181:12 185:8        128:2 131:4        uh-uhs 5:5,6        v 1:9                 165:1 208:3,7
treatments 49:18       132:20 133:12      ultimately 14:24    vacuum 175:5        visible 24:9,12
   201:3               133:13,20,20         18:8 52:13        vaguely 90:4          30:9,20 31:1
tree 117:20,21         135:22,24 136:1    undergo 52:8        variety 73:12       visit 58:3,3 66:16
   118:6               136:12,13            200:16            various 73:14         66:21 102:2
trees 117:15,16        137:14 139:16      undergone 52:12       74:11             visited 66:20
triangle 20:16         145:4 172:9,11     understand 5:10     vary 94:23          visits 49:16
   120:13              172:17,20            59:6 88:8 156:8   vehicle 189:25        177:11
triangular 19:22       195:25 196:14      understanding       vehicles 81:16
   22:25 156:25        196:21 203:3         116:13 132:1      vent 115:13                 W
tried 44:23 163:24     205:14               160:1,5 176:22      120:25 121:15     wait 42:25 136:9
   175:15            two-car 89:6           179:19,22           122:11,17         waited 121:5
trigger 21:6         two-hour 70:25       understood 59:10    ventilated 31:25    waiting 131:9
triggered 115:19     type 52:12 81:4,8      68:13 160:21        32:1              waiver 6:3
   116:1               83:5,16 85:25      unfaithful 65:17    ventilation 28:1    walk 25:22 53:23
trips 33:19 141:5      89:23 97:20,23     unfurl 51:20          93:12 139:10,13    132:19 133:2
truck 52:24            97:25 98:22        unit 49:3 93:11       191:18,19          137:21,24
true 6:19 208:13       104:22 105:24        122:4 191:6,7,9   venting 121:18      walk-in 196:23
truly 28:14            106:24 107:13        191:10 196:11     vents 120:14        walked 133:7
trust 190:13           119:4 121:15       UNITED 1:1            122:16,24          136:18 137:20
try 5:4 205:8          122:4,7 129:17     units 118:25        ventures 73:14      walker 52:21,25
trying 12:15 39:13     131:18 139:9,12      191:19,19,22      verbal 5:5 78:4,8   wall 89:12,16,20
   56:8 60:2 74:21     145:6 147:14       university 9:25       124:12,14          90:2 131:8
   82:24 83:4          148:6 150:22       unloved 9:19          145:10,12 153:2    191:6,7,9
   89:25 97:3          154:24 168:11      unsafe 193:19       vermiculite 23:10   walls 26:10 88:24
   171:12 178:9        170:7,7 172:12     unwanted 9:18         23:21,23 24:8      89:1 90:6 133:5
   181:11 196:17       173:1 175:24       unworthy 9:18         29:5,15 30:11      194:18,18
tub 37:23 43:9         183:8 188:15       upper 26:25           32:4 37:5 40:13   want 19:14 24:1
tube 51:23             189:19,21          ups 185:12            46:3 156:8,9,13    24:15 41:11,14
Tuberculosis           190:25 191:18      upset 57:23           157:2,3,5,9        54:2,6 68:13
   187:25              191:20,22 194:9      180:23              159:23 160:6       69:17,20 75:2
tuition 126:23         201:3 203:11,20    upstairs 195:20       161:10 169:15      82:17 83:8,10
turn 4:12 45:21        204:3,7              195:25 196:22       173:25 184:1,1     87:10,11 104:20
   46:10 74:8        types 53:7 95:17     uptown 73:16          201:23 202:2,14    111:13 120:11
   89:10 100:6         95:18 96:18        upwards 117:19        202:17,19,22       123:19 126:7
   112:14 113:9        97:17 98:1         usable 105:15       versus 108:22        127:13 132:24
   150:8 202:5         107:8,14,14,18


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 228 of 230
                                                                                       Page 228

 151:19 153:23       166:24              wiping 30:5,5       world 84:24                  Z
 180:23 184:16      weekend 53:3         wishes 175:20       wouldn't 103:22
 187:16 199:5,5      58:9                 199:7               119:15 120:22               0
wanted 10:7         weekly 33:18         wit 208:4            149:15              020 46:17
 16:10 50:3         weeks 66:22          Witchduck 32:25     Wrightstown 67:1     021 46:17
 111:6 160:14       Weeksville 6:8        99:15 100:23       writing 22:19        022 46:17
 205:8,25 206:8      12:12,20 13:9        101:17 144:15       163:8               05 41:3
wanting 49:10        35:18 71:18          144:22,23          written 5:19 75:11
 91:6                72:5 82:9 87:19      146:25 164:2,3     wrong 123:19                  1
warm 121:22          88:17 193:3         withdrew 50:18                           1 3:13 4:2 5:22
 150:17,18           195:6               witness 4:5                  X
                                                                                    36:22,24 43:1
 191:15             weight 49:8,23       wonderful 59:14     X 3:1,10             1/23/2018 44:7
warning 46:15,19    went 6:13 9:21,25    wood 95:11,13       X-ray 189:2          1:32 1:20 207:15
warnings 47:8,25     12:20 27:22          114:9 136:25                            10 13:23 43:1,2
warranty 47:3        39:4 48:22           137:2,9 138:10              Y
                                                                                    72:2 82:8,11
Warren 58:10         49:25 50:11,23       203:22             yeah 12:8 17:20        139:4 142:17
wash 130:3           53:20 56:1 62:9     word 115:13           22:4 24:10           187:9 189:13,24
Washington           62:10 63:15          133:9                25:10 30:2         10:14 58:20
 62:11 63:15         66:15 93:23         words 202:9           40:22 63:16        10:28 58:21
wasn't 31:11 40:1    100:22 123:5        wore 150:21           66:3 82:12         100 64:10 137:16
 76:2,2,25 86:2      124:20 131:15       work 17:17 19:15      84:11 85:22          140:23 194:15
 86:21 89:4          138:3,16,17,19       27:19 28:22          88:15 94:5         11 43:10,14 61:1
 109:12 120:20       138:25 139:2,14      31:22 36:17,25       101:14 102:8         63:8
 128:25 130:24       142:9,21 186:5       38:8 47:13,23        103:25 104:3       12 61:1 63:9 132:8
 139:12 163:18       186:11 187:12        48:5 54:8,23         105:20 119:11        166:25
 176:24 178:15       194:11               57:5 61:25           119:21 120:21      12:15 152:7
 178:20 187:18      weren't 50:7          69:23 72:15,15       121:8,8 146:11     12:24 152:8
 188:17 200:13       118:10 122:6         72:17 81:8,11        160:10 164:17      14 56:7
watches 181:23      wet 99:2              81:15,16 86:25       182:20 188:7       1640 1:22
watching 182:5      whatnot 174:23        87:4 91:3 93:20      193:6,6 196:19     17 12:12
water 130:2         whatsoever            97:1 103:2           202:11             18 9:24 39:20 70:8
way 51:17 54:22      175:22               116:8 123:23       year 35:24 57:3        71:14 72:3
 73:2 83:2 96:13    wheel 95:23 97:20     129:10 134:19        62:10 63:15          78:20 79:3
 120:6,23 126:22     102:20 103:2         143:22 148:12        70:13 75:15,17       154:7 155:13
 129:20 132:21      Whew 55:17            148:25 149:7,13      90:20 125:2,2,3      156:12,19 192:2
 132:22,22 166:8    white 83:11,13        150:13 151:13        132:6 152:23       1827 6:8 35:18
 166:11 170:13       140:5                165:22 168:11        193:13 195:5,7     1952 54:22
 199:9 203:23       wide 13:23            168:14 170:19        195:7              1958 4:19
ways 91:14          wider 19:22 25:8      173:1 174:10,13    years 57:17 61:2     1960s 47:22
 178:24             width 133:11          179:11 194:3,10      63:8,9 67:4        1968 11:14 12:11
we'll 5:9 6:17       134:13               196:19 197:24        69:14 70:12          13:7
we're 5:14 56:11    wife 7:15,19 68:19   workbench 27:4        75:4 82:8 87:21    1970s 47:22 48:4
we've 5:22 54:7     William 8:11,23       27:15,17 131:6       142:17,17 144:2    1974 54:13
 72:21 169:2         9:7 70:2 87:15      worked 53:11          147:8 182:14       1977 71:4
wear 150:12          87:20 88:9           70:21 73:11          186:3,25,25        1991 13:8
 151:3,5,8           123:18 151:12        109:4 116:13         187:2,10 189:13    1993 54:13
wearing 97:10       William's 9:2         120:4 124:9          189:24 192:24
Webster 1:7 6:11    window 93:11          126:23 143:1         194:8,15 200:1              2
 60:6,20,21          112:23 114:25        149:6,10 165:20    Yep 37:24 108:24     2 3:14 4:2 35:4,8
 61:24 62:19         135:22 191:11        174:16               135:3,5              36:23 37:12,13
 80:5,7             windows 27:24        workers' 190:9      yesterday 57:6         111:11 127:21
Webster's 61:7       120:14 135:23       working 14:3 16:3   young 76:4,20          135:1 152:11
 63:2 79:16          135:24 136:1,5       40:14 46:8         younger 60:25          155:14
week 16:11,12        136:8,12,13          56:18 67:24          61:1,2 63:9 70:9   2:17-CV-63-D 1:4
 18:24 19:2,7,10    winter 48:11,13       68:6 69:9 81:4       70:13 76:20        20 14:18 141:21
 28:11,12 53:14     wipe 173:22           95:8,22 110:20       82:24 83:4           142:17 187:9
 53:20 58:3,4       wiped 174:1           110:21 136:25                             189:13,24
 124:24 166:22                            149:20 197:9


                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 229 of 230
                                                                 Page 229

2000 38:9 47:24               6
  142:19 167:12      6 39:6 46:10,14
2000s 167:8            71:23 87:13
2013 53:25           60 69:2 76:10
2015 48:13 49:2,6    60s 15:23 16:19
  49:21 54:1           48:4 91:5
  186:13,15          618 2:7
2016 10:10,13        62002 2:6
  50:11 52:5,6       65 12:7 70:12
  183:23             66 12:7
2018 1:18 35:25      67 82:14,20
  208:17             68 82:14
2020 208:24
21 4:19                       7
22 40:25 41:2        7 194:7
24 126:2 206:2,3,3   704 2:12
24-hour 117:2        7092829 208:25
24/7 49:3            70s 15:24 16:19
259-2222 2:7           90:22,23 91:7
27 1:18                123:12 144:8
27909 1:22             149:8 167:6,11
28204 2:12             197:12,13
29 65:25 202:5       72 197:17
                     73 197:17
         3
                     75 33:13
3 3:15 4:2 37:17     77 67:3 77:9,12
  37:18 45:13,16       82:10 197:15
  45:18,21 201:13      198:17
  201:18             78 82:10
30 66:1 182:14       79 71:5
  199:25             7th 208:16
301 2:11
31 208:24                     8
36 192:18            8:55 1:20
372-2700 2:12        80s 149:8
                     82 192:18 198:17
         4
                     83 193:14
4 3:13,14,15 71:23   84 75:3,3
  87:13,18,22        85 75:3
  88:17 92:14,18     88 54:22
  94:2 110:5
  122:21 131:2                9
  135:19 136:10      9-1-1 12:16
  139:18 173:7       900 2:11
  193:5,7 195:6      90s 36:9 47:24
4,201,205 3:5          92:22 149:8
40s 69:3               167:7
43 202:9             91 13:6 92:23
45 143:11            92 13:6,8 35:13
                       92:23
         5
5 38:25 39:1
50 23:13 33:13
  76:10
58 65:25 82:21
58,203 3:6




                      PohlmanUSA Court Reporting
                  (877) 421-0099        PohlmanUSA.com
  Case 2:17-cv-00063-D Document 63-1 Filed 05/21/19 Page 230 of 230
